Exhibit 10.1

FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This First Amendment to Seventh Amended and Restated Loan and Security Agreement
(“Amendment”) is dated as of October 15, 2020 by and among the financial
institutions listed on the signature pages hereof (such financial institutions,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
Wells Fargo Bank, National Association, a national banking association (in its
capacity as agent, together with its successors and permitted assigns in such
capacity, the “Agent”), and Regional Management Corp., a Delaware corporation
(“Regional” or “Borrower Agent”), Regional Finance Corporation of South
Carolina, a South Carolina corporation (“RFCSC”), Regional Finance Corporation
of Georgia, a Georgia corporation (“RFCG”), Regional Finance Corporation of
Texas, a Texas corporation (“RFCTX”), Regional Finance Corporation of North
Carolina, a North Carolina corporation (“RFCNC”), Regional Finance Corporation
of Alabama, an Alabama corporation (“RFCA”), Regional Finance Corporation of
Tennessee, a Tennessee corporation (“RFCTN”), Regional Finance Company of New
Mexico, LLC, a Delaware limited liability company (“RFCNM”), Regional Finance
Company of Oklahoma, LLC, a Delaware limited liability company (“RFCO”),
Regional Finance Company of Missouri, LLC, a Delaware limited liability company
(“RFCM”), Regional Finance Company of Georgia, LLC, a Delaware limited liability
company (“RFCGLLC”), RMC Financial Services of Florida, LLC, a Delaware limited
liability company (“RFCF”), Regional Finance Company of Louisiana, LLC, a
Delaware limited liability company (“RFCL”), Regional Finance Company of
Mississippi, LLC, a Delaware limited liability company (“RFCMISS”), Regional
Finance Company of Kentucky, LLC, a Delaware limited liability company (“RFCK”),
Regional Finance Company of Virginia, LLC, a Delaware limited liability company
(“RFCV”), Regional Finance Corporation of Wisconsin, a Wisconsin corporation
(“RFCW”), and Regional Finance Company of Illinois, LLC, a Delaware limited
liability company (“RFCI”; and together with Regional, RFCSC, RFCG, RFCTX,
RFCNC, RFCA RFCTN, RFCNM, RFCO, RFCM, RFCGLLC, RFCF, RFCL, RFCMISS, RFCK, RFCV
and RFCW, together with any other borrower joined hereto from time to time
pursuant to the terms of this Agreement, are herein collectively referred to as
the “Borrowers” and individually referred to as a “Borrower”).

BACKGROUND

A. Borrowers, Lenders, and Agent are parties to a certain Seventh Amended and
Restated Loan and Security Agreement dated as of September 20, 2019 (as amended
or modified from time to time, the “Loan Agreement”). Capitalized terms used but
not otherwise defined in this Amendment shall have the meanings respectively
ascribed to them in the Loan Agreement.

B. Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1. Amendment. Upon the effectiveness of this Amendment the Loan Agreement is
hereby amended such that, after giving effect to all such amendments, it shall
read in its entirety as attached hereto as Exhibit A.



--------------------------------------------------------------------------------

2. Dissolution of RMR and RMIT 2018-1. Upon the effectiveness of this Amendment,
the Agent consents to the dissolution of (i) Regional Management Receivables,
LLC and (ii) Regional Management Issuance Trust 2018-1.

3. Effectiveness Conditions. This Amendment shall be effective upon execution
and delivery to Agent by Borrowers and the Required Lenders of this Amendment.

4. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders that as of the date hereof:

(a) The representations and warranties of each Borrower and Guarantor in the
Loan Documents are true and correct in all material respects (or in all respects
for such representations and warranties that provide for a materiality qualifier
therein) on the date of, and upon giving effect to, this Amendment (except for
representations and warranties that expressly relate to an earlier date).

(b) The execution and delivery by each Borrower of this Amendment and the
performance by each of them of the transactions herein and therein contemplated
(i) are and will be within such Borrower’s, (ii) have been authorized by all
necessary organizational action of such Borrower, and (iii) do not and will not
violate any provisions of any law, rule, regulation, judgment, order, writ,
decree, determination or award or breach any provisions of the charter, bylaws
or other organizational documents of any Borrower.

(c) This Amendment and any assignment, instrument, document, or agreement
executed and delivered in connection herewith will be valid, binding and
enforceable in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(d) No Event of Default or Default has occurred and is continuing under the Loan
Agreement or any of the other Loan Documents.

5. Representations and Release of Claims. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of any Borrower, any Guarantor or any third
party to Agent and Lenders as evidenced by the Loan Documents. Each Borrower
hereby acknowledges, agrees, and represents that (a) as of the date of this
Amendment, there are no claims or offsets against, or defenses or counterclaims
to, the terms or provisions of the Loan Documents or the Obligations created or
evidenced by the Loan Documents; (b) as of the date of this Amendment, no
Borrower has any claims, offsets, defenses or counterclaims arising from any of
Agent’s or any existing or prior Lender’s acts or omissions with respect to the
Loan Documents or Agent’s or any existing or prior Lender’s performance under
the Loan Documents; and (c) Borrowers jointly and severally promise to pay to
the order of Agent and Lenders the indebtedness evidenced by the Notes according
to the terms thereof. In consideration of the modification of certain provisions
of the Loan Documents, all as herein provided, and the other benefits received
by Borrowers hereunder, each Borrower hereby RELEASES, RELINQUISHES and forever
DISCHARGES Agent and Lenders, and their predecessors, successors, assigns,
shareholders, principals, parents, subsidiaries, agents, officers, directors,
employees, attorneys and representatives (collectively, the “Released Parties”),
of and from any and all present claims, demands, actions and causes of action of
any and every kind or character, whether known or unknown, which

 

2



--------------------------------------------------------------------------------

Borrowers have or may have against the Released Parties arising out of or with
respect to any and all transactions occurring prior to the date hereof and
relating to the Loan Agreement, the Notes and the other Loan Documents.

6. Collateral. As security for the payment of the Obligations and satisfaction
by Borrowers of all covenants and undertakings contained in the Loan Agreement
and the Loan Documents, each Borrower reconfirms the first-priority continuing
Lien and security interest in all of its right, title, and interest in, to and
under all of the Collateral (except with respect to subsection (c) of the
definition of Collateral to the extent that granting occurs pursuant to another
security agreement or similar document), whether presently existing or hereafter
acquired or arising, in order to secure prompt payment and performance by each
Borrower of all its Obligations (other than subsection (c) of the definition of
Collateral which granting shall be governed by such other applicable security
document). Nothing herein contained is intended to in any manner impair or limit
the validity, priority and extent of Agent’s existing security interest in and
Liens upon the Collateral.

7. Acknowledgment of Indebtedness and Obligations. Borrowers hereby acknowledge
and confirm that, as of the date hereof, Borrowers are jointly and severally
liable on the Obligations, without defense, setoff or counterclaim, under the
Loan Agreement (in addition to any other indebtedness or obligations owed by
Borrowers with respect to Bank Products owing to Agent and Wells Fargo
Affiliates).

8. Ratification of Loan Documents. This Amendment shall be incorporated into and
deemed a part of the Loan Agreement. Except as expressly set forth herein, all
of the terms and conditions of the Loan Agreement and Loan Documents are hereby
ratified and confirmed and continue unchanged and in full force and effect. All
references to the Loan Agreement shall mean the Loan Agreement as modified by
this Amendment.

9. GOVERNING LAW. THIS AMENDMENT, THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT
WOULD CAUSE THE LAWS OF ANOTHER JURISDICTION TO APPLY (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

10. Counterparts. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Amendment; provided,
that, in any event, each party hereto shall promptly deliver a manually executed
counterpart of this Amendment to Agent. Any electronic signature, contract
formation on an electronic platform and electronic record-keeping shall have the
same legal validity and enforceability as a manually executed signature or use
of a paper-based recordkeeping system to the fullest extent permitted by
Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

SIGNATURES ON FOLLOWING PAGES

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

 

BORROWERS REGIONAL MANAGEMENT CORP. REGIONAL FINANCE CORPORATION OF SOUTH
CAROLINA REGIONAL FINANCE CORPORATION OF GEORGIA REGIONAL FINANCE CORPORATION OF
TEXAS REGIONAL FINANCE CORPORATION OF NORTH CAROLINA REGIONAL FINANCE
CORPORATION OF ALABAMA REGIONAL FINANCE CORPORATION OF TENNESSEE REGIONAL
FINANCE COMPANY OF OKLAHOMA, LLC REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC
REGIONAL FINANCE COMPANY OF MISSOURI, LLC REGIONAL FINANCE COMPANY OF GEORGIA,
LLC REGIONAL FINANCE COMPANY OF MISSISSIPPI, LLC REGIONAL FINANCE COMPANY OF
LOUISIANA, LLC RMC FINANCIAL SERVICES OF FLORIDA, LLC REGIONAL FINANCE COMPANY
OF KENTUCKY, LLC REGIONAL FINANCE COMPANY OF VIRGINIA, LLC REGIONAL FINANCE
CORPORATION OF WISCONSIN REGIONAL FINANCE COMPANY OF ILLINOIS, LLC By:  

/s/ Robert W. Beck

Name:   Robert W. Beck Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

AGENT WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:  

/s/ William M. Laird

Name:   William M. Laird Title:   Senior Vice President – Portfolio Manager

 

LENDERS WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ William M. Laird

Name:   William M. Laird Title:   Senior Vice President – Portfolio Manager

 

BMO HARRIS FINANCING, INC.,

as a Lender

By:  

/s/ Daniel A. Ryan

Name:   Daniel A. Ryan Title:   Vice President

 

FIRST HORIZON BANK, f/k/a First Tennessee Bank National Association, as a Lender
By:  

/s/ Tamika Morris

Name:   Tamika Morris Title:   Commercial Manager, VP

 

TEXAS CAPITAL BANK, N.A.,

as a Lender

By:  

/s/ Stephanie Bowman

Name:   Stephanie Bowman Title:   SVP



--------------------------------------------------------------------------------

SYNOVUS BANK,

as a Lender

By:  

/s/ Michael Sawicki

Name:   Michael Sawicki Title:   Director

 

BANKUNITED, N.A.,

as a Lender

By:  

/s/ Brian Scott

Name:   Brian Scott Title:   VP, Corporate Lender

 

AXOS BANK,

as a Lender

By:  

/s/ David Park

Name:   David Park Title:   EVP



--------------------------------------------------------------------------------

EXHIBIT A

[See attached]



--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of September 20, 2019

Among

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the Agent and the Collateral Agent

and

REGIONAL MANAGEMENT CORP.

and certain of its direct and indirect Subsidiaries

as the Borrowers

and

BANK OF AMERICA, N.A.

as Documentation Agent

and

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders



--------------------------------------------------------------------------------

Table of Contents

 

Section

       Page   SECTION ONE - DEFINITIONS;        INTERPRETATION OF THIS AGREEMENT
     2    

1.1

  Terms Defined.      2    

1.2

  Interpretive Provisions.      37   SECTION TWO - LOANS AND LETTERS OF CREDIT
AND TERMS OF PAYMENT      38    

2.1

  Total Facility.      38    

2.2

  Revolving Loans.      38    

2.3

  Books and Records; Monthly Statements.      44    

2.4

  Apportionment Application and Reversal of Payments.      44    

2.5

  Interest.      45    

2.6

  Intentionally Omitted.      45    

2.7

  Maximum Interest Rate.      46    

2.8

  Unused Line Fee.      46    

2.9

  Payment of Revolving Loans.      46    

2.10

  Payments by Borrowers.      46    

2.11

  Taxes.      47    

2.12

  Illegality; Inability to Determine Rates.      49    

2.13

  Increased Costs and Reduction of Return.      49    

2.14

  Intentionally Omitted.      50    

2.15

  LIBOR Successor Rate.      50    

2.16

  Certificates of Lenders.      51    

2.17

  Survival.      51    

2.18

  Letters of Credit.      52    

2.19

  Letter of Credit Fee.      57    

2.20

  Bank Products.      57    

2.21

  Loan Administration.      57    

2.22

  Requested Increases to Commitments.      58    

2.23

  Defaulting Lenders.      59   SECTION THREE - TERM      60    

3.1

  Term of Agreement and Revolving Loan Repayment.      60    

3.2

  Termination of Security Interests.      61   SECTION FOUR - SECURITY INTEREST
IN COLLATERAL      61    

4.1

  Creation of Security Interest in Collateral.      61    

4.2

  Borrower’s Representations and Warranties Regarding Collateral.      61    

4.3

  Financing Statements.      62    

4.4

  Location of Collateral.      62    

4.5

  Protection of Collateral; Reimbursement.      63    

4.6

  Release of Collateral.      63    

4.7

  Assigned Purchase Agreements.      64   SECTION FIVE - RECORDS AND SERVICING
OF CONTRACTS      65    

5.1

  Records of Contracts.      65  

 

- i -



--------------------------------------------------------------------------------

 

5.2

  Servicing of Contracts.      65   SECTION SIX - CONDITIONS PRECEDENT TO
ADVANCES      66    

6.1

  Conditions Precedent to Initial Loans.      66    

6.2

  Conditions to all Advances and Letters of Credit.      67   SECTION SEVEN -
REPRESENTATIONS, WARRANTIES AND COVENANTS      68    

7.1

  Representations and Warranties Reaffirmed.      68    

7.2

  Warranties and Representations Regarding Contracts.      68    

7.3

  Warranties and Representations Regarding Collateral Generally.      69    

7.4

  Solvent Financial Condition.      69    

7.5

  Organization and Authority.      69    

7.6

  Financial Statements.      70    

7.7

  Full Disclosure.      70    

7.8

  Pending Litigation.      70    

7.9

  Titles to Properties.      70    

7.10

  Licenses.      70    

7.11

  Transaction is Legal and Authorized; Restrictive Agreements.      70    

7.12

  Taxes.      71    

7.13

  Compliance with Law.      71    

7.14

  Borrowers’ Office and Names.      71    

7.15

  Credit Guidelines.      71    

7.16

  Subsidiaries.      72    

7.17

  No Default.      72    

7.18

  Use of Proceeds.      72    

7.19

  Bank Accounts.      72    

7.20

  Proper Contract Documentation.      73    

7.21

  Credit File.      74    

7.22

  Assignments of Contracts and Security Documents.      74    

7.23

  Pledging of Contracts.      74    

7.24

  Accurate Records Regarding Collateral.      74    

7.25

  Sanctions; Anti-Money Laundering and Anti-Corruption Laws.      74    

7.26

  ERISA.      74    

7.27

  Labor Relations.      75    

7.28

  Regulatory Events.      75   SECTION EIGHT - FINANCIAL AND OTHER COVENANTS   
  75    

8.1

  Payment of Taxes and Claims.      75    

8.2

  Maintenance of Properties and Existence.      75    

8.3

  Guaranties.      76    

8.4

  Financial Covenants      76    

8.5

  Business Conducted.      77    

8.6

  Debt.      77    

8.7

  Further Assurances.      77    

8.8

  Future Subsidiaries.      77    

8.9

  Sanctions; Anti-Money Laundering and Anti-Corruption Laws. Each Borrower
shall, and each Borrower shall
ensure that each of its Subsidiaries will, comply (and will not knowingly take
any action to cause any other member
of the Borrowing Group to fail to comply) with Sanctions, Anti-Money Laundering
Laws, and Anti-Corruption Laws.      78  

 

- ii -



--------------------------------------------------------------------------------

 

8.10

  Loss Reserve.      78    

8.11

  Charge-Off Policy.      79    

8.12

  Prohibition on Distributions; Payment of Certain Debt; Equity Capital Changes.
     79    

8.13

  Limitation on Bulk Purchases.      80    

8.14

  Transactions with Affiliates.      81    

8.15

  Accounting Changes.      81    

8.16

  Bank Accounts and Collection Account; Dominion.      81    

8.17

  Plans.      82    

8.18

  Securitizations; Warehouse Facilities.      82    

8.19

  Mergers, Consolidations or Acquisitions.      86    

8.20

  Use of Loan Proceeds.      86   SECTION NINE - INFORMATION AS TO BORROWER     
86    

9.1

  Financial Statements/Collateral Reporting.      86    

9.2

  Inspection.      88   SECTION TEN - EVENTS OF DEFAULT; REMEDIES      89    

10.1

  Events of Default.      89    

10.2

  Default Remedies.      91   SECTION ELEVEN - AMENDMENTS; WAIVERS;
PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS      93    

11.1

  Amendments and Waivers.      93    

11.2

  Assignments; Participations.      94   SECTION TWELVE - THE AGENT      97    

12.1

  Appointment and Authorization.      97    

12.2

  Delegation of Duties.      97    

12.3

  Liability of Agent.      98    

12.4

  Reliance.      98    

12.5

  Notice of Default.      99    

12.6

  Indemnification.      99    

12.7

  Agent in Individual Capacity.      100    

12.8

  Successor Agent.      100    

12.9

  Withholding Tax.      100    

12.10

  Collateral Matters.      101    

12.11

  Restrictions on Actions by Lenders; Sharing of Payments.      102    

12.12

  Agency for Perfection.      102    

12.13

  Payments by Agent to Lenders.      103    

12.14

  Concerning the Collateral and the Related Loan Documents.      103    

12.15

  Field Audit and Examination Reports; Disclaimer by Lenders.      103    

12.16

  Relation Among Lenders.      104    

12.17

  Bank Product Providers.      104    

12.18

  Certain ERISA Matters.      104   SECTION THIRTEEN - GENERAL      105    

13.1

  Expenses.      105  

 

- iii -



--------------------------------------------------------------------------------

 

13.2

  Invalidated Payments.      106    

13.3

  Application of Code to Agreement.      106    

13.4

  Parties, Successors and Assigns.      106    

13.5

  Notices and Communications.      107    

13.6

  Accounting Principles.      108    

13.7

  Total Agreement; References.      108    

13.8

  Governing Law.      109    

13.9

  Survival.      109    

13.10

  Power of Attorney.      109    

13.11

  LITIGATION.      110    

13.12

  Severability.      110    

13.13

  Jury Trial Waiver.      110    

13.14

  Indemnity of Agent and Lenders by Borrower.      110    

13.15

  Limitation of Liability.      111    

13.16

  Right of Setoff.      111    

13.17

  Joint and Several Liability.      112    

13.18

  Counterparts; Execution.      114    

13.19

  Headings.      114    

13.20

  No Waivers; Cumulative Remedies.      115    

13.21

  Other Security and Guarantees.      115    

13.22

  NO ORAL AGREEMENTS.      115    

13.23

  U.S. PATRIOT Act Notice.      115    

13.24

  Replacement of Lenders.      115    

13.25

  Confidentiality.      116    

13.26

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.      117
   

13.27

  Acknowledgement Regarding Any Supported QFCs.      117    

13.28

  Intentionally Omitted.      118    

13.29

  RELEASE OF CLAIMS.      118    

13.30

  Documentation Agent.      118  

 

- iv -



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule A - Commitments and Lender Addresses Schedule 4.4 - Locations of Books
and Records and Collateral Schedule 7.16 - Subsidiaries Schedule 7.19 - Bank
Accounts

 

Exhibit A - Form of Notice of Borrowing Exhibit B - Form of Assignment and
Acceptance Agreement Exhibit C - Form of Release Request Exhibit D - Form of
Certificate Regarding Permitted Acquisition Exhibit E - Form of Compliance
Certificate Exhibit F - Form of Borrowing Base Certificate

 

- v -



--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Seventh Amended and Restated Loan and Security Agreement (“Agreement”) is
made and entered into as of September 20, 2019, among the financial institutions
listed on the signature pages hereof (such financial institutions, together with
their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), Wells Fargo Bank,
National Association, a national banking association (in its capacity as agent,
together with its successors and permitted assigns in such capacity, the
“Agent”), and Regional Management Corp., a Delaware corporation (“Regional” or
“Borrower Agent”), Regional Finance Corporation of South Carolina, a South
Carolina corporation (“RFCSC”), Regional Finance Corporation of Georgia, a
Georgia corporation (“RFCG”), Regional Finance Corporation of Texas, a Texas
corporation (“RFCTX”), Regional Finance Corporation of North Carolina, a North
Carolina corporation (“RFCNC”), Regional Finance Corporation of Alabama, an
Alabama corporation (“RFCA”), Regional Finance Corporation of Tennessee, a
Tennessee corporation (“RFCTN”), Regional Finance Company of New Mexico, LLC, a
Delaware limited liability company (“RFCNM”), Regional Finance Company of
Oklahoma, LLC, a Delaware limited liability company (“RFCO”), Regional Finance
Company of Missouri, LLC, a Delaware limited liability company (“RFCM”),
Regional Finance Company of Georgia, LLC, a Delaware limited liability company
(“RFCGLLC”), RMC Financial Services of Florida, LLC, a Delaware limited
liability company (“RFCF”), Regional Finance Company of Louisiana, LLC, a
Delaware limited liability company (“RFCL”), Regional Finance Company of
Mississippi, LLC, a Delaware limited liability company (“RFCMISS”), Regional
Finance Company of Kentucky, LLC, a Delaware limited liability company (“RFCK”),
Regional Finance Company of Virginia, LLC, a Delaware limited liability company
(“RFCV”), Regional Finance Corporation of Wisconsin, a Wisconsin corporation
(“RFCW”), and Regional Finance Company of Illinois, LLC, a Delaware limited
liability company (“RFCI”; and together with Regional, RFCSC, RFCG, RFCTX,
RFCNC, RFCA RFCTN, RFCNM, RFCO, RFCM, RFCGLLC, RFCF, RFCL, RFCMISS, RFCK, RFCV
and RFCW, together with any other borrower joined hereto from time to time
pursuant to the terms of this Agreement, are herein collectively referred to as
the “Borrowers” and individually referred to as a “Borrower”).

A. The Borrowers and lenders party thereto (the “Original Lenders”), and Bank of
America, N.A., as agent for the Original Lenders (in such capacity, “Original
Agent”), are parties to that certain Sixth Amended and Restated Loan and
Security Agreement, dated as of June 20, 2017 (as amended by that First
Amendment to Sixth Amended and Restated Loan and Security Agreement dated as of
November 21, 2017 and that Second Amendment to Sixth Amended and Restated Loan
and Security Agreement dated as of February 20, 2018, and as otherwise amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Original Loan Agreement”), whereby Original Agent and the Lenders agreed to
make revolving loans, letters of credit and other financial accommodations
available to the Borrowers.

B. For the convenience of the parties and without any intention of effecting a
repayment, novation or accord and satisfaction of the Obligations under the
Original Loan Agreement, Borrowers have requested that Agent and Lenders amend
and restate the Original Loan Agreement in order to consolidate all prior
amendments and to reflect certain other modifications to the Original Loan
Agreement, upon the terms and subject to the conditions



--------------------------------------------------------------------------------

hereinafter set forth. The Borrowers, the Agent, and the Lenders have agreed to
enter into this Agreement in order to amend and restate the Original Loan
Agreement in its entirety on the terms and conditions set forth herein. In
addition, the parties hereto acknowledge that, immediately prior to giving
effect to this Agreement, (i) Original Agent resigned as agent for the Lenders,
and Agent succeeded as the Agent for the Lenders hereunder and for all purposes
of the Loan Documents and (ii) Bank of America, N.A., in its capacity as
Collateral Agent under the Original Loan Agreement (in such capacity, “Original
Collateral Agent”), resigned such capacity and Wells Fargo Bank, National
Association succeeded as the Collateral Agent hereunder and for all purposes of
the Loan Documents.

C. The Borrowers have agreed to continue to secure all of their obligations
under the Loan Documents by granting to Agent, for the benefit of Agent and
Lenders, a security interest in and Lien upon all of their existing and
after-acquired personal property constituting Collateral hereunder.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Original Loan Agreement
is hereby amended and restated to read in its entirety as provided for in this
Agreement, and the parties further agree as follows:

SECTION ONE - DEFINITIONS;

INTERPRETATION OF THIS AGREEMENT

1.1 Terms Defined. As used in this Agreement, the listed terms are defined as
follows:

“Accounting Change” shall mean changes in GAAP, or the accounting principles
required by the promulgation of any rule, regulation, pronouncement, or opinion
by the Financial Accounting Standards Board, the American Institute
of Certified Public Accountants or, if applicable, the Securities and Exchange
Commission.

“ACH Transactions” shall mean any cash management or related services including
the automatic clearing house transfer of funds by Bank Product Provider for the
account of Borrower pursuant to agreement or overdrafts.

“Acquisition” shall mean the acquisition by any Person of a division or line of
business of another Person, of substantially all the assets of another Person,
or of a majority of any class of stock or other equity interests of another
Person

“Adjusted Net Income” shall mean, with respect to any fiscal period for any
Person, the net income of such Person, as determined in accordance with GAAP,
before provision for income taxes for such fiscal period (to the extent taxes
are not already added back in the calculation of such net income), but excluding
(without duplication) any and all of the following in the determination of such
net income: (a) gain or loss arising from the sale of capital assets, such as
property, plant and equipment; (b) gain or loss arising from any write-up or
write-down in the book value of any asset in the ordinary course of business
(excluding Contracts); (c) earnings of any business entity in which such Person
has an ownership interest that is not also a Guarantor unless (and only to the
extent) such earnings shall actually have been received by such Person in

 

- 2 -



--------------------------------------------------------------------------------

the form of cash distributions; (d) earnings or losses of any Person to which
assets such Person, shall have been sold, transferred, or disposed of, or into
which any such Person shall have been merged or which has been a party with such
Person to any consolidation or other form of reorganization, prior to the date
of such transaction; (e) gain or loss arising from the acquisition of any debt
or equity security of such Person or from cancellation or forgiveness of debt;
(f) gain or loss arising from extraordinary items, as determined in accordance
with GAAP, or from any other one-time or nonrecurring transaction; (g) non-cash
gain or loss; (h) any net income or gain or loss (without duplication) from the
disposition of any discontinued operations; (i) restructuring charges approved
by Agent in its Permitted Discretion; and (j) depreciation and amortization
(including amortization of intangibles, including but not limited to financing
costs, goodwill and the effects of purchase accounting).

“Adjusted Tangible Assets” shall mean, with respect to any Person, all assets of
such Person except: (a) trademarks, trade names, franchises, goodwill, and other
similar intangibles; (b) assets located and notes and receivables due from
obligors domiciled outside the United States of America, Puerto Rico, or Canada;
and (c) accounts, notes, and other receivables due from Affiliates or employees
of such Person, including, without limitation, any investment in (including any
capital contributions made in connection with a Permitted Facility) or loan to a
Special Purpose Subsidiary.

“Adjusted Tangible Net Worth” shall mean, with respect to any Person, the
remainder of (a) net book value (after deducting related depreciation,
obsolescence, amortization, valuation, and other proper reserves) at which the
Adjusted Tangible Assets of such Person would be shown on a balance sheet of
such Person at such date, but excluding any amounts arising from write-ups of
assets, minus (b) the amount at which its liabilities (other than capital stock,
surplus, and retained earnings) would be shown on such balance sheet, and
including as liabilities all reserves for contingencies and other potential
liabilities, as determined in accordance with GAAP, and as adjusted pursuant to
Sections 8.10 and 8.11; provided, however, that any Adjusted Tangible Assets or
liabilities directly related to a Special Purpose Subsidiary or a Permitted
Facility shall be expressly excluded from this definition and any investment in
(including any capital contributions in connection with a Warehouse Facility or
Securitization) or loan to a Special Purpose Subsidiary shall be expressly
excluded for purposes of Section 8.4(a).

“Advance” shall mean the making of a Revolving Loan or issuance of a Letter of
Credit from time to time in accordance with the terms of this Agreement.

“Advance Rate” shall mean the following applicable percentage based upon the
Collateral Performance Indicator as set forth in the most recently delivered CPI
Borrowing Base Certificate:

(1) with respect to Eligible Contracts (other than unsecured Eligible Contracts
(including Eligible Contracts arising in connection with convenience checks
(a/k/a live checks)) and Eligible Delinquent Renewals):

 

- 3 -



--------------------------------------------------------------------------------

Collateral Performance Indicator

   Advance
Rate

Less than 15%

   85%

Greater than or equal to 15% but less than 16%

   84%

Greater than or equal to 16% but less than 17%

   83%

Greater than or equal to 17% but less than 18%

   82%

Greater than or equal to 18% but less than 19%

   81%

Greater than or equal to 19% but less than 20%

   80%

Greater than or equal to 20% but less than 21%

   79%

Greater than or equal to 21% but less than 22%

   78%

Greater than or equal to 22% but less than 23%

   77%

Greater than or equal to 23% but less than 24%

   76%

Greater than or equal to 24% but less than 25%

   75%

Greater than or equal to 25% but less than 26%

   74%

Greater than or equal to 26% but less than 27%

   73%

Greater than or equal to 27% but less than 28%

   72%

Greater than or equal to 28% but less than 29%

   71%

Greater than or equal to 29%

   70%

(2) with respect to unsecured Eligible Contracts (including Eligible Contracts
arising in connection with convenience checks (a/k/a live checks)):

 

Collateral Performance Indicator

   Advance
Rate

Less than 15%

   80%

Greater than or equal to 15% but less than 16%

   79%

Greater than or equal to 16% but less than 17%

   78%

 

- 4 -



--------------------------------------------------------------------------------

Collateral Performance Indicator

   Advance
Rate

Greater than or equal to 17% but less than 18%

   77%

Greater than or equal to 18% but less than 19%

   76%

Greater than or equal to 19% but less than 20%

   75%

Greater than or equal to 20% but less than 21%

   74%

Greater than or equal to 21% but less than 22%

   73%

Greater than or equal to 22% but less than 23%

   72%

Greater than or equal to 23% but less than 24%

   71%

Greater than or equal to 24% but less than 25%

   70%

Greater than or equal to 25% but less than 26%

   69%

Greater than or equal to 26% but less than 27%

   68%

Greater than or equal to 27% but less than 28%

   67%

Greater than or equal to 28% but less than 29%

   66%

Greater than or equal to 29%

   65%

(3) with respect to Eligible Contracts that constitute Eligible Delinquent
Renewals:

 

Collateral Performance Indicator

   Advance
Rate

Less than 15%

   60%

Greater than or equal to 15% but less than 16%

   59%

Greater than or equal to 16% but less than 17%

   58%

Greater than or equal to 17% but less than 18%

   57%

Greater than or equal to 18% but less than 19%

   56%

Greater than or equal to 19% but less than 20%

   55%

 

- 5 -



--------------------------------------------------------------------------------

Collateral Performance Indicator

   Advance
Rate

Greater than or equal to 20% but less than 21%

   54%

Greater than or equal to 21% but less than 22%

   53%

Greater than or equal to 22% but less than 23%

   52%

Greater than or equal to 23% but less than 24%

   51%

Greater than or equal to 24% but less than 25%

   50%

Greater than or equal to 25% but less than 26%

   49%

Greater than or equal to 26% but less than 27%

   48%

Greater than or equal to 27% but less than 28%

   47%

Greater than or equal to 28% but less than 29%

   46%

Greater than or equal to 29%

   45%

“Affiliate” shall mean, as to any Person, (a) any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with such
Person; (b) except for purposes of Sections 7.28 and 8.17 and the definitions of
“Level One Regulatory Event” and “Level Two Regulatory Event”, any other Person
who beneficially owns or holds, directly or indirectly, ten percent or more of
any class of voting stock of such Person; or (c) any other Person, ten percent
or more of any class of the voting stock (or if such other Person is not a
corporation, ten percent or more of the equity interest) of which is
beneficially owned or held, directly or indirectly, by such Person. The term
control (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of the Person in question.

“Agent” shall have the meaning assigned to that term in the recitals.

“Agent Advances” shall have the meaning specified in Section 2.2(i).

“Agent’s Expenses” shall have the meaning specified in Section 13.1.

“Agent’s Liens” shall mean the Liens in the Collateral granted to the Agent, for
the ratable benefit of the Lenders, pursuant to the Original Loan Agreement,
this Agreement and the other Loan Documents.

“Agent-Related Persons” shall mean the Agent, the Collateral Agent and their
Affiliates as well as the officers, directors, employees, agents and
attorneys-in-fact of the Agent, the Collateral Agent and such Affiliates.

 

- 6 -



--------------------------------------------------------------------------------

“Agreement” shall mean this Seventh Amended and Restated Loan and Security
Agreement, as the same may be amended, supplemented or otherwise modified in
accordance with the terms hereof.

“Alternate Index Rate” shall mean, if the rate set forth in clause (a) of the
definition of “LIBOR” ceases to be published, such rate as set forth in any
successor edition or publication of such rate, or if such rate ceases to exist,
such replacement index rate, in each case, as may be selected by Agent in good
faith and in its commercially reasonable discretion giving due regard to the
LIBOR Replacement Considerations; provided that any comparable or successor rate
shall be applied by Agent, if administratively feasible, in a manner consistent
with market practice.

“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which any Borrower or any member of the Borrowing Group is
located or doing business.

“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which any Borrower or any member of the Borrowing Group is
located or doing business that relates to money laundering, any predicate crime
to money laundering, or any financial record keeping and reporting requirements
related thereto.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering
(including Anti-Money Laundering Laws), including the Patriot Act.

“Applicable Margin” shall mean the margin set forth below, as determined by the
Availability Percentage for the last month end:

 

Availability Percentage

  

Applicable Margin

LEVEL I > 10%

   3.00%

LEVEL II < 10%

   3.25%

The margins shall be subject to increase or decrease every month after receipt
by the Agent of the Borrowing Base Certificate for the prior calendar month,
which change shall be effective retroactive to the first day of the month in
which the Borrowing Base Certificate has been received and shall remain in
effect for the entire month (such month period, the “Applicable Period”). If
Agent does not receive a Borrowing Base Certificate in any month in accordance
with Section 9.1(d) hereof, then, at the option of the Agent, the Applicable
Margin for the Applicable Period shall be determined as if Level II were
applicable, from such day until the date of actual receipt. In the event that
Agent in its reasonable discretion determines the information contained in any
such Borrowing Base Certificate is shown to be inaccurate, and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
for the Applicable Period than the Applicable Margin actually applied for such
Applicable Period, then (i) the Borrowers shall promptly (but, in any event,
within 2 Business Days) deliver to Agent a correct Borrowing Base Certificate
for such Applicable Period, (ii) the Applicable Margin shall be determined as if
such higher Applicable Margin (as set forth in the above schedule) were
applicable for such Applicable Period, and (iii) the Borrowers shall promptly
(but, in any event, within 2 Business Days) deliver to Agent full payment in
respect of the accrued additional interest on the Revolving Loans as a

 

- 7 -



--------------------------------------------------------------------------------

result of such increased Applicable Margin for such Applicable Period (it being
understood that this provision shall in no way limit the rights of the Agent and
the Lenders to exercise their rights under Section 3.1 or Section 11 hereof).

“Approved Form” shall mean, with respect to any Contract or Security Document,
that it is in a form that satisfies one of the following conditions: (i) the
Borrowers have delivered to the Agent an opinion of counsel, satisfactory to the
Agent in its reasonable discretion, with respect to the compliance with
applicable law of such form, or (ii) with respect to an indirect automobile and
retail lending form of contract, such form is prepared by Wolters Kluwer,
Bankers Systems, or The Reynolds and Reynolds Company, or such other company
acceptable to the Agent in its reasonable discretion.

“Assigned Purchase Agreements” shall mean, collectively, all of the agreements
that are asset purchase agreements, stock purchase agreements and/or other
acquisition arrangements now or hereafter entered into by a Borrower pursuant to
a Bulk Purchase or Permitted Acquisition with respect to which Borrower is a
purchaser or buyer, together with Borrowers’ rights and remedies under, and all
moneys and claims for money due or to become due to the Borrowers and any and
all amendments, supplements, extensions, renewals, and other modifications
thereof together with all rights and claims of the Borrowers now or hereafter
existing thereunder with respect to: (a) any insurance, indemnities, warranties,
and guaranties provided for or arising out of or in connection with any of the
foregoing agreements; (b) any damages arising out of or for breach or default
under or in connection with any of the foregoing contracts; (c) all other
amounts from time to time paid or payable under or in connection with any of the
foregoing agreements; or (d) the exercise or enforcement of any and all
covenants, remedies, powers, and privileges thereunder.

“Assignee” shall have the meaning specified in Section 11.2(a).

“Assignment and Acceptance” shall have the meaning specified in Section 11.2(a).

“Attorney Costs” shall mean and include all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent, the
reasonable allocated costs of internal legal services of the Agent and the
reasonable expenses of internal counsel to the Agent.

“Augmenting Lender” shall have the meaning ascribed to such term in Section 2.22
hereof.

“Availability” shall mean, as of the date of determination based on the most
recently delivered Borrowing Base Certificate, an amount equal to: (a) the
product of multiplying: (i) the applicable Advance Rate by (ii) the Principal
Balance of all Eligible Contracts minus (b) the Bank Product Reserve.

“Availability Percentage” shall mean, as of any date of determination, the
percentage of (a) Hypothetical Availability for the immediately preceding
calendar month to (b) Credit Facility Exposure for the immediately preceding
calendar month.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

- 8 -



--------------------------------------------------------------------------------

“Bail-In Legislation” shall mean with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall mean Bank of America, N.A. and any successors or assigns
thereof.

“Bank Product Obligations” shall mean all debts, liabilities and obligations now
owed or hereafter arising from or in connection with Bank Products.

“Bank Product Provider” shall mean (a) Wells Fargo, Bank of America or any of
their respective Affiliates; and (b) any other Person that is a Lender or
Affiliate of a Lender at the time of providing a Bank Product, provided such
provider delivers written notice to Agent, in form and substance reasonable
satisfactory to Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by the Loan
Documents, and to indemnify and hold harmless Agent against all claims in
connection with such provider’s Bank Product Obligations.

“Bank Product Reserves” shall mean all reserves for the Bank Products then
provided or outstanding which the Agent from time to time establishes in its
Permitted Discretion, or which the Agent establishes at the direction of
Required Lenders if and for so long as Hypothetical Availability is 10% or less
of the Credit Facility Exposure.

“Bank Products” shall mean any one or more of credit cards services (including
commercial credit card and merchant card services), ACH Transactions, Hedge
Agreements, Cash Management Services and other banking products or services
(other than Letters of Credit) extended by any Bank Product Provider; provided
that Bank Products shall not include a Person’s Excluded Swap Obligations.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation, in form
and substance satisfactory to Agent.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the IRS Code or (c) any Person whose assets include (for
purposes of Title I of ERISA or Section 4975 of the IRS Code) the assets of any
such “employee benefit plan” or “plan”.

“Borrower” and “Borrowers” shall have the meaning assigned to that term in the
recitals.

“Borrower Agent” shall have the meaning assigned to that term in the recitals.

 

- 9 -



--------------------------------------------------------------------------------

“Borrower Materials” shall mean Borrowing Base Certificates, and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.

“Borrowing” shall mean a borrowing hereunder consisting of Revolving Loans made
on the same day by Lenders to Borrowers, or by Wells Fargo in the case of a
Borrowing funded by Non-Ratable Loans, or by the Agent in the case of a
Borrowing consisting of an Agent Advance, or the issuance of Letters of Credit
hereunder.

“Borrowing Base Certificate” shall have the meaning set forth in Section 9.1(d).

“Borrowing Group” means: (a) Borrowers, (b) any Affiliate or Subsidiary of
Borrowers, (c) any Guarantor, (d) the owner of any collateral securing any part
of the Obligations (including the Collateral), and (e) any officer, director or
agent acting on behalf of any of the parties referred to in items (a) through
(d) with respect to the Obligations, this Agreement or any of the other Loan
Documents.

“Bulk Purchase” shall mean a purchase of Contracts from any one seller (other
than from another Borrower), in a single transaction or as part of an integrated
series of transactions (other than a purchase of Contracts in connection with a
Permitted Facility or a Permitted Transfer). A Permitted Acquisition shall be
deemed to not constitute a Bulk Purchase.

“Business Day” shall mean any day except a Saturday, Sunday or other day on
which national banks in San Francisco, California or New York, New York are
authorized by law to close including, without limitation, United States federal
government holidays.

“Capital Base” shall mean, with respect to any Person, the sum of the Adjusted
Tangible Net Worth of such Person plus all Subordinated Debt of such Person.

“Capital Base Ratio” shall have the meaning ascribed to such term in
Section 8.4(a).

“Cash Management Services” shall mean any services provided to Borrowers in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e-payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

“Certificate of Title” shall mean the certificate of title or other evidence of
ownership of any vehicle issued by the appropriate Division of Motor Vehicles or
its counterpart in the jurisdiction in which the applicable Contract Debtor
resides.

“Change in Control” shall mean, at any time and for any reason whatsoever,
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) that becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, as amended, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of Regional entitled to vote for members of the
board of directors or equivalent governing body of Regional

 

- 10 -



--------------------------------------------------------------------------------

on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right), (b)
Regional ceases to own and control 100% of the issued and outstanding voting
stock of any of the other Borrowers (other than as a result of a transaction
permitted under the first sentence of Section 8.19), or (c) any holder of voting
equity of any Borrower (other than Regional) is not a borrower or guarantor
under this Agreement.

“Change in Law” shall mean the occurrence, after the date hereof, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.

“Closing Date” shall mean the date of the execution and delivery of this
Agreement.

“Code” shall mean the Uniform Commercial Code as adopted and in force in the
state of New York as from time to time in effect.

“Collateral” shall mean:

(a) all present and future Contracts of Borrowers (including any Reconveyed
Contracts (other than Permitted Facility Reconveyed Contracts), but excluding
Permitted Facility Contracts) and all payments thereunder in whatever form,
including cash, checks, notes, drafts, chattel paper (including, without
limitation, all tangible and electronic chattel paper), and other instruments
for the payment of money, together with any guaranties and security therefor,
and all of each Borrower’s books and records relating thereto (including,
without limitation, all computer records, computer programs, and computer source
codes);

(b) Security Documents relating to such Contracts, together with each Borrower’s
rights in the Property covered thereby and any policies of insurance insuring
such Property;

(c) all assets of any Borrower in which Agent or any Lender for whom Agent is
acting as agent receives a security interest (under any other security agreement
or similar document) or which thereafter come into Agent or any Lender’s
possession, custody, or control (pursuant to this Agreement or any other
security agreement or similar document);

(d) all proceeds of insurance relating to such Contracts including, without
limitation, property, casualty, and title insurance;

(e) all proceeds, property, property rights, privileges and benefits arising out
of, from the enforcement of, or in connection with such Contracts and Security
Documents related thereto, the property rights and the policies of insurance
referred to above, all credit balances in favor of any Borrower under such
Contracts, and all other general intangibles relating to or arising out of such
Contracts;

 

- 11 -



--------------------------------------------------------------------------------

(f) all Assigned Purchase Agreements;

(g) all deposit accounts into which proceeds of such Contracts and Assigned
Purchase Agreements are deposited; and

(h) all equity interests and beneficial interests in any Borrower’s Subsidiaries
(but not to exceed 65% of the voting equity interests of any Subsidiaries
organized or formed under the laws of a jurisdiction other than the United
States (or any state thereof) or the District of Columbia), other than any
equity interest or beneficial ownership interest in any Special Purpose
Subsidiary;

provided, however, that the Collateral shall not include, in each case, any
Excluded Property of such Borrower or any Permitted Facility Contracts.

“Collateral Agent” shall mean Wells Fargo, in its capacity as collateral agent
under the Security Agreement.

“Collateral Performance Indicator” shall mean, calculated as of the first day of
each month, the sum of the Past Due Percent, the Repossession Percent and the
Net Charge-Off Percent.

“Collection Account” shall have the meaning ascribed to such term in
Section 5.2(a) herein.

“Collection Account Agreements” shall mean, collectively, (i) that certain Third
Amended and Restated Deposit Account Control Agreement dated as of June 20,
2017, entered into between Regional (as agent for the grantors listed therein),
the Collateral Agent, as secured party and Bank of America, as depository bank,
as the same may be amended, restated and supplemented from time to time,
(ii) that certain Fourth Amended and Restated Deposit Account Control Agreement,
dated as of even date herewith, entered into by and among the companies listed
on Schedule A attached thereto, the Collateral Agent and Wells Fargo, as
depository bank, as the same may be amended, restated and supplemented from time
to time, and (iii) any other deposit account control agreement, collection
agreement or similar agreement acceptable to Agent in its Permitted Discretion
entered into by Regional (as agent for the grantors listed therein), Collateral
Agent and a depository bank acceptable to Agent in its Permitted Discretion (it
being acknowledged and agreed that Wells Fargo is an acceptable depository
account bank), which establishes the terms of Collateral Agent’s control over
the Collection Accounts, as the same may be amended, restated and supplemented
from time to time.

“Commitment” shall mean, at any time with respect to a Lender, the principal
amount set forth beside such Lender’s name on Schedule A of this Agreement, or
on the signature page of the Assignment and Acceptance pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of
Section 11.2, as such Commitment may be adjusted from time to time in accordance
with the provisions of this Agreement, including Sections 2.22 and 11.2, and
“Commitments” means, collectively, the aggregate amount of the commitments of
all of the Lenders.

 

- 12 -



--------------------------------------------------------------------------------

“Commitment Increase Amount” shall have the meaning ascribed to such term in
Section 2.22 hereof.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” shall mean a certificate substantially in the form
attached hereto as Exhibit E.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated), or are franchise or branch
profits taxes.

“Consolidated Funded Debt to Consolidated Tangible Net Worth” means, with
respect to Regional Management, as of any day the ratio of its Funded Debt
(excluding all obligations under capital leases) to its Consolidated Tangible
Net Worth.

“Consolidated Tangible Net Worth” means, with respect to Regional Management, as
of any day, its net worth calculated in accordance with GAAP, after subtracting
therefrom the aggregate amount of its deferred tax assets and intangible assets,
including goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.

“Contract Debtor” shall mean each Person who is obligated to a Borrower to
perform any duty under or to make any payment pursuant to the terms of a
Contract.

“Contracts” shall mean all of each Borrower’s right, title, and interest in and
to each presently existing, and hereafter arising, loan account, account,
contract right, Instrument, note, document, chattel paper, general intangible,
and all other forms of obligations owing to any Borrower, all rights of any
Borrower to receive payment thereof, together with all guarantees or other
rights of any Borrower obtained in connection therewith, any collateral therefor
and any proceeds of any of the foregoing (including any Contracts that are in
electronic form).

“CPI Borrowing Base Certificate” means the month-end Borrowing Base Certificate
delivered at least 20 days after the applicable month end setting forth the
Collateral Performance Indicator for such month end.

“Credit Facility Exposure” shall mean the sum of (A) the aggregate outstanding
amount of all Revolving Loans, plus (B) the aggregate amount of Letter of Credit
Obligations.

“Debt” shall mean, with respect to any Person and without duplication, all
liabilities, obligations and indebtedness, whether or not contingent, (i) in
respect of borrowed money or evidenced by bonds, notes, debentures or similar
instruments, (ii) representing the balance deferred and unpaid of the purchase
price of any property or services (except any such balance that constitutes an
account payable to a trade creditor created, incurred, assumed or guaranteed by
such Person in the ordinary course of business of such Person in connection with
obtaining goods, material or services that is not overdue by more than ninety
(90) days, unless being contested in good faith), (iii) all obligations as
lessee under leases which have been, or should be, in accordance with GAAP
recorded as capital leases, (iv) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (v) all

 

- 13 -



--------------------------------------------------------------------------------

indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, and
(vi) all obligations of such Person under any Hedge Agreements. For purposes
hereof, a Permitted Facility shall not constitute “Debt” of Borrowers.

“Declined Share” shall have the meaning ascribed to such term in Section 2.22
hereof.

“Default” shall mean an event or condition the occurrence of which would, with a
lapse of time or the giving of notice or both, become an Event of Default.

“Default Rate” shall mean (a) in respect of Letters of Credit, a fluctuating per
annum rate at all times equal to the sum of (i) the otherwise applicable Letter
of Credit Fee plus (ii) two percent (2.0%); and (b) in respect of all other
Obligations, a fluctuating per annum interest rate at all times equal to the sum
of (i) the otherwise applicable Interest Rate plus (ii) two percent (2.0%). Each
Default Rate shall be adjusted simultaneously with any change in the applicable
Interest Rate (or, as applicable, the Letter of Credit Fee).

“Defaulting Lender” shall mean any Lender that (a) has failed to comply with its
funding obligations hereunder, and such failure is not cured within two Business
Days; (b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, that a Lender shall
not be a Defaulting Lender solely by virtue of a Governmental Authority’s
ownership of an equity interest in such Lender or parent company unless the
ownership provides immunity for such Lender from jurisdiction of courts within
the United States or from enforcement of judgments or writs of attachment on its
assets, or permits such Lender or Governmental Authority to repudiate or
otherwise to reject such Lender’s agreements.

“Delinquent Renewal” shall mean a Contract that (a) was originated in connection
with the refinancing of a Contract that was 30 or more days contractually
delinquent at the time of its refinancing and (b) was underwritten in accordance
with the delinquent renewal underwriting criteria in Borrowers’ credit and
collection guidelines.

“Designated Jurisdiction” shall mean any country or territory that is the
subject of any Sanction.

“Distribution” shall mean, in respect of any corporation: (a) payment or making
of any dividend or other distribution of property in respect to the capital
stock of such corporation, other than distributions in capital stock of the same
class; or (b) the redemption or other acquisition of any capital stock of such
corporation (including for the purposes of Section 8.12 hereof only, any
repurchase of stock through the applicable market exchange).

 

- 14 -



--------------------------------------------------------------------------------

“Dollar” and “$” shall mean dollars in the lawful currency of the United States.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in an EEA Member Country that is subject to the supervision of
an EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Contract” means a Contract that constitutes “electronic chattel
paper” under and as defined in Section 9-102(31) of the UCC.

“Electronic Contract Conditions” shall mean, with respect to any Electronic
Contract, all of the following conditions: (a) the applicable Borrower has
engaged an Electronic Vault Provider and such Electronic Vault Provider shall
have establishment an electronic platform for the creation and maintenance of
electronic chattel paper evidencing the loan documentation between the Contract
Debtors for such Contract and the applicable Borrower making the corresponding
loan; (b) the Electronic Vault Provider, the applicable Borrower and Agent shall
have entered into an electronic collateral control agreement in form and
substance reasonably satisfactory to Agent and which, without limitation,
provides Agent with (i) control over the electronic chattel paper constituting
any Electronic Contract in accordance with 9-105(b) of the Code, and
(ii) exclusive access to the Electronic Contracts (except to the extent
otherwise expressly set forth in the electronic collateral control agreement)
pursuant to the terms of an E-Vault Access Agreement, and the terms thereof are
sufficient to permit the Agent to perform its duties and obligations hereunder;
(c) Borrowers shall have provided Agent an opinion of Borrowers’ counsel in
respect of perfection, by “control,” within the meaning of Section 9-105 of the
UCC of Agent’s security interest in the Electronic Contracts; and (d) Agent
shall have received and shall be satisfied, in its reasonable discretion, with
the results of its diligence in respect of the applicable Borrower’s policies
and procedures relating to the origination of Electronic Contracts.

“Electronic Vault Provider” shall mean eOriginal, Inc. or such other Person that
is satisfactory to Agent in its Permitted Discretion.

“Eligible Assignee” shall mean (a) a commercial bank, commercial finance company
or other asset based lender, having total assets in excess of $1,000,000,000
reasonably acceptable to Agent; (b) any Lender listed on the signature page of
this Agreement; (c) any Affiliate of any Lender; and (d) if an Event of Default
exists, any other Person (other than a natural Person) reasonably acceptable to
the Agent.

 

- 15 -



--------------------------------------------------------------------------------

“Eligible Contracts” shall mean only such Contracts which satisfy all of the
following requirements, as determined by Agent in its Permitted Discretion (and
such other Contracts as Agent may allow as Eligible Contracts in its sole
discretion):

(a) comply in all material respects with all of such Borrower’s warranties and
representations contained herein and Agent has received a first priority
perfected security interest in and Lien upon such Contracts;

(b) with respect to which the Contract Debtor is a resident of the continental
United States;

(c) with respect to which the Contract Debtor is not more than 59 days
contractually delinquent in making a payment scheduled thereunder;

(d) neither Borrower nor the Contract Debtor is otherwise in default under the
terms of such Contract (e.g., the Property which is subject to the related
Security Documents is not then subject to or in the process of being
repossessed);

(e) are not subject to any defense, counterclaim, offset, discount, or
allowance;

(f) (i) are secured by Property located solely in the continental United States
or (ii) if unsecured, (A) the aggregate Principal Balance of such unsecured
Eligible Contracts, together with all Eligible Contracts arising in connection
with convenience checks (a/k/a live checks) that are included as Eligible
Contracts, does not exceed, in the aggregate, at any given time, an amount equal
to 30% of the Principal Balance of all Eligible Contracts, in each case
calculated before giving effect to the applicable Advance Rate, and (B) such
unsecured Contracts shall only remain Eligible Contracts if, upon a refinancing
thereof, such unsecured Contracts are then secured by Property located solely in
the continental United States;

(g) the terms of the Contract and Security Documents and all related documents
and instruments comply in all respects with all applicable laws;

(h) all documents relating to the Contract, including those between any Borrower
and the Contract Debtor, (i) have been executed, and (ii) are readily available
to Agent in the files of Borrowers as originals (or, for Contracts in electronic
form, as electronic copies);

(i) the Contract Debtor is not an Affiliate or employee of any Borrower;

(j) the Contract Debtor’s creditworthiness and the terms of the Contract shall
conform to Borrowers’ credit guidelines;

(k) the Contract meets all of the applicable criteria set forth in Borrower’s
credit guidelines. Borrowers’ credit guidelines shall be written and shall state
in detail the credit criteria used by Borrowers in determining the
creditworthiness of Contract Debtors and the required structure and collateral
for the Contract for both Contracts originated by Borrowers and/or originated by
third parties and purchased by Borrowers, and the Borrowers shall not change
their credit guidelines in any manner prohibited by Section 7.15;

 

- 16 -



--------------------------------------------------------------------------------

(l) the Contract Debtor is not the subject of an Insolvency Proceeding, is not
subject to Sanctions, is not located, organized or resident in a Designated
Jurisdiction and is not listed on the Specially Designated Nationals List
maintained by OFAC;

(m) the collateral securing the Contract has not been repossessed by, or
otherwise delivered to, any Borrower or its agent;

(n) such Contract has not been subject to more than two (2) payment extensions
within the last twelve months (excluding, in the case of Eligible Delinquent
Renewals, any extensions occurring prior to its most recent date of renewal);

(o) the first scheduled payment pursuant to the terms of the Contract is due
within forty-five (45) days following the execution of the Contract and all
other payments are scheduled to be made on the same day of each consecutive
monthly period thereafter (and shall not include any balloon payment at
maturity);

(p) such Contract does not represent a type of loan commonly called a “pay day
loan” in which any Borrower holds a personal check from the Contract Debtor for
payment of such loan;

(q) such Contract, if an automobile purchase financing contract or loan, has an
original term of not more than 72 months for any such Contract; provided, that
no more than 15% of the aggregate value of all Eligible Contracts may have an
original term of more than 60 months;

(r) in connection with such Contract, if an automobile purchase financing
contract or loan, the Borrower shall have obtained a Certificate of Title
reflecting it as the lienholder of any vehicle subject to the Contract within
120 days following execution of such Contract, and such Contract is secured by a
first priority, perfected interest in such vehicle;

(s) if the Contract includes sums representing the financing of “extended
warranty plans,” such plans are (i) in compliance with all applicable laws,
including any special insurance laws relating thereto, and (ii) underwritten by
(A) a major automobile manufacturer, or an affiliate thereof, or (B) an
independent and financially sound insurance company;

(t) such Contract, if an automobile purchase financing contract or loan (i) has
a cash advance component of less than $27,500 or (ii) if such cash advance
component is greater than $27,500, then no more than 10% of the aggregate value
of all Eligible Contracts shall contain cash advance components greater than
$27,500;

(u) such Contract, if it arises in connection with a convenience check (a/k/a
live check), does not exceed an original amount financed of $5,000;

(v) such Contract is not secured by a mobile home or real estate;

(w) such Contract is not a Permitted Facility Contract or any collateral pledged
by a Special Purpose Subsidiary in a Permitted Facility or transferred pursuant
to a Permitted Transfer; except if such Contract constitutes a Qualified
Repurchased Contract and otherwise complies with the eligibility criteria set
forth herein;

 

- 17 -



--------------------------------------------------------------------------------

(x) such Contract, if purchased by a Borrower, is fully paid and the seller
thereof retains no rights whatsoever thereto;

(y) other than as may be permitted or required pursuant to the Intercreditor
Agreement, such Contract is not serviced, collected or enforced by a Person
other than a Borrower;

(z) such Contract is not a Modified Contract;

(aa) if such Contract is a Delinquent Renewal, (i) such Contract constitutes an
Eligible Delinquent Renewal and (ii) the aggregate Principal Balance of Eligible
Delinquent Renewals constituting Eligible Contracts does not exceed, in the
aggregate, at any given time, 5% of the Principal Balance of Eligible Contracts,
calculated before giving effect to the applicable Advance Rate; and

(bb) unless the Electronic Contract Conditions set forth herein are satisfied,
such Contract does not constitute an Electronic Contract.

“Eligible Delinquent Renewal” shall mean a Delinquent Renewal for which each of
the following conditions is satisfied with respect thereto: (A) no new funds
were advanced to the Contract Debtor at the time of the origination of the
Delinquent Renewal; (B) the first scheduled payment pursuant to the terms of the
Delinquent Renewal is due within forty-five (45) days following the execution of
the Delinquent Renewal and has been timely paid by the Contract Debtor; and
(C) three (3) consecutive months have elapsed since the date of the origination
of the Delinquent Renewal and all payments required by the Contract were timely
made by the Contract Debtor for each such month.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and supplemented from time to time, and the rules and regulations
promulgated thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with any Borrower or guarantor within the meaning of
Section 414(b) or (c) of the IRS Code (and Sections 414(m) and (o) of the IRS
Code for purposes of provisions relating to Section 412 of the IRS Code).

“ERISA Event” shall mean (a) with respect to a Pension Plan, any of the events
set forth in Section 4043(c) of ERISA, other than events for which the 30 day
notice period has been waived; (b) a withdrawal by any Borrower or guarantor or
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or guarantor or ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan; (e) the determination that
any Pension Plan or Multiemployer Plan is considered an at risk plan or a plan
in critical or endangered status under the IRS Code or ERISA; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;

 

- 18 -



--------------------------------------------------------------------------------

or (g) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower, Guarantor or ERISA Affiliate.

“EU Securitization Regulation” shall mean European Union legislation comprising
EU Regulation (EU) 2017/2402, any related regulatory technical standards and any
implementing or supplementary national law applicable in a relevant EU member
state.

“Event of Default” shall mean any event or condition described in Section 10.1.

“Excess Availability” shall mean as of the date of determination the remainder
of (a) the lesser of (i) the Availability and (ii) the Total Credit Facility,
minus (b) the Credit Facility Exposure.

“Excluded Property” shall mean (a) fee interests in real property and leasehold
interests in real property with respect to which any Borrower is a tenant or
subtenant; (b) any asset or property right of any nature (other than any
Contract) if the grant of such security interest shall constitute or result in
(i) the abandonment, invalidation or unenforceability of such asset or property
right or the loss of use of such asset or property right or (ii) a breach,
termination or default under any lease, license, permit, contract or agreement
or General Intangible (as defined in the Code), other than to the extent that
any such restriction or term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Code (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity, to which any Borrower is party;
(c) any asset or property right of any nature (other than any Account (as such
term is defined in the Code)) to the extent that any applicable law or
regulation prohibits the creation of a security interest thereon (other than to
the extent that any such law or regulation would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law or principles of equity); (d) any “intent to use” trademark applications for
which a statement of use has not been filed (but only until such statement has
been filed); (e) Permitted Facility Contracts subject to a Permitted Facility
and/or pursuant to a Permitted Transfer; provided that, notwithstanding anything
to the contrary in the immediately preceding sentence, (i) with respect to
clauses (b) and (c) above, in the event of the termination or elimination of any
such restriction contained in such agreement, applicable law or regulation to
the extent sufficient to permit any Excluded Property to become Collateral
hereunder, a security interest shall be automatically and simultaneously granted
hereunder in such Excluded Property, and the Excluded Property automatically and
simultaneously shall be deemed to be assigned and pledged to Lender and shall be
included as Collateral hereunder, (ii) with respect to clause (e) above, in the
event such Contract is a Reconveyed Contract (other than Permitted Facility
Reconveyed Contracts), a security interest shall be automatically and
simultaneously granted hereunder in such Excluded Property, and the Excluded
Property automatically and simultaneously shall be deemed to be assigned and
pledged to Lender and shall be included as Collateral hereunder and (iii)
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of any Excluded Property (unless such proceeds, products,
substitutions or replacements would constitute Excluded Property).

 

- 19 -



--------------------------------------------------------------------------------

“Excluded Swap Obligation” shall mean with respect to a Borrower or Guarantor,
each Swap Obligation as to which, and only to the extent that, such Borrower or
Guarantor’s guaranty of or grant of a Lien as security for such Swap Obligation
is or becomes illegal under the Commodity Exchange Act because such Borrower or
Guarantor does not constitute an “eligible contract participant” as defined in
the act (determined after giving effect to any keepwell, support or other
agreement for the benefit of such Borrower or Guarantor and all guarantees of
Swap Obligations by other Borrowers and Guarantors) when such guaranty or grant
of Lien becomes effective with respect to the Swap Obligation. If a hedging
agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Borrower or Guarantor.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise taxes and branch profits taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) constituting Other Connection Taxes; (b) U.S. federal withholding taxes
imposed on amounts payable to or for the account of a Lender with respect to its
interest in a Loan or Commitment pursuant to a law in effect when the Lender
acquires such interest (except pursuant to an assignment request by Borrower
Agent under Section 13.24) or changes its Lending Office, unless the Taxes were
payable to such Lender’s assignor immediately prior to such assignment or to the
Lender immediately prior to such Lender’s change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 12.9; and
(d) withholding taxes imposed pursuant to FATCA.

“Existing Term Loan Transaction” shall mean that certain Credit Agreement,
subject to the Intercreditor Agreement, originally dated as of December 11, 2015
and as amended and restated pursuant to that certain Amended and Restated Credit
Agreement dated as of November 21, 2017 (as amended by that certain Amendment
No. 1 to the Amended and Restated Credit Agreement to be dated as of
February 20, 2018, and that certain Amendment No. 2 to the Amended and Restated
Credit Agreement dated as of October 30, 2018), by and among Regional Management
Receivables, LLC, as borrower, Regional Management Corp., as servicer, the
lenders from time to time party thereto, Wells Fargo Securities, LLC, as
administrative agent for the lenders, and Wells Fargo, as account bank,
collateral custodian, and backup servicer, as may be amended, restated and
supplemented from time to time in accordance with the terms of this Agreement.

“Existing Term Loan Transaction Administrative Agent” shall mean Wells Fargo
Securities, LLC, as administrative agent under the Existing Term Loan
Transaction.

“E-Vault Access Agreement” shall mean an access agreement by and between the
Electronic Vault Provider and the Agent in form and substance satisfactory to
the Agent, with such changes as may be agreed to in writing by the Agent from
time to time.

“FATCA” shall mean Sections 1471 through 1474 of the IRS Code as of the date of
this Agreement (including any amended or successor version if substantively
comparable and not materially more onerous to comply with), and any agreements
entered into pursuant to Section 1471(b)(1) of the IRS Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the IRS Code.

 

- 20 -



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to Wells Fargo on
the applicable day on such transactions, as determined by Agent; provided, that
in no event shall the Federal Funds Rate be less than zero.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letters” shall mean, collectively, those certain letter agreements dated
the date hereof, with respect to certain fees payable to Agent and/or Lenders in
connection with this Agreement and any other letter agreements executed after
the date hereof with respect to the payment of fees payable to Agent and Lenders
by one or more Borrowers and to any one or more of Agent and a Lender(s) in
connection with this Agreement.

“Fiscal Year” shall mean each fiscal year of a Borrower, each such fiscal year
ending on December 31.

“Flood Disaster Protection Act” shall mean the federal Flood Disaster Protection
Act of 1973.

“Flood Laws” shall mean the National Flood Insurance Act of 1968, Flood Disaster
Protection Act and related laws.

“Foreign Plan” shall mean any employee benefit plan or arrangement maintained or
contributed to by any Borrower or Subsidiary (a) that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of any Borrower or Subsidiary.

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of Letter of
Credit Obligations, Non-Ratable Loans and Agent Advances, except to the extent
cash collateralized by the Defaulting Lender or the Borrowers pursuant to the
terms hereof or allocated to other Lenders hereunder.

“Full Payment,” “Payment in Full”, “Pay in Full” and “Paid in Full” shall mean,
with respect to any Obligations, the satisfaction of all of the following:
(a) the full payment in immediately available funds of (i) the principal of the
Loans, together with any accrued and unpaid interest thereon, and (ii) all fees,
expenses, charges and other amounts that have accrued hereunder or under any
other Loan Document, in each case, (x) including to the extent accruing during
an Insolvency Proceeding (whether or not allowed in the proceeding) and
(y) excluding any inchoate or contingent Obligations for which no claim has been
made; (b) if such Obligations are inchoate

 

- 21 -



--------------------------------------------------------------------------------

or contingent indemnification or reimbursement obligations for which a claim has
been made prior to the date of such payment, or are reimbursement obligations in
respect of undrawn Letters of Credit, cash collateralization thereof (or
delivery of a standby letter of credit acceptable to Agent in its Permitted
Discretion, in the amount of cash collateral required by Agent that is not in
excess of 105% of the principal amount of such Obligations); and (c) the
termination of all Commitments of the Lenders.

“Funded Debt” means, with respect to any Person on any day, without duplication,
the following Debt: (i) all indebtedness or guarantees of such Person for
borrowed money or for the deferred purchase price of property or services (other
than current liabilities incurred in the ordinary course of business and payable
in accordance with customary trade practices) or which is evidenced by a note,
bond, debenture or similar instrument or which accrue interest or are a type
upon which interest charges are customarily paid, (ii) all obligations of such
Person under capital leases, (iii) liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof (provided that the amount of
such liabilities included as Funded Debt shall be the lesser of the amount of
such liabilities and the fair market value of the property of such Person
securing such liabilities), (iv) the net amount of all indebtedness, obligations
or liabilities of that Person in respect of Hedge Agreements, (v) all
obligations, contingent or otherwise, of such Person as an account party in
respect of undrawn letters of credit and undrawn letters of guaranty, (vi) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and (vii) guaranties of any of the foregoing.

“Funding Date” shall mean the date on which a Borrowing occurs.

“GAAP” shall mean generally accepted accounting principles in the United States
of America consistently applied.

“Governmental Authority” shall mean any nation or government, any federal,
state, local, foreign or other agency, quasi-agency, authority, body,
commission, court, instrumentality, political subdivision, central bank (or
similar monetary or regulatory authority), or other entity or officer exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions for any governmental, judicial, investigative, regulatory or
self-regulatory authority (including, without limitation, the Consumer Financial
Protection Bureau, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or European
Central Bank, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing).

“Gross Contract Payments” shall mean, as of the date of determination with
respect to any Contracts (excluding Permitted Facility Contracts), the
outstanding balance thereof including all unearned interest, fees, charges,
commission, and discounts and all dealer reserves in respect thereof.

“Guarantor” shall mean, individually and collectively, any Person guaranteeing
the Obligations of Borrowers including, without limitation, Credit Recovery
Associates, Inc. and Upstate Motor Company.

 

- 22 -



--------------------------------------------------------------------------------

“Guaranty” shall mean the guaranty of any Person guaranteeing payment and/or
performance of the Obligations.

“Hedge Agreement” shall mean (i) any agreement, including the terms and
conditions incorporated by reference in such agreement, which is (a) an interest
rate swap, option, future, or forward agreement, including a rate floor, rate
cap, rate collar, cross-currency rate swap, and basis swap; (b) a spot, same
day-tomorrow, tomorrow-next, forward, or other foreign exchange, precious
metals, or other commodity agreement; (c) a currency swap, option, future, or
forward agreement; (d) an equity index or equity swap, option, future, or
forward agreement; (e) a debt index or debt swap, option, future, or forward
agreement; (f) a total return, credit spread or credit swap, option, future, or
forward agreement; (g) a commodity index or a commodity swap, option, future, or
forward agreement; (h) a weather swap, option, future, or forward agreement;
(i) an emissions swap, option, future, or forward agreement; or (j) an inflation
swap, option, future, or forward agreement; (ii) any agreement or transaction
that is similar to any other agreement or transaction referred to in this
section and that (x) is of a type that has been, is presently, or in the future
becomes, the subject of recurrent dealings in the swap or other derivatives
markets (including terms and conditions incorporated by reference therein); and
(y) is a forward, swap, future, option, or spot transaction on one or more
rates, currencies, commodities, equity securities, or other equity instruments,
debt securities or other debt instruments, quantitative measures associated with
an occurrence, extent of an occurrence, or contingency associated with a
financial, commercial, or economic consequence, or economic or financial indices
or measures of economic or financial risk or value; (iii) any combination of
agreements or transactions referred to in this section; (iv) any option to enter
into an agreement or transaction referred to in this section; (v) a master
agreement that provides for an agreement or transaction referred to in clauses
(i), (ii), (iii), or (iv) of this section, together with all supplements to any
such master agreement, and without regard to whether the master agreement
contains an agreement or transaction that is not a swap agreement under this
section, except that the master agreement shall be considered to be a swap
agreement under this section only with respect to each agreement or transaction
under the master agreement that is referred to in clauses (i), (ii), (iii), or
(iv) of this section; or (vi) any security agreement or arrangement or other
credit enhancement related to any agreements or transactions referred to in
clauses (i) through (v), including any guarantee or reimbursement obligation by
or to a swap participant or financial participant in connection with any
agreement or transaction referred to in any such clause, but not to exceed the
damages in connection with any such agreement or transaction, measured in
accordance with section 562 of the Bankruptcy Code.

“Hypothetical Availability” shall mean an amount, as of any date of
determination, equal to the difference obtained by subtracting: (a)(i) the
Credit Facility Exposure, plus (ii) the sum of the Bank Product Reserve, from
(b) the product obtained by multiplying the applicable Advance Rate by the
Principal Balance of all Eligible Contracts as of such date.

“Increasing Lender” shall have the meaning ascribed to such term in Section 2.22
hereof.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by the Borrowers under this Agreement and
(b) Other Taxes.

“Insolvency Proceeding” shall mean any case or proceeding commenced by or
against a Person under any state, federal or foreign law for, or any agreement
of such Person to, (a) the entry

 

- 23 -



--------------------------------------------------------------------------------

of an order for relief under the Bankruptcy Code, or any other insolvency,
debtor relief or debt adjustment law; (b) the appointment of a receiver,
trustee, liquidator, administrator, conservator or other custodian for such
Person or any part of its property; or (c) an assignment or trust mortgage for
the benefit of creditors.

“Instruments” shall have the same meaning as given to that term in the Code, and
shall include all negotiable instruments, notes secured by mortgages or trust
deeds, and any other writing which evidences a right to the payment of money and
is not itself a security agreement or lease, and is of a type which is, in the
ordinary course of business, transferred by delivery with any necessary
endorsement or assignment.

“Intercreditor Agreement” shall mean that certain Third Amended and Restated
Intercreditor Agreement originally dated as of the Closing Date by and among the
Agent, the Collateral Agent, Regional, in its individual capacity and as
servicer under one or more Permitted Facilities and the other parties thereto,
including any Permitted Facility Agent and as acknowledged by the Borrowers,
Regional Management Receivables, LLC, Regional Management Receivables II, LLC,
Regional Management Receivables III, LLC, and any Special Purpose Subsidiary
formed for the purpose of entering into any Permitted Facility, as may be
amended, restated or otherwise modified and in effect from time to time, among
the Persons then party thereto.

“Interest Coverage Ratio” shall mean the interest coverage ratio set forth in
Section 8.4(d).

“Interest Rate” shall mean each or any of the interest rates, including the
Default Rate, set forth in Section 2.5.

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and regulations promulgated thereunder.

“Legal Action” shall mean any judicial action, suit, or proceeding at law, in
equity or before any Governmental Authority.

“Lender” and “Lenders” shall have the meanings specified in the introductory
paragraph hereof and shall include the Agent to the extent of any Agent Advance
outstanding and Wells Fargo to the extent of any Non-Ratable Loan outstanding;
provided that no such Agent Advance or Non-Ratable Loan shall be taken into
account in determining any Lender’s Pro Rata Share.

“Lending Office” shall mean the office or offices of any Lender specified as its
“Lending Office” or “Domestic Lending Office” or “LIBOR Lending Office” or such
other office or offices as any Lender may from time to time notify Borrowers.

“Letter of Credit Fee” shall have the meaning specified in Section 2.19.

“Letter of Credit Issuer” shall mean Wells Fargo and any Affiliate of Wells
Fargo that issues any Letter of Credit pursuant to this Agreement.

“Letter of Credit Obligations” shall mean the sum of (a) all amounts owing by
Borrowers for draws under Letters of Credit; and (b) the undrawn amount of all
outstanding Letters of Credit.

 

- 24 -



--------------------------------------------------------------------------------

“Letter of Credit Subfacility” shall mean $3,000,000.

“Letters of Credit” shall have the meaning specified in Section 2.18(a).

“Level One Regulatory Event” shall mean the formal commencement by written
notice by any Governmental Authority of any Legal Action or formal written
investigation (other than a request for information) against any of the
Borrowers or any servicer of their respective or collective portfolios of
Contracts or any of their respective Affiliates denying its authority to
originate, hold, own, service, collect or enforce any Contract, which Legal
Action or formal investigation is not released or terminated within 180 calendar
days after commencement thereof, provided that the issuance of a civil
investigative demand (or any other similar inquiry, investigation, request for
information (whether specific to the Borrowers or a general request) or
proceeding) by the CFPB or Governmental Authority shall not, on its own,
constitute a Level One Regulatory Event.

“Level Two Regulatory Event” shall mean the issuance or entering of any stay,
cease and desist order, injunction, temporary restraining order, or other
judicial or non-judicial sanction (other than the imposition of a monetary
fine), against any of the Borrowers or any servicer of their respective or
collective portfolios of Contracts or any of their respective Affiliates for
material violations of applicable law regarding the originating, holding,
pledging, collecting, servicing or enforcing of any Contracts that would
reasonably be expected to have a Material Adverse Effect; provided that the
issuance of a civil investigative demand (or any other similar inquiry,
investigation, request for information (whether specific to the Borrowers or a
general request) or proceeding by the CFPB or Governmental Authority) shall not,
on its own, constitute a Level Two Regulatory Event.

“LIBOR” shall mean, as of any date of determination, the greater of 1.00% and
(a) the one (1) month London Interbank Offered Rate for any day as found in the
Wall Street Journal, Interactive Edition, or (b) if such rate ceases to be
published or ceases to exist, the Alternate Index Rate; provided any change in
LIBOR during a calendar month that exists as of the last Business Day of a
calendar month shall take effect for purposes of Section 2.5 of this Agreement
on the first (1st) day of the immediately following month; provided that in no
event shall LIBOR be less than zero.

“LIBOR Replacement Considerations” shall mean the considerations set forth in
Section 2.15 to be utilized by Agent when determining a replacement index rate
for the rate set forth in clause (a) of the definition of “LIBOR”.

“LIBOR Successor Rate” shall have the meaning specified therefor in
Section 2.15.

“LIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to this Agreement,
including changes to timing and frequency of determining rates and payments of
interest and other administrative matters as may be appropriate, in Agent’s
discretion, to reflect the adoption of such LIBOR Successor Rate and to permit
its administration by Agent in a manner substantially consistent with market
practice (or, if Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in

 

- 25 -



--------------------------------------------------------------------------------

such other manner of administration as Agent determines in consultation with
Borrowers). Such changes shall provide that the LIBOR Successor Rate cannot be
less than zero for purposes of this Agreement.

“Lien” shall mean any mortgage, lien, pledge, charge, conditional sale or other
title retention agreement, security interest, attachment, levy or other
encumbrance of any kind, in any case whether consensual or non-consensual. Such
term shall include the filing of any UCC financing statements naming any
Borrower as “debtor” if such filing is made by, or is authorized or permitted
by, such Borrower.

“Loan” shall mean a Revolving Loan.

“Loan Account” shall have the meaning specified in Section 13.17(g).

“Loan Documents” shall mean this Agreement, the Notes, the Letters of Credit and
the applications therefor, the Guaranties, the Security Agreement, the Pledges,
the Fee Letters, the Intercreditor Agreement, the Collection Account Agreements,
Compliance Certificates, the Reaffirmation Agreement, and all other agreements,
instruments, and documents heretofore, now or hereafter evidencing, securing,
guaranteeing or otherwise relating to the Obligations, the Collateral, the
security interest in the Collateral, or any other aspect of the transactions
contemplated by this Agreement.

“Majority Lenders” shall mean at any date of determination (a) Lenders whose Pro
Rata Shares aggregate more than sixty-six and two-thirds percent (66-2/3%) as
such percentage is determined under the definition of Pro Rata Share set forth
herein; or (b) in the event there are only two (2) Lenders under this Agreement,
both Lenders; provided, that (x) Commitments, Revolving Loans and other
Obligations held by a Defaulting Lender and its Affiliates shall be disregarded
in making such calculation and (y) at any time that Wells Fargo is the Agent and
has the largest Commitment among the Lenders, Majority Lenders shall include
(i) Wells Fargo and at least one (1) other Lender or (ii) at least four
(4) Lenders.

“Management Incentive Plan” shall mean each of the Regional Management Corp.
2007 Management Incentive Plan, the Regional Management Corp. 2011 Stock
Incentive Plan, the Regional Management Corp. 2015 Long-Term Incentive Plan and
the Regional Management Corp. Annual Incentive Plan, and each other management
incentive plan adopted by the board of directors, board of managers or similar
body of any Borrower and designed to attract and retain management and employees
of the Borrowers; provided, that such other plan is commercially reasonable
given the market capitalization of the Borrowers and their Subsidiaries, taken
as a whole.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, properties or condition (financial or otherwise) of the
Borrowers and the Guarantors, taken as a whole, (b) the legality, validity,
binding effect or enforceability against any Borrower or any Guarantor of any
Loan Document to which it is a party, (c) the validity or priority of Agent’s
Lien on any substantial portion of the Collateral, (d) the ability of the
Borrowers and the Guarantors, taken as a whole, to perform their Obligations, or
(e) the rights, remedies and benefits available to, or conferred upon, the Agent
or any Lender under any Loan Documents.

 

- 26 -



--------------------------------------------------------------------------------

“Maturity Date” shall mean September 20, 2022, or such earlier date that the
Revolving Loans become due or the Commitments terminate, by acceleration or
otherwise.

“Modified Contract” shall mean a Contract which, at any time, (a) was in default
and which default was cured by adjusting or amending the contract terms (other
than through a payment extension) or accepting a reduced payment, (b) for which
the interest rate, the number or amount of the payments or the principal balance
was amended or otherwise modified at any time, or (c) was amended or otherwise
modified in any other material respect.

“Multiemployer Plan” shall mean any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which any Borrower, guarantor or ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Charge-Offs” shall mean the aggregate amount of all unpaid payments due
under Contracts (other than Permitted Facility Contracts) which have been
charged off by the Borrowers during such period, as reduced by the amount of all
cash recoveries with respect to Contracts (other than Permitted Facility
Contracts) which had been charged off during previous periods or during such
period.

“Net Charge-Off Percent” shall mean the annualized percent, calculated as of the
first day of each month, equal to (a) the aggregate amount of all Net
Charge-Offs during each of the three (3) months immediately preceding the date
of calculation, multiplied by four, divided by (b) the aggregate amount of the
Principal Balances owing under all Contracts (other than Permitted Facility
Contracts) outstanding as of the last day of each of the previous three
(3) months divided by three. For example, if the Borrowers charged off $10,000
each month for three (3) months and if the aggregate Principal Balances
outstanding at the end of the previous three (3) months was $1,000,000 for two
(2) months and $1,200,000 for one (1) month, the Net Charge-Off Percent would be
eleven and two-tenths percent (11.2%) ($120,000 (being $30,000 multiplied by
4)/$1,066,667).

“Net Income” shall mean, with respect to any Person for any fiscal period,
consolidated net income of such Person, as determined in accordance with GAAP,
before provision for income taxes for such period.

“Non-Ratable Loans” shall have the meaning specified in Section 2.2(h)(i).

“Notes” shall mean, collectively, all promissory notes executed and delivered by
Borrowers to Lender pursuant to this Agreement, as the same may be amended,
extended, increased, supplemented or otherwise modified from time to time.

“Notice of Borrowing” shall have the meaning specified in Section 2.2(b)(i).

“Obligations” shall mean all (a) principal of and premium, if any, on the
Revolving Loans, (b) all Letter of Credit Obligations and all other debts,
liabilities, and other obligations owing to the Letter of Credit Issuer now or
hereafter arising from or in connection with the Letters of Credit,

 

- 27 -



--------------------------------------------------------------------------------

(c) interest, expenses, fees, indemnification obligations, reimbursement
obligations (including pursuant to Section 13.1 hereof), and other amounts
payable by Borrowers or Guarantors under the Loan Documents, (d) all Bank
Product Obligations, and (e) all other Debts, loans, advances, liabilities,
obligations and debts owing by Borrowers to Agent and/or any Lender arising
under or pursuant to this Agreement or any of the other Loan Documents, in each
case whether now existing or hereafter arising, whether evidenced by a note or
other writing, whether allowed in any Insolvency Proceeding, whether arising
from an extension of credit, issuance of a letter of credit, acceptance, loan,
guaranty, indemnification or otherwise, and whether direct or indirect, absolute
or contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of a Borrower or a Guarantor shall not include
Excluded Swap Obligations of such Person.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Original Agent” shall have the meaning set forth in the Recitals hereto.

“Original Collateral Agent” shall have the meaning set forth in the Recitals
hereto.

“Original Lenders” shall have the meaning set forth in the Recitals hereto.

“Original Loan Agreement” shall have the meaning set forth in the Recitals
hereto.

“Other Connection Taxes” shall mean Taxes imposed on a Recipient due to a
present or former connection between it and the taxing jurisdiction (other than
connections arising from the Recipient having executed, delivered, become party
to, performed obligations or received payments under, received or perfected a
Lien or engaged in any other transaction pursuant to, enforced, or sold or
assigned an interest in, any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court, documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a Lien under, or otherwise with respect
to, any Loan Document, except Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 13.24(a)).

“Participant” shall mean any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

“Past Due Percent” shall mean the percent, calculated as of the first day of
each month, equal to (a) the aggregate amount of Gross Contract Payments owing
under all Contracts (excluding Contracts charged-off and Permitted Facility
Contracts), as to which any portion of an installment due thereunder is thirty
(30) days or more past due as determined on a contractual basis as of the last
day of each of the three (3) months immediately preceding the date of
calculation, divided by (b) the aggregate amount of Gross Contract Payments
owing under all Contracts (excluding Contracts charged-off and Permitted
Facility Contracts) as of the last day of each of the three (3) months
immediately preceding the date of calculation. For example, if, as of the last
day of the previous three months the Gross Contract Payments were $1,000,000,
$1,250,000 and

 

- 28 -



--------------------------------------------------------------------------------

$1,500,000 and on the same date the amount of Gross Contract Payments that were
more than thirty (30) days past due was $100,000, $150,000 and $150,000, the
Past Due Percent would be ten and two-thirds percent (10-2/3%)
($400,000/$3,750,000).

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Pension Plan” shall mean any employee pension benefit plan (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower,
guarantor or ERISA Affiliate or to which the any Borrower, guarantor or ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the preceding five plan years.

“Permitted Acquisition” shall mean any Acquisition, so long as (a) no Default or
Event of Default exists or would result therefrom; (b) such Acquisition is
consensual; (c) the assets, business or Person being acquired is useful or
engaged in the business of Borrowers or a business reasonably related thereto,
is located and organized within the United States, and had positive earnings
before interest, income taxes, depreciation and amortization for the 12-month
period most recently ended; (d) no Debt or Liens are assumed or incurred in
connection with such Acquisition (other than Permitted Debt); (e) on a pro forma
basis for 30 days prior to and on the date thereof immediately after giving
effect to any such Permitted Acquisition, Hypothetical Availability is equal to
or greater than 15% of the Credit Facility Exposure; (f) Agent shall have
received all material acquisition documentation, in form and substance
reasonably satisfactory to the Agent, pursuant to which such Acquisition is to
be consummated, and such Acquisition shall be consummated on the executed
versions of such documentation so provided; (g) if the Contracts acquired in
connection with such Permitted Acquisition are proposed to be included in
Eligible Contracts, the Agent shall have conducted an audit and field
examination of such Contracts to its satisfaction in its Permitted Discretion
(and, without limitation, the applicable Contracts otherwise comply with the
eligibility and other requirements set forth therefor in this Agreement,
including Section 4.2(d)); (h) such Acquisition shall not have a purchase price
that exceeds $15,000,000; (i) such Acquisition shall not result in in the
aggregate purchase price paid for all Acquisitions in any consecutive 12 month
period to exceed $30,000,000; and (j) Borrowers provide Agent with not less than
10 Business Days’ prior written notice of such Acquisition and deliver to Agent
a duly executed certificate in the form attached hereto as Exhibit D on or prior
to the date of the closing of such Acquisition.

“Permitted Charged Off Contracts Sale” shall mean the sale in the ordinary
course of business of Contracts that have been charged off by a Borrower in
accordance with Borrowers’ guidelines for an amount not less than two percent of
the unpaid balance of such Contracts.

“Permitted Debt” shall mean (a) the Obligations, (b) [reserved], (c) Debt
evidencing intercompany loans among Borrowers and Guarantors, (d) Debt arising
from the honoring by a bank or other financial institution of a convenience
check (a/k/a live check) drawn against insufficient funds provided that such
Debt is repaid by the end of the Business Day in which such Debt was incurred,
(e) current accounts payable, accrued expenses and customer advance payment
incurred in the ordinary course of business, (f) Debt secured by Permitted
Liens; (g) Debt permitted under Section 8.3, (h) unsecured Debt in addition to
the foregoing in an aggregate amount not to

 

- 29 -



--------------------------------------------------------------------------------

exceed $5,000,000 at any one time outstanding, (i) any Debt representing a
Permitted Refinancing of the foregoing, (j) Debt arising from indemnification,
buyback, repurchase, reassignment, reallocation, prepayment or redemption
obligations of a Borrower under the documents evidencing a Permitted Facility,
and (k) Subordinated Debt expressly consented to in writing by Agent.

“Permitted Discretion” shall mean a determination made in the exercise, in good
faith, of reasonable business judgment (from the perspective of a secured,
asset-based lender).

“Permitted Facility Agent” shall mean both (a) a Securitization Agent and (b) a
Warehouse Facility Agent.

“Permitted Facility” shall mean a Securitization or a Warehouse Facility that is
permitted by Section 8.18(a) hereof.

“Permitted Facility Contracts” shall mean both (a) Securitization Contracts and
(b) Warehouse Facility Contracts, and all related Collateral, which for the
avoidance of doubt shall include the items of the type described in clauses
(a) through (e) of the definition of “Collateral” specifically with respect to
such Permitted Facility Contract and any such related Security Documents.

“Permitted Facility Documents” shall mean any purchase and sale agreements or
similar agreements, collectively with all credit agreements, indentures,
servicing agreements, subservicing agreements, placement agency or underwriting
agreements, trust agreements and other material documents and agreements
executed in connection with a Permitted Facility or related thereto.

“Permitted Facility Reconveyed Contracts” shall mean Reconveyed Contracts
transferred to a Borrower from a Permitted Facility for the purpose of enabling
such Borrower to immediately thereafter transfer such Contracts to a different
Permitted Facility.

“Permitted Liens” shall mean the following Liens (a) Liens, whether presently
existing or created hereafter, pursuant to the Loan Documents or Liens in favor
of Agent; (b) Liens for taxes or assessments or other governmental charges or
levies not yet due and payable or which are being contested in accordance with
Section 8.1, (c) workers’, mechanics’, suppliers’, carriers’, warehousemen’s or
other similar Liens (i) arising in the ordinary course of business or
(ii) securing obligations being contested in accordance with Section 8.1, (d)
Liens arising in respect of leases and subleases, (e) landlord’s Liens arising
by operation of law, (f) purchase money Liens on assets acquired by any Borrower
or any of its Subsidiaries in the ordinary course of its business to secure the
purchase price of such asset or Debt incurred solely for the purpose of
financing the acquisition of such asset, (g) deposits and pledges of cash
securing (i) obligations incurred in respect of workers’ compensation,
unemployment insurance, social security or other forms of governmental insurance
or benefits, (ii) the performance of bids, tenders, leases, contracts (other
than for the repayment of borrowed money) and statutory obligations or
(iii) obligations on surety, appeal or performance bonds, (h) easements, zoning
restrictions, licenses, covenants and similar encumbrances on real property and
minor irregularities in the title thereto that do not (i) secure obligations for
the payment of money or (ii) materially impair the value of such property or its
use in the normal conduct of business, (i) Liens in favor of collecting banks
arising from the endorsement of negotiable instruments for deposit or collection
in the ordinary course of business,

 

- 30 -



--------------------------------------------------------------------------------

(j) the title of a lessor or sublessor to lease property under any lease,
(k) Liens with respect to capitalized lease obligations, (l) [reserved], and
(m) Liens (or purported Liens) relating solely to a Special Purpose Subsidiary
and its Permitted Facility Contracts and proceeds thereof, provided that the
holders or beneficiaries (or trustees on behalf of the holders or beneficiaries)
thereof are parties to and bound by the Intercreditor Agreement.

“Permitted Refinancings” shall mean the refinancing of Debt (other than with
respect to a Permitted Facility); provided, however, that (i) no Event of
Default shall have occurred and be continuing or would arise therefrom, (ii) any
such refinancing Debt shall (a) not be on financial and other terms that are
materially more onerous in the aggregate than the Debt being refinanced and
shall not have defaults, rights or remedies materially more burdensome in the
aggregate to the obligor than the Debt being refinanced, (b) not have a stated
maturity or Weighted Average Life to Maturity that is shorter than the Debt
being refinanced, (c) be at least as subordinate to the Obligations as the Debt
being refinanced (and unsecured if the refinanced Debt is unsecured), and (d) be
in a principal amount that does not exceed the principal amount so refinanced,
plus all accrued and unpaid interest thereon, plus the stated amount of any
premium and other payments required to be paid in connection with such
refinancing pursuant to the terms of the Debt being refinanced, plus the amount
of reasonable expenses of Borrowers or any of its Subsidiaries incurred in
connection with such refinancing, and (iii) the sole obligors and/or guarantors
on such Debt shall not include any Person other than the obligors and/or
guarantors on such Debt being refinanced.

“Permitted Transfer” shall have the meaning set forth in Section 8.18(a)(ii).

“Person” shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, or any other entity.

“Platform” has the meaning set forth in Section 13.5(c) hereof.

“Pledge” shall mean a pledge agreement executed by any Borrower or Guarantor, as
security for payment and/or performance of the Obligations.

“Principal Balance” shall mean, as of the date of determination with respect to
any Contracts, the remaining Gross Contract Payments owing under such Contracts
less all remaining unearned interest, insurance commissions, fees, charges,
discounts and less all remaining dealer reserves in respect of such Contracts.

“Pro Rata Share” shall mean, with respect to a Lender, a fraction (expressed as
a percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding or the Commitments have
expired, a fraction (expressed as a percentage), the numerator of which is the
amount of Revolving Loans and Letter of Credit Obligations owed to such Lender
and the denominator of which is the aggregate amount of the Revolving Loans and
Letter of Credit Obligations owed to all Lenders, in each case giving effect to
a Lender’s participation in Non-Ratable Loans and Agent Advances.

 

- 31 -



--------------------------------------------------------------------------------

“Property” shall mean the personal and any real property described in the
Security Documents which secure the obligations of a Contract Debtor under a
Contract.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified ECP” shall mean a Borrower or Guarantor with total assets exceeding
$10,000,000, or that constitutes an “eligible contract participant” under the
Commodity Exchange Act and can cause another Person to qualify as an “eligible
contract participant” under Section 1a(18)(A)(v)(II) of such act.

“Qualified Repurchased Contract” shall mean a Contract that constitutes a
Reconveyed Contract (other than Permitted Facility Reconveyed Contracts), and
was repurchased by, or retransferred, reassigned, reallocated or distributed to,
a Borrower from a Permitted Facility, so long as (a) such repurchase,
retransfer, reassignment, distribution or reallocation either (x) occurred as a
result of one or more of the Borrowers or a Special Purpose Subsidiary
voluntarily repaying in full and terminating the applicable Permitted Facility
prior to its stated maturity or as a result of one or more of the Borrowers or a
Special Purpose Subsidiary exercising an optional clean-up call or
(y) constitutes a Permitted Transfer that is not otherwise included in clause
(x) above and three (3) consecutive months have elapsed since the date of the
repurchase, reassignment, distribution or reallocation and all payments required
by the Contract were timely made by the related Contract Debtor for each such
month; (b) Borrowers shall have delivered to the Agent executed copies of the
related transfer and assignments that evidence that such Contract is owned by a
Borrower, and released from any Lien arising under the applicable Permitted
Facility; and (c) such Contract is subject to a first priority perfected
security interest in favor of Agent.

“Reaffirmation Agreement” shall mean a reaffirmation agreement executed by
Borrower or any Guarantor reaffirming its obligations under the Loan Documents.

“Recipient” shall mean Agent, Letter of Credit Issuer, any Lender or any other
recipient of a payment to be made by a Borrower or Guarantor under a Loan
Document or on account of an Obligation.

“Reconveyed Contract” shall mean any Contract that is repurchased, reallocated,
distributed and/or reassigned to a Borrower and released from any Lien arising
under the applicable Permitted Facility, unless and until such Contract is
subsequently sold, transferred, assigned, contributed or otherwise transferred
to a Special Purpose Subsidiary in connection with a Permitted Facility.

“Regional Management” shall mean Regional, on a consolidated basis in accordance
with GAAP, and shall include without limitation, other Borrowers, Guarantors and
Special Purpose Subsidiaries.

“Register” shall have the meaning specified in Section 11.2(d).

 

- 32 -



--------------------------------------------------------------------------------

“Regulation AB” shall mean Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time
to time, and subject to such clarification and interpretation as have been
provided by the Securities and Exchange Commission in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg.
1,506, 1,531 (Jan. 7, 2005)) that are in effect on any specific date by the
staff of the Securities and Exchange Commission, or as may be provided by the
Securities and Exchange Commission or its staff from time to time.

“Regulation RR” shall mean Regulation RR under the Securities Exchange Act of
1934, codified at 17 C.F.R. Part 246.

“Regulatory Event” shall mean either a Level One Regulatory Event or a Level Two
Regulatory Event.

“Release Request” shall mean a written request by a Borrower delivered to Agent
in substantially the form attached hereto as Exhibit C requesting the release
from the Collateral of certain Contracts listed on a schedule annexed to such
Release Request.

“Repossession Percent” shall mean the percent, calculated as of the first day of
each month, equal to (a) the repossession value of all Property which the
Borrowers have repossessed and which, as of the last day of the month
immediately preceding the date of calculation, was reflected as an asset on the
Borrowers’ books divided by (b) the Principal Balance owing under all Contracts
(excluding Contracts charged-off and Permitted Facility Contracts) outstanding
as of the last day of that month. For example, if ten (10) Properties having a
total repossession value of $50,000 had at any time been repossessed by
Borrowers and were reflected as assets on the books of Borrowers at the end of
the month and the Principal Balance was $2,000,000 at the end of such month, the
Repossession Percent would be two and one-half percent (2-1/2%)
($50,000/$2,000,000).

“Required Lenders” shall mean at any time (a) Lenders whose Pro Rata Shares
aggregate more than fifty-one percent (51%) as such percentage is determined
under the definition of Pro Rata Share set forth herein; or (b) in the event
there are only two (2) Lenders under this Agreement, both Lenders; or (c) in the
event Wells Fargo’s Pro Rata Share exceeds fifty-one percent (51%), Wells Fargo
plus one other Lender; provided, that (x) Commitments, Revolving Loans and other
Obligations held by a Defaulting Lender and its Affiliates shall be disregarded
in making such calculation and (y) at any time that Wells Fargo is the Agent and
has the largest Commitment among the Lenders, Required Lenders shall include
(i) Wells Fargo and at least one (1) other Lender or (ii) at least three
(3) Lenders.

“Reserves” means, as of any date of determination, (a) Bank Product Reserves
that Agent establishes and maintains in its Permitted Discretion and (b) those
other reserves (including with respect to Regulatory Events) that Agent deems
necessary or appropriate, in its Permitted Discretion, to establish and
maintain. Notwithstanding the foregoing or anything contrary in this Agreement,
(a) no Reserves shall be established or increased, except upon not less than
five (5) Business Days’ prior written notice to Borrower Agent, which notice
shall include a reasonably detailed description of such Reserve or increase
being established (during which period (i) the Agent shall, if requested,
discuss any such Reserve or increase with Borrower Agent, and (ii) Borrower
Agent may take such action as may be required so that the event, condition or
matter

 

- 33 -



--------------------------------------------------------------------------------

that is the basis for such Reserve or increase no longer exists or exists in a
manner that would result in the establishment of a lower Reserve reasonably
satisfactory to the Agent), (b) the amount of any Reserve or increase to any
Reserve established by the Agent shall have a direct and reasonable relationship
to the event, condition or other matter that is the basis for such Reserve or
such increase and (c) no Reserve shall be duplicative of any matters or
circumstances already accounted for through eligibility criteria or constitute a
general Reserve applicable to all Contracts that is the functional equivalent of
a decrease in advance rates.

“Revolving Loans” shall have the meaning specified in Section 2.2 and includes
each Agent Advance and Non-Ratable Loan.

“RMC Reinsurance” shall mean RMC Reinsurance, Ltd., a Turks and Caicos Islands
company.

“Sanction” or “Sanctions” means any and all economic or financial sanctions,
sectoral sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws imposed, administered or enforced from time to time by any
Governmental Authority: including, without limitation: (a) the United States of
America, including those administered by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (OFAC), the U.S. Department of State, the U.S.
Department of Commerce, or through any existing or future statute or Executive
Order, (b) the United Nations Security Council, (c) the European Union, (d) the
United Kingdom, (e) any other governmental authority with jurisdiction over the
Borrowers or any member of the Borrowing Group.

“Sanctioned Target” means any target of Sanctions, including: (a) Persons on any
list of targets identified or designated pursuant to any Sanctions, (b) Persons,
countries, or territories that are the target of any territorial or
country-based Sanctions program, (c) Persons that are a target of Sanctions due
to their ownership or control by any Sanctioned Target(s), or (d) otherwise a
target of Sanctions, including vessels and aircraft, that are designated under
any Sanctions program.

“Securitization” shall mean a receivable securitization, including but not
limited to a public SEC-registered or Rule 144A private offering of asset backed
term notes in which a Special Purpose Subsidiary acquires Contracts and related
assets from a Borrower or receivables and related assets from another Special
Purpose Subsidiary; provided that, for purposes of this definition a
“Securitization” shall include the Existing Term Loan Transaction, but exclude
any Warehouse Facility.

“Securitization Agent” shall mean any trustee, custodian, collateral agent,
paying agent or other Person that is authorized to act on behalf of the owner(s)
of a Securitization Contract in connection with a Securitization.

“Securitization Contracts” shall mean any Contract which has been transferred to
a Special Purpose Subsidiary in connection with a Securitization that is a
Permitted Facility and is not a Reconveyed Contract (other than a Permitted
Facility Reconveyed Contract) or a Warehouse Facility Contract.

 

- 34 -



--------------------------------------------------------------------------------

“Security Agreement” shall mean that certain Second Amended and Restated
Security Agreement, dated as of the Closing Date given by Borrowers, Credit
Recovery Associates, Inc., Regional Management Receivables, LLC and any Special
Purpose Subsidiary formed for the purpose of entering into any Permitted
Facility, from time to time, in favor of Collateral Agent for the benefit of
Agent (for the benefit of Lenders), Existing Term Loan Transaction
Administrative Agent, and any such Permitted Facility Agent, as may be amended,
restated or otherwise modified and in effect from time to time.

“Security Documents” shall mean all security agreements, chattel mortgages,
deeds of trust, mortgages, or other security instruments or agreements of every
type and nature securing the obligations of a Contract Debtor under a Contract.

“Settlement” and “Settlement Date” shall have the meanings specified in
Section 2.2(j)(i).

“Special Purpose Subsidiary” shall mean a direct or indirect bankruptcy remote
Subsidiary of Regional that is not used for any purpose or engaging in any
business activity other than: (i) entering into or otherwise consummating a
Permitted Facility, (ii) acquiring, conveying and/or retaining Permitted
Facility Contracts and/or acquiring or retaining securities issued in connection
with a Permitted Facility, and (iii) performing its duties and obligations (and
exercising its rights) under a Permitted Facility, including, without
limitation, Regional Management Receivables, LLC, Regional Management
Receivables II, LLC, and Regional Management Receivables III, LLC, each a
Delaware limited liability company and Regional Management North Carolina
Receivables Trust, Regional Management Issuance Trust 2018-1, Regional
Management Issuance Trust 2018-2, Regional Management Issuance Trust 2019-1, and
Regional Management Issuance Trust 2020-1, each a Delaware statutory trust.

“Specified Event of Default” means an Event of Default under Section 10.1(a),
(c), (d) (solely as a result of a failure to comply with Section 5.2(a) or
Section 8.16), (e), (g), (h), (j) or (k).

“Specified Obligor” shall mean a Borrower or Guarantor that is not then an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 13.7 hereof).

“Subordinated Debt” shall mean all unsecured Debt of Borrowers, incurred or
assumed, whether prior to or after the Closing Date, which at all times during
the term of this Agreement is (a) subordinated to Borrowers’ Obligations
hereunder pursuant to a written subordination agreement or in subordination
provisions in the documents governing such Debt, the terms of which are
satisfactory to Agent and the Required Lenders as of the date of such
subordination agreement or as of the date such documents governing such Debt are
entered into or assumed; or (b) subordinated, in a manner satisfactory to Agent
and the Required Lenders as of the date such Debt is incurred or assumed, to
Borrowers’ Obligations hereunder.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which such Person owns, directly or indirectly, more than 50% of the
capital stock of such corporation or equity interests in such other entity
having by the terms thereof ordinary voting power to elect a majority of the
board of directors, board of managers or similar body of such corporation or
entity.

 

- 35 -



--------------------------------------------------------------------------------

“Supporting Letter of Credit” shall have the meaning specified in
Section 2.18(i).

“Swap Obligation” shall mean obligations under a Hedge Agreement that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto.

“Total Credit Facility” shall mean the aggregate Commitments of the Lenders of
$640,000,000 (as adjusted from time to time based on changes to the aggregate
Commitments pursuant to the terms of this Agreement).

“Unused Letter of Credit Subfacility” shall mean the amount of the Letter of
Credit Subfacility minus the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit plus (b) the aggregate unpaid reimbursement
obligations with respect to all Letters of Credit.

“Unused Line Fee” shall have the meaning specified in Section 2.8.

“Unused Line Fee Percentage” (a) with respect to a calendar month for which the
daily average Credit Facility Exposure is equal to or greater than 65% of the
Total Credit Facility, 0.375% per annum, (b) with respect to a calendar month
for which the daily average Credit Facility Exposure is less than 65% of the
Total Credit Facility but greater than or equal to 30% of the Total Credit
Facility, 0.500% per annum and (c) with respect to a calendar month for which
the daily average Credit Facility Exposure is less than 30% of the Total Credit
Facility, 0.650% per annum.

“U.S. PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended and in effect from time to time.

“Warehouse Facility” shall mean one or more lines of credit or revolving loans
provided by financial institutions to a Special Purpose Subsidiary or an asset
backed financing transaction, which may include an amortizing term loan or a
Section 4(a)(2) of the Securities Act private offering of asset backed term
notes, not to exceed an aggregate principal amount of $350,000,000, which such
amount may be increased from time to time with the consent of the Lenders, that
are secured by Contracts permitted to be transferred to the applicable Special
Purpose Subsidiary pursuant to this Agreement, provided that for purposes of
this definition a “Warehouse Facility” shall not include a Securitization.

“Warehouse Facility Agent” shall mean any lender, agent, trustee, custodian,
collateral agent, paying agent or other Person that is authorized to act on
behalf of the owner(s) of a Warehouse Facility Contract in connection with a
Warehouse Facility.

“Warehouse Facility Contracts” shall mean any Contract which has been
transferred to a Special Purpose Subsidiary in connection with a Warehouse
Facility that is a Permitted Facility and is not a Reconveyed Contract (other
than a Permitted Facility Reconveyed Contract) or a Securitization Contract.

 

- 36 -



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” shall mean, when applied to any Debt at any
date, the number of years obtained by dividing (a) then outstanding principal
amount of such Debt into (b) the sum of the total of the product obtained by
multiplying (i) the amount of each scheduled installment, sinking fund, serial
maturity or other required payment of principal including payment at final
maturity, in respect thereof, by (ii) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.

“Wells Fargo” shall mean Wells Fargo Bank, National Association and any
successors or assigns thereof.

“Write-Down and Conversion Powers” shall mean the write-down and conversion
powers of the applicable EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which powers are
described in the EU Bail-In Legislation Schedule.

1.2 Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subparagraph, Paragraph, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)   (i)   The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii) The term “including” is not limiting and means “including without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(f) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrowers and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or the Agent merely because of the Agent’s or
the Lenders’ involvement in their preparation.

 

- 37 -



--------------------------------------------------------------------------------

(g) In the event that any Accounting Change shall occur and such change results
in a change in the method of calculation of any financial covenants, standards
or terms in this Agreement, then, upon the request of Regional or the Agent, the
Borrowers, the Lenders and the Agent shall negotiate in good faith to amend such
financial covenant, standard, or term to preserve the original intent thereof in
light of such Accounting Change with the desired result that the criteria for
evaluating the Borrowers’ financial condition shall be the same after such
Accounting Change as if such Accounting Change had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrowers, the Agent, and the applicable Lenders, (A) all financial covenants,
standards, and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred and (B) the Borrowers
shall provide to the Agent and the applicable Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such financial
covenant, standard, or term made before, and after giving effect to, such
Accounting Change.

SECTION TWO - LOANS AND LETTERS OF CREDIT AND TERMS OF PAYMENT

2.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, Lenders severally agree to make available a total credit facility of
up to the Total Credit Facility for Borrowers’ use from time to time during the
term of this Agreement. The Total Credit Facility shall be composed of a
revolving line of credit consisting of Revolving Loans and Letters of Credit up
to the Availability, as described in Section 2.2.

2.2 Revolving Loans.

(a) Amounts. Subject to the satisfaction of the conditions precedent set forth
in Section Six and so long as no Default or Event of Default then exists, each
Lender severally, but not jointly, agrees, upon Borrowers’ request from time to
time on any Business Day during the period from the date hereof to the Maturity
Date, to make revolving loans (the “Revolving Loans”) to Borrowers, in amounts
not to exceed (except for Wells Fargo with respect to Non-Ratable Loans and
except for the Agent with respect to Agent Advances) such Lender’s Pro Rata
Share of the Availability. The Lenders, however, in their unanimous discretion,
may elect to make Revolving Loans in excess of the Availability on one or more
occasions, but if they do so, neither the Agent nor the Lenders shall be deemed
thereby to have changed the limits of the Total Credit Facility or the
Availability or to be obligated to exceed such limits on any other occasion,
subject to the Agent’s authority, in its discretion, to make Agent Advances
pursuant to the terms of Section 2.2(i). If the sum of outstanding Revolving
Loans, together with all outstanding Letter of Credit Obligations, exceeds the
Availability, Lenders may refuse to make or otherwise restrict the making of
Revolving Loans as Lenders determine until such excess has been eliminated,
subject to the Agent’s authority, in its discretion, to make Agent Advances
pursuant to the terms of Section 2.2(i).

 

- 38 -



--------------------------------------------------------------------------------

(b) Procedure for Borrowing.

(i) Each Borrowing shall be made upon any Borrower’s irrevocable notice
delivered to Agent submitted via Agent’s online automatic request system in the
form of a notice of borrowing in the form attached hereto as Exhibit A (a
“Notice of Borrowing”) which notice must be received by Agent prior to 1:00 p.m.
(New York, New York time) on the requested Funding Date, specifying:

(A) the amount of the Borrowing; and

(B) the requested Funding Date, which shall be a Business Day.

(ii) Intentionally Omitted.

(iii) With respect to any request for Revolving Loans, in lieu of delivering the
above-described Notice of Borrowing, a Borrower may give Agent telephonic notice
of such request by the required time, with such telephonic notice to be
confirmed in writing within 24 hours of the giving of such notice but Agent
shall be entitled to rely on the telephonic notice in making such Revolving
Loans, regardless of whether any such confirmation is received by Agent. Agent
has the right at any time, and from time to time, in its Permitted Discretion
(but without any obligation), to establish Reserves against the Availability or,
if greater, the Total Credit Facility, in such amounts as it may deem
appropriate in its Permitted Discretion.

(c) Reliance upon Authority. Prior to any change with respect to any of the
information contained in the following clauses (i) and (ii), Borrowers shall
deliver to Agent a writing setting forth (i) the account of Borrowers to which
Agent is authorized to transfer the proceeds of the Revolving Loans requested
pursuant to this Section 2.2, and (ii) the names of the Persons authorized to
request Revolving Loans on behalf of Borrowers, and shall provide Agent with a
specimen signature of each such Person. Agent shall be entitled to rely
conclusively on such person’s authority to request Revolving Loans on behalf of
Borrowers, the proceeds of which are to be transferred to any of the accounts
specified by Borrowers pursuant to the immediately preceding sentence, until
Agent receives written notice to the contrary. Agent shall have no duty to
verify the identity of any individual representing himself as one of the Persons
authorized by Borrowers to make such requests on its behalf. Each Borrower
agrees that each notice, election, representation and warranty, covenant,
agreement and undertaking made on its behalf by such authorized Person shall be
deemed for all purposes to have been made by such Borrower and shall be binding
upon and enforceable against such Borrower to the same extent as if the same had
been made directly by such Borrower.

(d) No Liability. Agent shall not incur any liability to Borrowers as a result
of acting upon any notice referred to in Sections 2.2(b) and (c), which notice
Agent believes in good faith to have been given by any Person duly authorized by
Borrowers to request Revolving Loans on its behalf or for otherwise acting in
good faith under this Section 2.2, and the crediting of Revolving Loans to
Borrowers’ deposit accounts, or transmittal to such Person as Borrowers shall
direct, shall conclusively establish the obligation of Borrowers to repay such
Revolving Loans as provided herein.

 

- 39 -



--------------------------------------------------------------------------------

(e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in lieu
thereof) made pursuant to Section 2.2(b) shall be irrevocable and Borrowers
shall be bound to borrow the funds requested therein in accordance therewith.

(f) Agent’s Election. Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof) pursuant to Section 2.2(b), Agent shall
elect, in its discretion, (i) to have the terms of Section 2.2(g) apply to such
requested Borrowing, or (ii) to request Wells Fargo to make a Non-Ratable Loan
pursuant to the terms of Section 2.2(h) in the amount of the requested
Borrowing; provided, however, that if Wells Fargo declines in its discretion to
make a Non-Ratable Loan pursuant to Section 2.2(h), Agent shall elect to have
the terms of Section 2.2(g) apply to such requested Borrowing.

(g) Making of Revolving Loans.

(i) In the event that Agent shall elect to have the terms of this Section 2.2(g)
apply to a requested Borrowing as described in Section 2.2(f), then promptly
after receipt of a Notice of Borrowing or telephonic notice pursuant to
Section 2.2(b), Agent shall notify Lenders by telecopy, telephone or other
similar form of transmission, of the requested Borrowing. Each Lender shall make
the amount of such Lender’s Pro Rata Share of the requested Borrowing available
to Agent in immediately available funds, to such account of Agent as Agent may
designate, not later than 2:00 p.m. (New York, New York time) on the Funding
Date applicable thereto. After Agent’s receipt of the proceeds of such Revolving
Loans, Agent shall make the proceeds of such Revolving Loans available to
Borrowers on the applicable Funding Date by transferring same day funds equal to
the proceeds of such Revolving Loans received by Agent to the account of
Borrowers designated in writing by Borrowers; provided, however, that the amount
of Revolving Loans so made on any date shall in no event exceed the Excess
Availability on such date.

(ii) Unless Agent receives notice from a Lender at least one Business Day prior
to the date of any Borrowing that such Lender will not make available as and
when required hereunder to Agent for the account of Borrowers the amount of that
Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender has
made such amount available to Agent in immediately available funds on the
Funding Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrowers on such date a corresponding amount. If
and to the extent any Lender shall not have made its full amount available to
Agent in immediately available funds and Agent in such circumstances has made
available to Borrowers such amount, that Lender shall on the Business Day
following such Funding Date make such amount available to Agent, together with
interest at the Federal Funds Rate for each day during such period. A notice by
Agent submitted to any Lender with respect to amounts owing under this section
shall be conclusive, absent manifest error. If such amount is so made available,
such payment to Agent shall constitute such Lender’s Revolving Loan for all
purposes of this Agreement. If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrowers of such
failure to fund and, upon demand by Agent, Borrowers shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the Interest Rate
applicable at the time to the Revolving Loans comprising such Borrowing. The
failure of any Lender to make any Revolving Loan on any Funding Date shall not
relieve any other Lender of

 

- 40 -



--------------------------------------------------------------------------------

any obligation hereunder to make a Revolving Loan on such Funding Date, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Loan to be made by such other Lender on any Funding Date. In no event
shall Borrowers be entitled to credit for any interest paid by a Lender to
Agent, nor shall a Defaulting Lender be entitled to interest on amounts held by
Agent pursuant to Section 2.23.

(h) Making of Non-Ratable Loans.

(i) In the event Agent shall elect to have the terms of this Section 2.2(h)
apply to a requested Borrowing as described in Section 2.2(f), Wells Fargo as
Lender shall make a Revolving Loan in the amount of such Borrowing (any such
Revolving Loan made solely by Wells Fargo pursuant to this Section 2.2(h) being
referred to as a “Non-Ratable Loan” and such Revolving Loans being referred to
collectively as “Non-Ratable Loans”) available to Borrowers on the Funding Date
applicable thereto by transferring same day funds to an account of Borrowers,
designated in writing by Borrowers and acceptable to Agent. Each Non-Ratable
Loan shall be subject to all the terms and conditions applicable to other
Revolving Loans except that all payments thereon shall be payable to Wells Fargo
solely for its own account (and for the account of the holder of any
participation interest with respect to such Revolving Loan). Agent shall not
request Wells Fargo to make any Non-Ratable Loan if (A) Agent shall have
received written notice from any Lender that one or more of the applicable
conditions precedent set forth in Section Six will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (B) the requested
Borrowing would exceed the Excess Availability on such Funding Date. Agent shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section Six have been satisfied or the requested
Borrowing would exceed the Excess Availability on the Funding Date applicable
thereto prior to making, in its discretion, a request that Wells Fargo fund any
Non-Ratable Loan.

(ii) The Non-Ratable Loans shall be secured by the Agent’s Liens in and to the
Collateral, shall constitute Revolving Loans and Obligations hereunder, and
shall bear interest at the rate applicable to Revolving Loans from time to time.

(i) Agent Advances.

(i) Subject to the limitations set forth in the provisos contained in this
Section 2.2(i)(i) and the limitation set forth in the penultimate paragraph of
Section 11.1, Agent is hereby authorized by Borrowers and Lenders, from time to
time in Agent’s discretion, (A) upon the occurrence and during the continuance
of a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section Six have not been
satisfied, to make Revolving Loans to Borrowers on behalf of Lenders which
Agent, in its reasonable business judgment, deems necessary or desirable (1) to
preserve or protect the Collateral, or any portion thereof, (2) to enhance the
likelihood of, or maximize the amount of, repayment of the Revolving Loans and
other Obligations, or (3) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement, including costs, fees and expenses as
described in Section 13.1 (any of the advances described in this
Section 2.2(i)(i) being hereinafter referred to as “Agent Advances”); provided,
however, that Required Lenders may at any time revoke Agent’s authorization
contained in this Section 2.2(i) to make Agent Advances, any such revocation to
be in writing and to become effective prospectively upon Agent’s receipt

 

- 41 -



--------------------------------------------------------------------------------

thereof; provided further, however, that (a) if the Pro Rata Share of the
Required Lenders revoking such authorization does not exceed fifty-one percent
(51%), such revocation shall become effective 120 days after Agent’s receipt
thereof, or (b) if the Default or Event of Default would require consent of all
Lenders to waive or amend, such authorization may be revoked by any Lender
effective 120 days after Agent’s receipt thereof; and provided further, however,
that no such Agent Advance shall cause the Credit Facility Exposure (including
such Agent Advance) to exceed the Total Credit Facility.

(ii) The Agent Advances shall be repayable on demand and secured by the Agent’s
Liens in and to the Collateral, shall constitute Revolving Loans and Obligations
hereunder, and shall bear interest at the rate applicable to Revolving Loans
from time to time. Agent shall notify each Lender in writing of each such Agent
Advance.

(j) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by Lenders to be equal at all times to such Lender’s Pro Rata
Share of the outstanding Revolving Loans. Notwithstanding such agreement, Agent,
Wells Fargo and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, the Non-Ratable Loans and the Agent Advances
shall take place on a periodic basis in accordance with the following
provisions:

(i) Agent shall request settlement (“Settlement”) with Lenders on at least a
weekly basis, or on a more frequent basis if so determined by Agent, (A) on
behalf of Wells Fargo, with respect to each outstanding Non-Ratable Loan,
(B) for itself, with respect to each Agent Advance, and (C) with respect to
collections received, in each case, by notifying Lenders of such requested
Settlement by telecopy, telephone or other similar form of transmission, of such
requested Settlement, no later than 12:00 p.m., noon (New York, New York time)
on the date of such requested Settlement (the “Settlement Date”). Each Lender
(other than Wells Fargo in the case of Non-Ratable Loans, and Agent in the case
of Agent Advances) shall make the amount of such Lender’s Pro Rata Share of the
outstanding principal amount of the Non-Ratable Loans and Agent Advances with
respect to which Settlement is requested available to Agent, to such account of
Agent as Agent may designate, not later than 3:00 p.m. (New York, New York
time), on the Settlement Date applicable thereto, which may occur before or
after the occurrence or during the continuation of a Default or an Event of
Default and whether or not the applicable conditions precedent set forth in
Section Six have then been satisfied. Such amounts made available to Agent shall
be applied against the amounts of the applicable Non-Ratable Loan or Agent
Advance and, together with the portion of such Non-Ratable Loan or Agent Advance
representing Wells Fargo’s Pro Rata Share thereof, shall constitute Revolving
Loans of such Lenders. If any such amount is not made available to Agent by any
Lender on the Settlement Date applicable thereto, Agent shall (A) on behalf of
Wells Fargo, with respect to each outstanding Non-Ratable Loan, and (B) for
itself, with respect to each Agent Advance, be entitled to recover such amount
on demand from such Lender together with interest thereon at the Federal Funds
Rate for the first three (3) days from and after the Settlement Date and
thereafter at the Interest Rate then applicable to the Revolving Loans.

(ii) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by Agent (whether before or after the occurrence of a Default or
an Event of

 

- 42 -



--------------------------------------------------------------------------------

Default and regardless of whether Agent has requested a Settlement with respect
to a Non-Ratable Loan or Agent Advance), each other Lender (A) shall irrevocably
and unconditionally purchase and receive from Wells Fargo or the Agent, as
applicable, without recourse or warranty, an undivided interest and
participation in such Non-Ratable Loan or Agent Advance equal to such Lender’s
Pro Rata Share of such Non-Ratable Loan or Agent Advance and (B) if Settlement
has not previously occurred with respect to such Non-Ratable Loans or Agent
Advances, upon demand by Wells Fargo or Agent, as applicable, shall pay to Wells
Fargo or Agent, as applicable, as the purchase price of such participation an
amount equal to one hundred percent (100%) of such Lender’s Pro Rata Share of
such Non-Ratable Loans or Agent Advances. If such amount is not in fact made
available to Agent by any Lender, Agent shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Federal Funds
Rate for the first three (3) days from and after such demand and thereafter at
the Interest Rate then applicable to Revolving Loans.

(iii) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Agent Advance
pursuant to clause (ii) preceding, Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such
Non-Ratable Loan or Agent Advance.

(iv) Between Settlement Dates, Agent, to the extent no Agent Advances are
outstanding, may pay over to Wells Fargo any payments received by Agent, which
in accordance with the terms of this Agreement would be applied to the reduction
of the Revolving Loans, for application to Wells Fargo’s Revolving Loans
including Non-Ratable Loans. If, as of any Settlement Date, collections received
since the then immediately preceding Settlement Date have been applied to Wells
Fargo’s Revolving Loans (other than to Non-Ratable Loans or Agent Advances in
which such Lender has not yet funded its purchase of a participation pursuant to
Section 2.2(j)(ii) above), as provided for in the previous sentence, Wells Fargo
shall pay to Agent for the accounts of the Lenders, to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Revolving Loans. During the period between Settlement Dates,
Wells Fargo with respect to Non-Ratable Loans, Agent with respect to Agent
Advances, and each Lender with respect to the Revolving Loans other than
Non-Ratable Loans and Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the actual average
daily amount of funds employed by Wells Fargo, Agent and the other Lenders.

(k) Notation. Agent shall record on its books the principal amount of the
Revolving Loans owing to each Lender, including the Non-Ratable Loans owing to
Wells Fargo, and the Agent Advances owing to Agent, from time to time. In
addition, each Lender is authorized, at such Lender’s option, to note the date
and amount of each payment or prepayment of principal of such Lender’s Revolving
Loans in its books and records, including computer records, such books and
records constituting presumptive evidence, absent manifest error, of the
accuracy of the information contained therein.

(l) Lenders’ Failure to Perform. All Revolving Loans (other than Non-Ratable
Loans and Agent Advances) shall be made by Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other

 

- 43 -



--------------------------------------------------------------------------------

Lender to perform its obligation to make any Revolving Loans hereunder, nor
shall any Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligation to make any Revolving
Loans hereunder, (ii) no failure by any Lender to perform its obligation to make
any Revolving Loans hereunder shall excuse any other Lender from its obligation
to make any Revolving Loans hereunder, and (iii) the obligations of each Lender
hereunder shall be several, not joint and several.

(m) Revolving Loans under Original Loan Agreement. The Borrowers acknowledge and
agree that as of the close of business on the Business Day immediately preceding
the Closing Date, (i) the outstanding principal amount of Revolving Loans under
the Original Loan Agreement equaled $384,064,872.99 and that such Revolving
Loans are continued as Revolving Loans hereunder, and (ii) there are no Letters
of Credit outstanding under the Original Loan Agreement. All Commitments (as
defined in the Original Loan Agreement) under the Original Loan Agreement shall
hereinafter be assigned or re-allocated among the Commitments hereunder, and
after giving effect hereto, the percentages of the Commitments are as set forth
on the signature pages of this Agreement. Notwithstanding anything set forth
herein to the contrary, in order to effect the continuation of the outstanding
Revolving Loans contemplated by the preceding sentence, the amount to be funded
on the Closing Date by each Lender hereunder in respect of its Commitments shall
be reduced by the principal amount of such Lender’s Revolving Loans under the
Original Loan Agreement outstanding on the Closing Date.

2.3 Books and Records; Monthly Statements. Each Borrower agrees that Agent’s and
each Lender’s books and records showing the Obligations and the transactions
pursuant to this Agreement and the other Loan Documents shall be admissible in
any action or proceeding arising therefrom, and shall constitute rebuttably
presumptive proof thereof, irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument. Agent will provide to
Borrowers a monthly statement of the Letters of Credit and Revolving Loans, and
interest and fees accruing hereunder, and payments and other transactions
pursuant to this Agreement with respect to the Revolving Loans. Such statement
shall be deemed correct, accurate, and binding on Borrowers and an account
stated (except for reversals and reapplications of payments made as provided in
Section 2.4 and corrections of errors discovered by Agent), unless Borrowers
notify Agent in writing to the contrary within thirty (30) days after such
statement is rendered. In the event a timely written notice of objections is
given by Borrowers, only the items to which exception is expressly made will be
considered to be disputed by Borrowers.

2.4 Apportionment Application and Reversal of Payments. Principal and interest
payments shall be apportioned ratably among Lenders (according to the unpaid
principal balance of the Revolving Loans to which such payments relate held by
each Lender) and payments of the fees shall, as applicable, be apportioned
ratably among Lenders. Notwithstanding the foregoing, if a Defaulting Lender
obtains a payment or reduction of any Obligation, it shall immediately turn over
the full amount thereof to Agent for application pursuant to this Agreement and
it shall provide a written statement to Agent describing the Obligation affected
by such payment or reduction. No Lender shall set off against a deposit account
of a Borrower or Guarantor without Agent’s prior written consent. All payments
shall be remitted to Agent and all such payments received by Agent after
acceleration of the Obligations prior to the Maturity Date or the failure of the
Borrowers to Pay in Full the Obligations on the Maturity Date, and all proceeds
of Collateral received by Agent, in each case shall be applied, ratably, subject
to the provisions of this

 

- 44 -



--------------------------------------------------------------------------------

Agreement, first, to pay any fees, indemnities or expense reimbursements
(excluding, however, any such amounts relating to Bank Products) then due and
payable under the Loan Documents to Agent from Borrowers (and all Non-Ratable
Loans, Agent Advances, and other Revolving Loans and participations that a
Defaulting Lender has failed to settle or fund); second, to pay any fees or
expense reimbursements then due and payable under the Loan Documents to Lenders
from the Borrowers; third, to pay interest due in respect of all Revolving
Loans, including Non-Ratable Loans and Agent Advances; fourth, to pay or prepay
principal of the Non-Ratable Loans and Agent Advances; fifth, to pay or prepay
principal of the Revolving Loans (other than Non-Ratable Loans and Agent
Advances) and unpaid reimbursement obligations in respect of Letters of Credit;
and sixth, to the payment of any other Obligation (including any amounts
relating to Bank Products) due and payable under the Loan Documents to Agent or
any Lender by Borrowers. Agent shall promptly distribute to each Lender,
pursuant to the applicable wire transfer instructions received from each Lender
in writing, such funds as it may be entitled to receive, subject to a Settlement
delay as provided for in Section 2.2(j). Agent and Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Obligations.

2.5 Interest.

(a) Interest Rates. All outstanding Obligations (other than Bank Product
Obligations and undrawn Letters of Credit) that have been charged to the Loan
Account shall bear interest on the unpaid principal amount thereof (to the
extent not prohibited by law) from the date made until paid in full in cash at a
rate determined by reference to LIBOR, but not to exceed the Maximum Rate
described in Section 2.7. Except as otherwise provided herein or in the other
Loan Documents, the outstanding Obligations (other than Bank Product Obligations
and undrawn Letters of Credit) that have been charged to the Loan Account shall
bear interest at a per annum rate equal to LIBOR plus the Applicable Margin. All
interest charges shall be computed on the basis of a year of 360 days and actual
days elapsed (which results in more interest being paid than if computed on the
basis of a 365-day year). Interest accrued on all Revolving Loans will be
payable in arrears on the first day of each month for the previous calendar
month and on the Maturity Date and each Borrower expressly authorizes Agent to
charge the Loan Account for the purpose of paying such interest as provided in
Section 2.10(d).

(b) Default Rate. If any Event of Default occurs and is continuing, then upon
the election of the Agent (at the direction of the Required Lenders), while any
such Event of Default is outstanding, (i) all of the Obligations (other than
Bank Product Obligations and undrawn Letters of Credit) that have been charged
to the Loan Account shall bear interest at the Default Rate applicable thereto
and (ii) the Letter of Credit Fee shall increase to the Default Rate.

(c) Bank Product Obligations. Notwithstanding anything to the contrary contained
herein, all Bank Product Obligations shall bear interest, if any, at the
applicable rate(s) set forth in such Hedge Agreements or such other agreements
and documents governing the Bank Products.

2.6 Intentionally Omitted.

 

- 45 -



--------------------------------------------------------------------------------

2.7 Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate permissible for corporate borrowers under
applicable law for loans of the type provided for hereunder (the “Maximum
Rate”). If, in any month, any interest rate, absent such limitation, would have
exceeded the Maximum Rate, then the interest rate for that month shall be the
Maximum Rate, and, if in future months, that interest rate would otherwise be
less than the Maximum Rate, then that interest rate shall remain at the Maximum
Rate until such time as the amount of interest paid hereunder equals the amount
of interest which would have been paid if the same had not been limited in prior
months by the Maximum Rate. In the event that, upon Payment in Full of the
Obligations under this Agreement, the total amount of interest paid or accrued
under the terms of this Agreement is less than the total amount of interest
which would, but for this Section 2.7, have been paid or accrued if the interest
rates otherwise set forth in this Agreement had at all times been in effect,
then Borrowers shall, to the extent permitted by applicable law, pay Agent, for
the account of Lenders, an amount equal to the difference between (a) the lesser
of (i) the amount of interest which would have been charged if the Maximum Rate
had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rates otherwise set forth in this Agreement, at
all times, been in effect and (b) the amount of interest actually paid or
accrued under this Agreement. In the event that a court determines that Agent
and/or any Lender has received interest and other charges hereunder in excess of
the Maximum Rate, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the Obligations other than interest, in the
inverse order of maturity, and if there are no Obligations outstanding, the
Agent and/or such Lender shall refund to Borrowers such excess.

2.8 Unused Line Fee. Borrowers agree to pay, on the 1st day of each month and on
the Maturity Date, to Agent, for the account of Lenders, in accordance with
their respective Pro Rata Shares, an unused line fee (the “Unused Line Fee”) at
the rate of the applicable Unused Line Fee Percentage based on the result of
(i) the Total Credit Facility minus (ii) the average daily Credit Facility
Exposure during the immediately preceding month. The Unused Line Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
All payments received by Agent shall be deemed to be credited to Borrowers’ Loan
Account immediately upon receipt for purposes of calculating the Unused Line Fee
pursuant to this Section 2.8.

2.9 Payment of Revolving Loans. Borrowers shall repay the outstanding principal
balance of the Revolving Loans, plus all accrued but unpaid interest thereon, on
the Maturity Date. Borrowers may prepay Revolving Loans at any time, and
reborrow subject to the terms of this Agreement. In addition, and without
limiting the generality of the foregoing, Borrowers shall pay to Agent, for the
account of Lenders, the amount, without duplication, by which the sum of
outstanding Revolving Loans, together with outstanding Letter of Credit
Obligations, exceeds the Availability with any such amount to be payable
immediately without notice or demand.

2.10 Payments by Borrowers.

(a) All payments to be made by Borrowers shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by Borrowers shall be made to Agent for the account of Lenders, at
Agent’s address and shall be made in Dollars and in immediately available funds,
no later than 1:00 p.m. (New York, New York time) on the date specified herein.
Any payment received by Agent later than 1:00 p.m. (New York, New York time)
shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue.

 

- 46 -



--------------------------------------------------------------------------------

(b) Whenever any payment is due on a day other than a Business Day, such payment
shall be made on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

(c) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made such payment in
full to Agent on such date in immediately available funds and Agent may (but
shall not be so required), in reliance upon such assumption, distribute to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent Borrowers have not made such payment in full to Agent, each
Lender shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Lender until the date repaid.

(d) All payments of principal, interest, reimbursement obligations in connection
with Letters of Credit and any related credit support for Letters of Credit,
fees, premiums and other sums payable hereunder, including all reimbursement for
expenses pursuant to Section 13.1, may, at the option of Agent, subject only to
the terms of this Section 2.10(d), be paid from the proceeds of Revolving Loans
made hereunder, whether made following a request by Borrowers pursuant to
Section 2.2 or a deemed request as provided in this Section 2.10(d). Each
Borrower hereby irrevocably authorizes Agent to charge the Loan Account for the
purpose of paying principal, interest, reimbursement obligations in connection
with Letters of Credit and any related credit support for Letters of Credit,
fees, premiums and other sums payable hereunder, including reimbursing expenses
pursuant to Section 13.1, and agrees that all such amounts charged shall
constitute Revolving Loans (including, if charged as such to the Loan Account,
Non-Ratable Loans or Agent Advances) and that all such Revolving Loans so made
shall be deemed to have been requested by Borrowers pursuant to Section 2.2.

2.11 Taxes.

(a) Any and all payments by Borrowers to Agent and each Lender under this
Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for, any Taxes, unless otherwise required by
applicable law. In addition, Borrowers shall timely pay, or at the option of the
Agent timely reimburse it for the payment of, all Other Taxes.

(b) SUBJECT TO SECTION 12.9, BORROWERS AGREE TO INDEMNIFY AND HOLD HARMLESS
AGENT AND EACH LENDER FOR THE FULL AMOUNT OF INDEMNIFIED TAXES (INCLUDING ANY
INDEMNIFIED TAXES ON AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY INTEREST,
PENALTIES OR ADDITIONS TO TAX PAID BY AGENT OR ANY LENDER AND ANY REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY ASSERTED. PAYMENT UNDER THIS
INDEMNIFICATION SHALL BE

 

- 47 -



--------------------------------------------------------------------------------

MADE WITHIN 10 DAYS AFTER THE DATE AGENT OR SUCH LENDER MAKES WRITTEN DEMAND
THEREFOR. A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED
TO THE BORROWER AGENT BY A LENDER (WITH A COPY TO AGENT), OR BY AGENT ON ITS OWN
BEHALF OR ON BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

(c) If Borrowers shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to Agent or any
Lender, then:

(i) If such Taxes or Other Taxes are Indemnified Taxes and subject to
Section 12.9, the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this section) Agent or
such Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions or withholdings been made;

(ii) Borrowers shall make such deductions and withholdings;

(iii) Borrowers shall timely pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

(iv) Borrowers shall also pay to each Lender or Agent for the account of such
Lender, at the time interest is paid, all additional amounts which the
respective Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such Taxes or Other Taxes had not been imposed.

(d) Within 30 days after the date of any payment by Borrowers of Indemnified
Taxes, Borrowers shall furnish Agent the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of payment reasonably
satisfactory to Agent.

(e) If Borrowers are required to pay additional amounts to Agent or any Lender
pursuant to Section 2.11(c), if any Lender requests compensation under
Section 2.13 or if any Lender gives a notice pursuant to Section 2.12, then such
Lender shall use reasonable efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its Lending Office so as to
eliminate any such additional payment by Borrowers which may thereafter accrue,
if such change in the judgment of such Lender is not otherwise disadvantageous
to such Lender.

(f) If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to

 

- 48 -



--------------------------------------------------------------------------------

the contrary in this paragraph (f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(f) the payment of which would place the indemnified party in a less favorable
net after-tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

2.12 Illegality; Inability to Determine Rates.

(a) If any Lender determines that any applicable law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
to make, maintain, issue, fund or participate in any Advance that will bear
interest based on LIBOR determined pursuant to clause (a) of the definition
thereof (or to otherwise charge interest or fees based on such LIBOR), or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to perform such obligations, to make, maintain, fund
or participate in such Advance (or to otherwise charge interest or fees based on
LIBOR determined in accordance with clause (a) of the definition thereof), LIBOR
shall be determined in accordance with clause (b) of the definition thereof
until such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist.

(b) Agent will promptly notify Borrower Agent and Lenders if, in connection with
any Revolving Loan or request with respect to a Revolving Loan, (a) Agent
determines that (i) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable Revolving Loan amount or interest
period, or (ii) adequate and reasonable means do not exist for determining LIBOR
pursuant to clause (a) of the definition thereof; or (b) Agent or Required
Lenders determine for any reason that LIBOR determined in accordance with clause
(a) of the definition thereof does not adequately and fairly reflect the cost to
Lenders of funding or maintaining Revolving Loans. Thereafter, LIBOR shall be
determined in accordance with clause (b) of the definition thereof.

2.13 Increased Costs and Reduction of Return.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
Letter of Credit Issuer;

(ii) subject any Recipient to Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (iii) Connection Income Taxes) with respect to any Revolving Loan,
Letter of Credit, Commitment or other Obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

- 49 -



--------------------------------------------------------------------------------

(iii) impose on any Lender, Letter of Credit Issuer or interbank market any
other condition, cost or expense (other than Taxes) affecting any Revolving
Loan, Letter of Credit, participation in Letter of Credit Obligations,
Commitment or Loan Document;

(iv) and the result thereof shall be to increase the cost to a Lender of making
or maintaining any Revolving Loan or Commitment, or converting to or continuing
any interest option for a Revolving Loan, or to increase the cost to a Lender or
Letter of Credit Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
a Lender or Letter of Credit Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or Letter of Credit Issuer,
Borrowers will pay to it such additional amount(s) as will compensate it for the
additional costs incurred or reduction suffered.

(b) If a Lender or Letter of Credit Issuer determines that a Change in Law
affecting such Lender or Letter of Credit Issuer or its holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Letter of Credit Issuer’s or
holding company’s capital as a consequence of this Agreement, or such Lender’s
or Letter of Credit Issuer’s Commitments, Revolving Loans, Letters of Credit or
participations in Letter of Credit Obligations or Revolving Loans, to a level
below that which such Lender, Letter of Credit Issuer or holding company could
have achieved but for such Change in Law (taking into consideration its policies
with respect to capital adequacy), then from time to time Borrowers will pay to
such Lender or Letter of Credit Issuer, as the case may be, such additional
amounts as will compensate it or its holding company for the reduction suffered.

(c) If any Lender is required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits, Borrowers
shall pay additional interest to such Lender on Revolving Loans equal to the
costs of such reserves allocated to the Revolving Loan by the Lender (as
determined by it in good faith, which determination shall be conclusive). The
additional interest shall be due and payable on each interest payment date for
the Revolving Loan; provided, that if the Lender notifies Borrowers (with a copy
to Agent) of the additional interest less than 10 days prior to the interest
payment date, then such interest shall be payable 10 days after Borrowers’
receipt of the notice.

(d) Failure or delay on the part of any Lender or Letter of Credit Issuer to
demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Letter of Credit Issuer for any amounts pursuant to this
Section 2.13 if the event giving rise to such compensation obligations was
suffered more than nine months (plus any period of retroactivity of the Change
in Law giving rise to the demand) prior to the date that the Lender or Letter of
Credit Issuer notifies Borrower Agent of the applicable Change in Law and of
such Lender’s or Letter of Credit Issuer’s intention to claim compensation
therefor.

2.14 Intentionally Omitted.

2.15 LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if Agent determines (which determination
shall be

 

- 50 -



--------------------------------------------------------------------------------

conclusive absent manifest error), or the Borrower Agent or Required Lenders
notify Agent (with, in the case of the Required Lenders, a copy to Borrower
Agent) that the Borrower Agent or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR pursuant
to clause (a) of the definition thereof for any applicable interest period,
because the LIBOR quote on the applicable screen page (or other source) used by
Agent to determine LIBOR (“LIBOR Screen Rate”) is not available or published on
a current basis and such circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Agent has made a public statement identifying a
specific date (“Scheduled Unavailability Date”) after which LIBOR described in
clause (a) of the definition thereof or the LIBOR Screen Rate will no longer be
available or used for determining the interest rate of loans, or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by Agent or receipt by Agent
of such notice, as applicable, Agent and the Borrower Agent may amend this
Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to (x) any selection, endorsement or
recommendation of a replacement rate and/or replacement spread or the mechanism
for determining such a rate or spread by the Board of Governors (or a committee
convened by the Board of Governors) in effect at such time and (y) any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and the amendment shall be effective at 5:00 p.m. on the
fifth Business Day after Agent posts the amendment to all Lenders and Borrowers
unless, prior to such time, Required Lenders notify Agent that they do not
accept the amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Agent will promptly so notify the Borrower Agent and each Lender.
Thereafter, LIBOR will be determined pursuant to clause (b) of the definition
thereof until a LIBOR Successor Rate is implemented hereunder.

2.16 Certificates of Lenders. Any Lender, when claiming reimbursement or
compensation under this Section Two, shall deliver to Borrowers (with a copy to
Agent) a certificate setting forth in reasonable detail the amount payable to
such Lender hereunder and such certificate shall be conclusive and binding on
Borrowers in the absence of manifest error.

2.17 Survival. The agreements and obligations of Borrowers in this Section Two
shall survive the payment of all other Obligations.

 

- 51 -



--------------------------------------------------------------------------------

2.18 Letters of Credit.

(a) Issuance. Subject to the terms and conditions of this Agreement, the Letter
of Credit Issuer shall, upon the Borrowers’ request from time to time, cause
stand-by letters of credit to be issued for the Borrowers’ account (the “Letters
of Credit”). The Letter of Credit Issuer will not cause to be opened any Letter
of Credit if: (i) the stated face amount of the requested Letter of Credit would
exceed the Unused Letter of Credit Subfacility at such time; (ii) the stated
face amount of the requested Letter of Credit, would cause the Borrowers’
remaining Excess Availability to be less than zero at such time or would exceed
the Total Credit Facility at such time; (iii) the expiration date of the Letter
of Credit would exceed the Maturity Date or be greater than twelve (12) months
from the date of issuance or (iv) a Defaulting Lender exists, unless such Lender
or Borrowers have entered into arrangements satisfactory to Agent and Letter of
Credit Issuer to eliminate any Fronting Exposure associated with such Lender.
All payments made and expenses incurred by the Letter of Credit Issuer pursuant
to or in connection with the Letters of Credit may, at the Agent’s Permitted
Discretion, be charged to the Borrowers’ Loan Account as Revolving Loans.

(b) Other Conditions. In addition to being subject to the satisfaction of the
applicable conditions precedent contained in Section Six, the obligation of the
Letter of Credit Issuer to cause to be issued any Letter of Credit is subject to
the following conditions precedent having been satisfied in a manner
satisfactory to the Agent:

(i) The Borrowers shall have delivered to the Letter of Credit Issuer, at such
times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to the Letter of Credit Issuer
for the issuance of the Letter of Credit and such other documents as may be
reasonably required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit shall be satisfactory to the Agent and Letter of
Credit Issuer; and

(ii) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or the issuance of such Letters of Credit.

(c) Issuance of Letters of Credit.

(i) Request for Issuance. The Borrowers shall give the Agent two (2) Business
Days’ prior written notice of the Borrowers’ request for the issuance of a
Letter of Credit. Such notice shall be irrevocable and shall specify the
original face amount of the Letter of Credit requested, the effective date
(which date shall be a Business Day) of issuance of such requested Letter of
Credit, whether such Letter of Credit may be drawn in a single or in partial
draws, the date on which such requested Letter of Credit is to expire (which
date shall be a Business Day), the purpose for which such Letter of Credit is to
be issued, and the beneficiary of the requested Letter of Credit. The Borrower
shall attach to such notice the proposed form of the Letter of Credit that the
Agent is requested to cause to be issued.

 

- 52 -



--------------------------------------------------------------------------------

(ii) Responsibilities of the Agent; Issuance. Agent shall determine, as of the
Business Day immediately preceding the requested effective date of issuance of
the Letter of Credit set forth in the notice from Borrowers pursuant to
Section 2.18(c)(i), (A) the amount of the applicable Unused Letter of Credit
Subfacility and (B) the Excess Availability as of such date. If (i) the undrawn
amount of the requested Letter of Credit is not greater than the Unused Letter
of Credit Subfacility and (ii) the amount of such requested Letter of Credit and
all commissions, fees, and charges due from Borrowers in connection with the
opening thereof would not exceed the Excess Availability, Agent shall, so long
as the other conditions hereof and of Section Six are met, cause the requested
Letter of Credit to be issued on such requested effective date of issuance.

(iii) Notice of Issuance. On each Settlement Date, Agent shall give notice to
each Lender of the issuance of all Letters of Credit issued since the last
Settlement Date.

(iv) No Extensions or Amendment. The Agent shall not be obligated to cause any
Letter of Credit to be extended or amended unless (A) the requirements of this
Section 2.18 are met as though a new Letter of Credit were being requested and
issued, and (B) the Agent consents to such extension or amendment, which it may
withhold in its sole and absolute discretion.

(d) Payments Pursuant to Letters of Credit.

(i) Payment of Letter of Credit Obligations. The Borrowers agree to reimburse
the Letter of Credit Issuer for any draw under any Letter of Credit promptly
upon demand, and to pay the issuer of the Letter of Credit (or the Agent, for
the account of such issuer) the amount of all other obligations and other
amounts payable to such issuer under or in connection with any Letter of Credit
immediately when due, irrespective of any claim, setoff, defense or other right
which the Borrowers may have at any time against such issuer or any other
Person.

(ii) Revolving Loans to Satisfy Reimbursement Obligations. In the event that the
issuer of any Letter of Credit honors a draw under such Letter of Credit and the
Borrowers shall not have repaid such amount to the issuer of such Letter of
Credit pursuant to Section 2.18(d)(i), such drawing shall constitute a request
by the Borrowers to the Agent for a Borrowing of a Revolving Loan in the amount
of such drawing. The Funding Date with respect to such Borrowing shall be the
date of such drawing.

(e) Participations.

(i) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 2.18(c), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit (including all
obligations of Borrowers with respect thereto, and any security therefor or
guaranty pertaining thereto).

 

- 53 -



--------------------------------------------------------------------------------

(ii) Sharing of Reimbursement Obligation Payments. Whenever Agent receives a
payment from Borrowers on account of reimbursement obligations in respect of a
Letter of Credit as to which the Agent has previously received for the account
of the Letter of Credit Issuer thereof payment from a Lender pursuant to
Section 2.18(d)(ii), Agent shall promptly pay to such Lender such Lender’s Pro
Rata Share of such payment from Borrowers in Dollars. Each such payment shall be
made by Agent on the Business Day on which Agent receives immediately available
funds paid to such Person pursuant to the immediately preceding sentence, if
received prior to 2:00 p.m. (New York, New York time) on such Business Day and
otherwise on the next succeeding Business Day.

(iii) Documentation. Upon the request of any Lender, Agent shall furnish to such
Lender copies of any Letter of Credit, reimbursement agreements executed in
connection therewith, applications for any Letter of Credit, and such other
documentation as may reasonably be requested by such Lender.

(iv) Obligations Irrevocable. The obligations of each Lender to make payments to
Agent with respect to any Letter of Credit or with respect to their
participation therein or with respect to the Revolving Loans made as a result of
a drawing under a Letter of Credit and the obligations of Borrower for whose
account the Letter of Credit was issued to make payments to Agent, for the
account of Lenders, shall be irrevocable, not subject to any qualification or
exception whatsoever, including any of the following circumstances:

(1) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(2) the existence of any claim, setoff, defense or other right which Borrowers
may have at any time against a beneficiary named in a Letter of Credit or any
transferee of any Letter of Credit (or any Person for whom any such transferee
may be acting), any Lender, Agent, the issuer of such Letter of Credit, or any
other Person, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including
any underlying transactions between Borrowers or any other Person and the
beneficiary named in any Letter of Credit);

(3) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(4) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(5) the occurrence of any Default or Event of Default; or

(6) the failure of Borrowers to satisfy the applicable conditions precedent set
forth in Section Six.

(f) Recovery or Avoidance of Payments. In the event any payment by or on behalf
of Borrowers received by Agent with respect to any Letter of Credit and
distributed by

 

- 54 -



--------------------------------------------------------------------------------

Agent to Lenders on account of their respective participations therein is
thereafter set aside, avoided or recovered from Agent in connection with any
receivership, liquidation or bankruptcy proceeding, Lenders shall, upon demand
by Agent, pay to Agent their respective Pro Rata Shares of such amount set
aside, avoided or recovered, together with interest at the rate required to be
paid by Agent upon the amount required to be repaid by it.

(g) Compensation for Letters of Credit. The Borrowers agree to pay to the Agent,
for the account of the Lenders, in accordance with their respective Pro Rata
Shares, with respect to each Letter of Credit, the Letter of Credit Fee
specified in, and in accordance with the terms of, Section 2.19.

(h) Indemnification; Exoneration; Power of Attorney.

(i) INDEMNIFICATION. IN ADDITION TO AMOUNTS PAYABLE AS ELSEWHERE PROVIDED IN
THIS SECTION 2.18, THE BORROWERS HEREBY AGREE TO PROTECT, INDEMNIFY, PAY AND
SAVE THE LENDERS AND THE AGENT HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS, CHARGES AND EXPENSES (INCLUDING
ANY REASONABLE ATTORNEYS’ FEES) WHICH ANY LENDER OR THE AGENT MAY INCUR OR BE
SUBJECT TO AS A CONSEQUENCE, DIRECT OR INDIRECT, OF THE ISSUANCE OF ANY LETTER
OF CREDIT OR THE PROVISION OF ANY CREDIT SUPPORT OR ENHANCEMENT IN CONNECTION
THEREWITH UNLESS RESULTING FROM SUCH LENDER’S OR THE AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. THE AGREEMENT IN THIS SECTION 2.18(H)(I) SHALL SURVIVE
PAYMENT OF ALL OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

(ii) Assumption of Risk by the Borrowers. As among the Borrowers, the Lenders
and the Agent, the Borrowers assume all risks (except the risk of gross
negligence or willful misconduct by any Lender or the Agent) of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Lenders and the Agent, when acting in good faith and without
gross negligence or willful misconduct, shall not be responsible for: (A) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any of the Letters of
Credit, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (C) the failure of the beneficiary of any Letter of Credit to comply
duly with conditions required in order to draw upon such Letter of Credit;
(D) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (E) errors in interpretation of technical terms; (F) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (G) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; or (H) any consequences arising from causes
beyond the control of the Agent or the Lenders, including, without limitation,
any act

 

- 55 -



--------------------------------------------------------------------------------

or omission, whether rightful or wrongful, of any present or future de jure or
de facto Public Authority. None of the foregoing shall affect, impair or prevent
the vesting of any rights or power of the Agent or any Lender under this
Section 2.18.

(iii) Exoneration. In furtherance and extension, and not in limitation, of the
specific provisions set forth above, any action taken or omitted by the Agent or
any Lender under or in connection with any of the Letters of Credit or any
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put the Agent or any Lender under any resulting
liability to the Borrowers or relieve the Borrowers of any of its obligations
hereunder to any such Person.

(iv) Indemnification by Lenders. Lenders agree to indemnify each Letter of
Credit Issuer (to the extent not reimbursed by Borrowers and without limiting
the obligations of Borrowers hereunder) ratably in accordance with their
respective Pro Rata Shares, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against such Letter of Credit Issuer in any
way relating to or arising out of any Letter of Credit or the transactions
contemplated thereby or any action taken or omitted by such Letter of Credit
Issuer under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of the Person to be
indemnified. Without limitation of the foregoing, each Lender agrees to
reimburse each Letter of Credit Issuer promptly upon demand for its Pro Rata
Share of any costs or expenses payable by Borrowers to such Letter of Credit
Issuer, to the extent that such Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by Borrowers. The agreement contained in
this section shall survive Payment in Full of all Obligations.

(v) Account Party. The Borrowers hereby authorize and direct any Letter of
Credit Issuer to name the Borrower as the “Account Party” therein and to deliver
to the Agent all instruments, documents and other writings and property received
by the Letter of Credit Issuer pursuant to the Letter of Credit, and to accept
and rely upon the Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.

(i) Supporting Letter of Credit; Cash Collateral. If, notwithstanding the
provisions of this Section 2.18 and any other provision of this Agreement, any
Letter of Credit is outstanding upon the termination of this Agreement, then
upon such termination the Borrowers shall deposit with the Agent, for the
ratable benefit of the Agent and the Lenders, with respect to each Letter of
Credit then outstanding, as the Majority Lenders, in their discretion, shall
specify, either (A) a standby letter of credit (a “Supporting Letter of Credit”)
in form and substance satisfactory to the Agent, issued by an issuer
satisfactory to the Agent in an amount equal to the greatest amount for which
such Letter of Credit may be drawn plus any fees and expenses associated with
such Letter of Credit, under which Supporting Letter of Credit the Agent is
entitled to draw amounts necessary to reimburse the Agent and the Lenders for
payments made by the Agent and the Lenders under such Letter of Credit or under
any credit support or enhancement provided through the Agent with respect
thereto and any fees and expenses associated with such Letter of Credit or
credit support, or (B) cash in amounts necessary to reimburse the Agent and the

 

- 56 -



--------------------------------------------------------------------------------

Lenders for payments made by the Agent or the Lenders under such Letter of
Credit or under any credit support or enhancement provided through the Agent and
any fees and expenses associated with such Letter of Credit or credit support.
Such Supporting Letter of Credit or deposit of cash shall be held by the Agent,
for the ratable benefit of the Agent and the Lenders, as security for, and to
provide for the payment of, the aggregate undrawn amount of such Letters of
Credit or such credit support remaining outstanding. At Agent’s or Letter of
Credit Issuer’s request, Borrowers shall cash collateralize in a manner
satisfactory to Agent the Fronting Exposure of any Defaulting Lender.

2.19 Letter of Credit Fee. The Borrowers agree to pay to the Agent, for the
account of the Lenders, in accordance with their respective Pro Rata Shares, for
each Letter of Credit, a fee (the “Letter of Credit Fee”) equal to the
Applicable Margin per annum of the undrawn face amount of each Letter of Credit
issued for the Borrowers’ account at the Borrowers’ request, plus all
out-of-pocket costs, fees and expenses incurred by the Agent in connection with
the application for, processing of, issuance of, or amendment to any Letter of
Credit, which costs, fees and expenses shall include a “fronting fee” payable to
such issuer. The Letter of Credit Fee shall be payable monthly in arrears on the
1st day of each month following any month in which a Letter of Credit was issued
and/or in which a Letter of Credit remains outstanding and on the Maturity Date.
The Letter of Credit Fee shall be payable when a Letter of Credit is issued,
renewed, extended, or amended, as appropriate for the period of time during
which the Letter of Credit will be outstanding. The Letter of Credit Fee shall
be computed on the basis of a 360-day year for the actual number of days
elapsed. The Letter of Credit Fee shall be increased to the Default Rate in
accordance with Section 2.5(b).

2.20 Bank Products. Borrowers may request and Wells Fargo may, in its sole and
absolute discretion, arrange for Borrowers to obtain, from Wells Fargo, Wells
Fargo’s Affiliates or the other Lenders, Bank Products although Borrowers are
not required to do so. To the extent Bank Products are provided by an Affiliate
of Wells Fargo or an Affiliate of a Lender, Borrowers agree to indemnify and
hold Wells Fargo and the Lenders harmless from any and all reasonable and
documented out-of-pocket costs and obligations now or hereafter incurred by
Wells Fargo or any of the Lenders which arise from the indemnity given by Wells
Fargo to its Affiliates or a Lender to its Affiliates related to such Bank
Products except for costs or obligations resulting from the gross negligence or
willful misconduct of Wells Fargo or any of the Lenders. The agreement contained
in this section shall survive termination of this Agreement. Each Borrower
acknowledges and agrees that the obtaining of Bank Products from Wells Fargo,
Wells Fargo’s Affiliates or any other Lender (a) is in the sole and absolute
discretion of Wells Fargo, Wells Fargo’s Affiliates, or other Lender, as
applicable and (b) is subject to all rules and regulations of Wells Fargo, Wells
Fargo’s Affiliates or such other Lender, as applicable.

2.21 Loan Administration.

(a) Borrower Agent. Each Borrower hereby designates Borrower Agent as its
representative and agent for all purposes under the Loan Documents, including
requests for Revolving Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications with Agent, Bank or any Lender,
preparation and delivery of Borrowing Base Certificates and financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect

 

- 57 -



--------------------------------------------------------------------------------

compliance with covenants), and all other dealings with Agent, Bank or any
Lender. Borrower Agent, Agent and the Lenders hereby accept such appointment.
Agent and Lenders shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any Notice of Borrowing)
delivered by Borrower Agent on behalf of any Borrower. Agent and Lenders may
give any notice or communication with a Borrower hereunder to Borrower Agent on
behalf of any Borrower. Agent and Lenders may give any notice or communication,
with a Borrower hereunder to Borrower Agent on behalf of such Borrower. Agent
shall have the right, in its discretion, to deal exclusively with Borrower Agent
for any and all purposes under the Loan Documents. Each Borrower agrees that any
notice, election, communication, representation, agreement or undertaking made
on its behalf by Borrower Agent shall be binding upon and enforceable against
it.

(b) One Obligation. The Revolving Loans, Letter of Credit Obligations and other
Obligations shall constitute one general obligation of Borrowers and (unless
otherwise expressly provided in any Loan Document) shall be secured by Agent’s
Lien upon all Collateral; provided, however, that Agent and each Lender shall be
deemed to be a creditor of, and the holder of a separate claim against, each
Borrower to the extent of any Obligations jointly or severally owed by such
Borrower.

2.22 Requested Increases to Commitments. Provided that no Default or Event of
Default exists, at any time prior to ninety (90) days before the Maturity Date,
Borrower Agent may request from time to time in writing to the Agent that the
Commitments be increased, by an amount not less than $5,000,000 or higher
integral multiple of $5,000,000, but in any event not to exceed $650,000,000
(total commitments), or an aggregate amount that is equal to an amount which
would increase the Commitments to $650,000,000 (total commitments), according to
the following procedures:

(a) The Borrowers shall offer the existing Lenders the opportunity to
participate in any such increased amount of the Commitments (such increased
amount being referred to as the “Commitment Increase Amount”) in accordance with
each Lender’s Pro Rata Share (each participating Lender being referred to as an
“Increasing Lender”). The existing Lenders shall be under no obligation to
participate in any such Commitment Increase Amount and any agreement by any
Lender to so participate will be in the sole discretion of such Lender.

(b) If any Lender declines to commit to its Pro Rata Share of any such
Commitment Increase Amount (such declined portion of the Commitment Increase
Amount being referred to as a “Declined Share”), then the Borrower may join a
new Lender (or Lenders) to this Agreement (each such Lender, an “Augmenting
Lender”), who shall be (i) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $1,000,000,000, (ii)
an Affiliate of an existing Lender; or (iii) another Person acceptable to Agent
in its discretion, or permit an existing Lender which has already agreed to
commit to its Pro Rata Share of any such Commitment Increase Amount, to commit
to the Declined Share. If an Augmenting Lender (or Lenders) commits to the
Declined Share, it (or they) shall join (if not already a party hereto) this
Agreement pursuant to a bank joinder and assumption agreement in form and
substance reasonably satisfactory to the Agent and the Borrowers, setting forth
the Commitment of such Augmenting Lender (or Lenders), pursuant to which such
Augmenting Lender (or Lenders) will become party hereto as of the effective date
thereof.

 

- 58 -



--------------------------------------------------------------------------------

(c) On the effective date of any increase in the Commitment(s) as contemplated
by this Section 2.22, (i) each Increasing Lender and Augmenting Lender shall
make available to the Agent, for the benefit of the other Lenders, such amounts
in immediately available funds as the Agent shall determine as being required in
order to cause, after giving effect to such increase and the use of such to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Pro Rata Share of such
outstanding Revolving Loans (after giving effect to the increase in the
Commitment(s) occasioned by the addition of the Increasing Lender(s) or
Augmenting Lender(s), or both, as the case may be) and (ii) the Borrowers shall
be deemed to have repaid and reborrowed all outstanding Revolving Loans as of
the date of any increase in the Commitment(s) (with such reborrowing to consist
of Revolving Loans subject to the same interest rate options provided herein
specified in a notice delivered by the Borrowers in accordance with the
requirements of this Agreement). Upon the request of the Agent, each Borrower
shall execute and deliver to Agent for the benefit of the Lenders any and all
Notes and other documents, instruments, and agreements necessary or advisable in
the reasonable judgment of the Agent to evidence or document the increase in the
Commitment(s), including any amendments hereto, and each of the Lenders hereby
provides its consent hereto and thereto and each Lender hereby authorizes the
Agent to execute any such documents, instruments, and agreements consistent with
the terms of this Section 2.22 on its behalf without the necessity of any
further consent of any Lender. In consideration of each increase in the
Commitments according to this Section 2.22 and as a condition thereto, the
Borrowers shall pay to the Agent, for the ratable benefit of the Lenders
providing the Commitment Increase Amount, an upfront commitment increase fee in
an amount to be mutually agreed among Borrowers and the Augmenting Lenders
providing the Commitment Increase Amount, payable on the effective date of each
increase in the Commitment(s). Such fee shall be fully due and non-refundable
when paid.

(d) As a condition to any Commitment increase pursuant to this Section 2.22,
Borrowers shall have complied with the following conditions: (i) upon the
request of any Lender made prior to the date of the proposed Commitment increase
pursuant to this Section 2.22, Borrowers shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
U.S. PATRIOT Act, in each case at least 3 Business Days prior to the date of the
proposed Commitment increase pursuant to this Section 2.22; and (ii) at least 10
days prior to the date of the proposed Commitment increase pursuant to this
Section 2.22, any Borrower (including any entity to be joined as a Borrower)
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Borrower.

2.23 Defaulting Lenders. Notwithstanding anything herein to the contrary:

(a) Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Revolving Loans and Letters of Credit (including existing
Non-Ratable Loans, Agent Advances, and Letter of Credit Obligations), Agent
shall reallocate Pro Rata Shares by excluding a Defaulting Lender’s Commitments
and Revolving Loans from the calculation of shares. A Defaulting Lender shall
have no right to vote on any amendment, waiver or other modification of a Loan
Document, except as provided in Section 11.1.

 

- 59 -



--------------------------------------------------------------------------------

(b) Payments; Fees. Agent shall receive and retain any amounts payable to a
Defaulting Lender under the Loan Documents, and a Defaulting Lender shall be
deemed to have assigned to Agent such amounts until all Obligations owing to
Agent, non-Defaulting Lenders and other Lenders have been Paid in Full. Agent
may use such amounts to cover the Defaulting Lender’s defaulted obligations, to
cash collateralize such Lender’s Fronting Exposure, to readvance the amounts to
Borrowers or to repay Obligations. A Lender shall not be entitled to receive any
fees accruing hereunder while it is a Defaulting Lender and its unfunded
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 2.8. If any Letter of Credit Obligations owing to a Defaulting
Lender are reallocated to other Lenders, fees attributable to such Letter of
Credit Obligations under Section 2.19 shall be paid to such Lenders. Agent shall
be paid all fees attributable to Letter of Credit Obligations that are not
reallocated.

(c) Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Letter of Credit Issuer may agree in writing that a Lender has ceased to be
a Defaulting Lender, whereupon Pro Rata Shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Revolving Loans, and the
exposures under the Commitments shall be reallocated among Lenders and settled
by Agent (with appropriate payments by the reinstated Lender) in accordance with
the readjusted Pro Rata Shares. Unless expressly agreed by Borrowers, Agent and
Letter of Credit Issuer, or as expressly provided herein with respect to Bail-In
Actions and related matters, no reallocation of Commitments and Revolving Loans
to non-Defaulting Lenders or reinstatement of a Defaulting Lender shall
constitute a waiver or release of claims against such Lender. The failure of any
Lender to fund a Revolving Loan, to make a payment in respect of Letter of
Credit Obligations or otherwise to perform obligations hereunder shall not
relieve any other Lender of its obligations under any Loan Document. No Lender
shall be responsible for default by another Lender.

SECTION THREE - TERM

3.1 Term of Agreement and Revolving Loan Repayment. This Agreement shall have a
term commencing on the date this Agreement becomes effective, and ending on the
Maturity Date. The outstanding Obligations (other than Bank Product Obligations
which the applicable Bank Product Provider has agreed to continue) shall be Paid
in Full on the Maturity Date without notice or demand and shall be repaid to
Agent, for the account of Lenders, by a wire transfer of immediately available
funds. Borrowers may terminate this Agreement prior to the Maturity Date by:
(a) giving Agent and Lenders at least 15 Business Days prior notice of intention
to terminate this Agreement; (b) making Payment in Full of all Obligations on or
prior to the effective date of termination; and (c) subject to Section 13.24(a),
paying to Agent, for the account of the Lenders, an early termination fee equal
to (i) one percent (1.00%) of the Total Credit Facility in the event the
effective date of termination occurs at any time prior to September 20, 2020,
(ii) one half of one percent (0.50%) of the Total Credit Facility in the event
the effective date of termination occurs at any time on or after September 20,
2020, but prior to September 20, 2021, and (iii) one quarter of one percent
(0.25%) of the Total Credit Facility in the event the effective date of
termination occurs at any time on or after September 20, 2021 and prior to the
date that is 90 days prior to the Maturity Date (it being understood and agreed
that no early termination fee shall be due and payable in the event the
effective date of termination occurs on or after the date that is (90) days
prior to the Maturity Date). Notwithstanding the foregoing, upon the occurrence
of an Event of

 

- 60 -



--------------------------------------------------------------------------------

Default, Agent may (and shall, at the direction of Majority Lenders) immediately
accelerate the Maturity Date and terminate further performance under this
Agreement as set forth in Section 10.2; it being agreed that the prepayment
penalties in the preceding sentence shall apply if the Agent accelerates the
Maturity Date. For the avoidance of doubt, the amendment and restatement of the
Original Loan Agreement shall not constitute a termination of the Original Loan
Agreement for purposes of Section 3.1 thereof.

3.2 Termination of Security Interests. Notwithstanding termination of this
Agreement, until all Obligations have been Paid in Full, Agent, for the account
of Lenders, shall retain a security interest in all Collateral existing and
thereafter arising and Borrowers shall continue to collaterally assign to Agent,
for the account of Lenders, all Contracts and security therefor and shall
continue to turn over to Agent, in kind, all collections received respecting the
Contracts as and to the extent required by the Loan Documents. After
termination, and when Agent has received Payment in Full of all Obligations, for
the account of the Lenders, the security interest created hereby shall terminate
and all right to the Collateral shall revert to the Borrowers and Agent shall
promptly execute such evidence of termination of all security agreements and
release of the security interests given by Borrowers to Agent as Borrower may
reasonably request.

SECTION FOUR - SECURITY INTEREST IN COLLATERAL

4.1 Creation of Security Interest in Collateral. Without limiting any Liens and
security interests granted pursuant to the Original Loan Agreement (which are
hereby continued and renewed and shall remain in full force and effect in order
to secure prompt payment and performance by each Borrower of all its Obligations
(other than subsection (c) of the definition of Collateral which granting shall
be governed by such other applicable security document)), each Borrower hereby
irrevocably and unconditionally grants, transfers, pledges, collaterally
assigns, hypothecates, sets over and conveys to Agent, for the benefit of Agent
and Lenders, a first-priority continuing Lien and security interest in all of
its right, title, and interest in, to and under all of the Collateral (except
with respect to subsection (c) of the definition of Collateral to the extent
that granting occurs pursuant to another security agreement or similar
document), whether presently existing or hereafter acquired or arising, in order
to secure prompt payment and performance by each Borrower of all its Obligations
(other than subsection (c) of the definition of Collateral which granting shall
be governed by such other applicable security document).

With respect to Collateral that consists of Master Collection Accounts (as
defined in the Intercreditor Agreement), Regional (as agent for the Borrowers
and the borrower under the Securitization Documents (as defined in the
Intercreditor Agreement), as well as any borrower under a Warehouse Facility or
issuer under a future Securitization), pursuant to the Security Agreement shall
grant a security interest in such Master Collection Accounts to Collateral
Agent. The rights and remedies of the Collateral Agent, the Agent, the Existing
Term Loan Transaction Administrative Agent and any other party thereto shall be
governed by the provisions of the Intercreditor Agreement. In no event shall the
grant of any Lien under any Loan Document secure an Excluded Swap Obligation of
the granting obligor.

4.2 Borrower’s Representations and Warranties Regarding Collateral. Each
Borrower represents and warrants to Agent and Lenders that so long as such
Borrower is obligated to Agent and Lenders, that:

 

- 61 -



--------------------------------------------------------------------------------

(a) the Collateral shall be owned solely by such Borrower, and no other Person,
other than Agent and Lenders (and Collateral Agent as to the Master Collection
Accounts (as defined in the Intercreditor Agreement)), has or will have any
right, title, interest, claim or Lien therein except for Permitted Liens;

(b) except as specifically consented to in writing by Agent, such Borrower shall
not compromise for less than the full face value, or release in whole or in part
any Person liable for the payment of, or allow any credit whatsoever against,
any portion of the Collateral, except for the amount of cash to be paid upon any
such Collateral or any instrument or document representing such Collateral, and
that the Collateral, including any monies resulting from the lease, rental, sale
or other disposition thereof, shall remain free and clear of any Liens,
excepting for Liens hereby granted to Agent and Lenders and Permitted Liens;
provided, however, that Borrower may grant Contract Debtors discounts, credits
and allowances given in the ordinary course of business in accordance with
historic practice and in compliance with its credit guidelines (in accordance
with Section 7.15 hereof);

(c) Such Borrower shall pay and discharge, when due, all taxes, levies,
assessments and other charges upon the Collateral, except to the extent the
validity thereof is being contested in good faith by proper proceedings which
stay the enforcement of any penalty, fine or Lien resulting from non-payment
thereof and with respect to which adequate reserves in accordance with GAAP have
been set aside for the payment thereof; and

(d) Only Contracts and Security Documents in an Approved Form shall be used by
such Borrower for all transactions which may now exist and which may exist in
the future. No Borrower shall materially vary the terms of such Approved Form of
Contracts and Security Documents without Agent’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed) or in
conflict with any applicable laws. For the avoidance of doubt, no Borrower may
rely on any approval by Agent in determining the sufficiency of any Contract or
compliance with applicable laws with respect to any Contract in any jurisdiction
and nothing in this Section 4.2(d) shall be construed as giving any Borrower the
ability to rely on any such Agent approval.

4.3 Financing Statements. Each Borrower agrees, at its own expense, to take such
action, including delivery, as may be required to perfect or maintain Agent’s
security interest in the Collateral, and to execute and record an assignment of
any deed of trust or mortgage naming such Borrower as the beneficiary and a
Contract Debtor (or any Guarantor) as trustor. Each Borrower hereby
(i) authorizes Agent and Agent’s designee to execute and file or record, or file
or record without signature as the case may be where permitted by law, at any
time any such financing statements, continuation statements, and assignments and
amendments thereto on such Borrower’s behalf and (ii) ratifies such
authorization to the extent that the Agent has filed any such financing
statements, continuation statements and assignments and amendments thereto,
prior to the date hereof.

4.4 Location of Collateral. Each Borrower represents and warrants that, except
for Collateral which has been delivered to Agent under the terms hereof or over
which Agent has Control, is in-transit Collateral, or is maintained on an
electronic system: (a) Schedule 4.4 is a correct and complete list of the
locations of all of books and records concerning the Collateral, the

 

- 62 -



--------------------------------------------------------------------------------

locations of the Collateral (other than bank accounts and amounts on deposit
therein), and the locations of all such Borrower’s places of business as of the
Closing Date, except to the extent that newly acquired Collateral is in transit
in the ordinary course of business to any such locations; and (b) the Collateral
shall remain at all times in the possession of such Borrower (or, to the extent
contemplated by the Loan Documents, in the possession or control of Agent, or
in-transit or maintained on an electronic system). Each Borrower covenants and
agrees that, except for Collateral in the possession of Agent, or over which
Agent has Control, is in-transit, or is maintained on an electronic system, it
will not maintain the Collateral at any location other than those listed in
Schedule 4.4, and will not otherwise change or add to those locations, unless
such Borrower promptly executes and delivers to Agent any and all financing
statements and other documents customarily required by Agent in such
circumstance and, not less frequently than each calendar quarter, such Borrower
delivers to Agent an update to Schedule 4.4; provided, however, that Agent may
require, from time to time, more frequent updates to such Schedule 4.4 in its
Permitted Discretion. Notwithstanding any provision of this Agreement to the
contrary, upon the occurrence and during the continuance of an Event of Default,
each Borrower shall upon Agent’s request immediately deliver to Agent all
Contracts and related Security Documents then existing and thereafter arising.
With respect to Contracts in electronic form, such Collateral shall be stored on
an electronic system, which system must be at all times accessible by, and
acceptable to, Agent (unless the Electronic Contract Conditions are satisfied
with respect to such Contracts that are Electronic Contracts). Borrowers shall
comply with any further requirements that Agent may, from time to time,
reasonably require in connection with the perfection of the Agent’s security
interest in any Collateral stored electronically.

4.5 Protection of Collateral; Reimbursement. Each Borrower shall pay all
expenses of protecting, storing, insuring, handling, maintaining, and shipping
the Collateral and any and all excise, property, sales, and use taxes levied by
any state, federal or local authority on any of the Collateral or in respect of
the sale thereof. If any Borrower fails promptly to pay any portion thereof when
due, Agent may, at its option, but shall not be required to, pay the same and
charge any Borrower’s account under this Agreement therefor, and each Borrower
agrees promptly to reimburse Agent therefor with interest accruing thereon daily
at the rate of interest then in effect under the Notes. All sums so paid or
incurred by Agent for any of the foregoing and any and all sums for which
Borrowers may become liable under this Agreement and all reasonable costs and
expenses (including Agent’s Expenses) which Agent may incur in enforcing or
protecting its Lien or rights and interest in the Collateral or any of its
rights or remedies under this Agreement or any other agreement between the
parties hereto or in respect of any of the transactions occurring thereunder
until paid by Borrowers to Agent with interest at the rate of interest then in
effect under the Notes, shall be considered as additional indebtedness owing by
Borrowers to Agent under this Agreement and, as such, shall be secured by all
the Collateral. Except for Agent or Lenders’ gross negligence or willful
misconduct, Agent shall not be liable or responsible in any way for the
safekeeping of any of the Collateral or for any loss or damage thereto or for
any diminution in the value thereof, or for any act or default of any carrier,
forwarding agency, or other Person whatsoever, but the same shall be at
Borrowers’ sole risk.

4.6 Release of Collateral. Notwithstanding any other provision of this Agreement
to the contrary, upon Borrower’s request, Agent shall release its security
interest in any Contract(s) and the Security Documents related thereto,
including the items set forth in clauses (a) through (e) of the definition of
“Collateral” specifically with respect to such Contract(s) (excluding any

 

- 63 -



--------------------------------------------------------------------------------

transfers in connection with a Permitted Facility, which release of security
interest shall be governed by Section 8.18, and excluding Permitted Charged Off
Contracts Sales which release of security interest shall be governed by the last
sentence of this Section 4.6), included in the Collateral so long as
(a) Borrower obtains Agent’s prior written consent to such release, which
consent shall not be unreasonably withheld, conditioned or delayed; (b) no
Default or Event of Default exists at the time such Contract(s) is to be
released; (c) Borrower has entered into a written contract for the sale of such
Contract(s) and has delivered to Agent a fully executed copy of such written
contract; (d) if the Borrowers have no Excess Availability after giving effect
to the sale, either (i) Borrower pledges to Agent additional Collateral
equivalent to such Contract(s) being released, or (ii) Borrower reduces the
outstanding, unpaid principal balance of the Notes through payment in an amount
equal to the sale price of such Contract(s) being released in the form of cash
or the wire transfer of immediately available funds; and (e) immediately
following the pledging of additional Collateral or payment of the Notes, a
Default or Event of Default does not exist under this Agreement. Upon
satisfaction of all of the foregoing conditions, Agent shall release its
security interest in such Contract(s) and within a reasonable period of time,
return the original such Contract(s) and original Security Documents in its
possession, if any, being released. Any distribution of interest or principal,
or loss of the Collateral or any of the Property secured thereby, shall not
release any Borrower from any of the Obligations. Notwithstanding the foregoing,
upon the consummation of a Permitted Charged Off Contracts Sale by Borrowers,
Agent’s Lien and security interest in the applicable Contracts and the Security
Documents related thereto shall be deemed automatically released and terminated
upon a Borrower’s receipt of the purchase price therefore and Agent agrees to
promptly execute and deliver at Borrower’s request any and all lien release and
termination statements with respect thereto as Borrowers shall reasonably
request and, within a reasonable period of time, to return the original of such
applicable Contracts and original Security Documents in its possession, if any.

4.7 Assigned Purchase Agreements. Borrowers shall perform all of its obligations
under each of the Assigned Purchase Agreements, and shall enforce all of its
rights and remedies thereunder, in each case, as it deems appropriate in its
business judgment; provided that Borrowers shall not take any action or fail to
take any action with respect to its Assigned Purchase Agreements that would
cause the termination of an Assigned Purchase Agreement (unless such action or
failure to take such action was in the exercise of Borrowers’ business
judgment). Upon and during the continuance of an Event of Default, upon Agent’s
request, Borrowers shall remit directly to the Agent for application to the
Obligations in such order as the Agent shall determine, all amounts received by
Borrowers pursuant to its Assigned Purchase Agreements. Upon and during the
continuance of an Event of Default, if any Borrowers shall fail to pursue
diligently any right under an Assigned Purchase Agreements, the Agent may, upon
prior written notice to Borrowers, directly enforce such right in the Lenders’
or a Borrower’s name and may enter into such settlements or other agreements
with respect thereto as the Agent shall determine. Upon and during the
continuance of an Event of Default, upon prior written notice to Borrowers, the
Agent, in its own name or in the name of Borrower(s), may bring suit,
proceeding, or action under any Assigned Purchase Agreement for any sum owing
thereunder or to enforce any provision thereof. All obligations of Borrowers
under any Assigned Purchase Agreement shall be and remain enforceable only
against Borrowers and shall not be enforceable against the Agent or Lenders.
Notwithstanding any provision hereof to the contrary, Borrowers shall at all
times remain liable to observe and perform all of its duties and obligations
under its Assigned Purchase Agreements, and

 

- 64 -



--------------------------------------------------------------------------------

the Agent’s or Lenders’ exercise of any of their respective rights with respect
to the Collateral shall not release a Borrower from any of such duties and
obligations. Lenders shall not be obligated to perform or fulfill a Borrower’s
duties or obligations under its Assigned Purchase Agreements or to make any
payment thereunder, or to make any inquiry as to the nature or sufficiency of
any payment or property received by it thereunder or the sufficiency of
performance by any party thereunder, or to present or file any claim, or to take
any action to collect or enforce any performance, any payment of any amounts, or
any delivery of any property.

SECTION FIVE - RECORDS AND SERVICING OF CONTRACTS

5.1 Records of Contracts. Each Borrower shall keep or will cause to be kept in a
safe place, at its chief executive office and other locations set forth on
Schedule 4.4 or otherwise agreed to by Agent (including, in respect of Contracts
in electronic form, on an electronic platform), proper and accurate books and
records pertaining to the Contracts and the other Collateral.

5.2 Servicing of Contracts. At no expense to Agent or any Lender, each Borrower
shall diligently and faithfully perform the following services relating to the
Contracts and the other Collateral:

(a) Borrowers shall collect all payments and other proceeds of the Contracts and
other Collateral and, while any portion of the Obligations is unpaid, Borrowers
shall, after the establishment of those certain collection accounts (each a
“Collection Account”; and collectively, the “Collection Accounts”) pursuant to
the Collection Account Agreements, within three (3) Business Days after receipt
thereof, deposit all cash proceeds of the Collateral received in collection
accounts (including, for example, all regular monthly payments received in
connection with the Contracts) into the Collection Accounts. Upon the occurrence
and during the continuance of an Event of Default under this Agreement or the
occurrence and during the continuance of a Dominion Period or Report Failure
Period (each as defined in the Intercreditor Agreement), then upon written
notice from Agent to the Borrowers, and at all times thereafter any Borrower’s
right to withdraw any funds from the Collection Accounts shall immediately
terminate and only Agent shall thereafter have a right to withdraw any funds
from the Collection Accounts. Agent agrees to reinstate such Borrower’s right to
withdraw funds from the Collection Accounts when no Event of Default, Dominion
Period or Report Failure Period is in effect for a period of 60 consecutive
days, to the extent not inconsistent with the Intercreditor Agreement. Borrowers
shall provide Agent monthly or more frequently as requested by Agent with
written notification of any Contract under which any scheduled payment
thereunder is 30 days or more past due. Notwithstanding anything herein or in
any other Loan Document to the contrary, it is acknowledged and agreed that
Borrowers are not required to enter into control agreements or otherwise perfect
Agent’s security interest in Regional Local Bank Accounts (as defined in the
Intercreditor Agreement) so long as the Borrowers are in compliance with the
first sentence of this Section 5.2(a), and any representation or warranty and
any covenant in the Loan Documents shall be deemed not to be breached
notwithstanding the failure of the Agent to be perfected in such accounts.

(b) Borrowers shall perform customary insurance follow-up with respect to each
policy of insurance covering the Property which is subject to Contracts and
Security Documents included in the Collateral.

 

- 65 -



--------------------------------------------------------------------------------

(c) Except as permitted under Section 4.2(b), above, Borrowers shall not waive
or vary the terms of any Contract in a way that would be adverse to Agent’s
interest, and shall not forbear or grant any material indulgence to any Contract
Debtor, without the prior written consent of Agent, which consent shall not be
unreasonably withheld, conditioned or delayed.

(d) Upon the occurrence and during the continuance of an Event of Default, then
upon written notice from Agent, all rights of Borrowers to collect any payments
due under the Contracts and the Collateral and all rights of Borrowers to
exercise the consensual rights which it would otherwise be entitled to exercise
pursuant to Section 5.2(a), above, shall immediately terminate. During the
continuance of an Event of Default, Borrowers, at Agent’s request, shall direct
all Contract Debtors to make all payments due under the Contracts and the
Collateral directly to Agent or to a bank account designated by Agent, and
Borrowers shall otherwise cooperate with Agent in that regard. All payments
received by Borrowers contrary to this Section 5.2(d) shall be received in trust
for the exclusive right of Agent, shall be segregated from other funds of
Borrowers, and shall forthwith be delivered to Agent. Agent shall reinstate
Borrowers’ rights to collect payments and to exercise its consensual rights if
no Event of Default is in effect for a 60-day period.

(e) Verification. Agent may, from time to time, verify directly with Contract
Debtors the validity, amount, and any other matters relating to the Contracts
and the other Collateral by means of mail, telephone, or otherwise, either in
the name of Borrowers or Agent or such other name as Agent may choose.

(f) Intercreditor Agreement. To the extent that the provisions of the
Intercreditor Agreement conflict with the provisions of this Section 5.2, the
provisions of the Intercreditor Agreement shall control.

SECTION SIX - CONDITIONS PRECEDENT TO ADVANCES

6.1 Conditions Precedent to Initial Loans. The following are conditions
precedent to each Lender’s obligation to make any initial Advance required under
this Agreement or to Agent’s obligations to cause a Letter of Credit to be
issued under this Agreement on the Closing Date:

(a) Opinions of Counsel. In connection with the effectiveness of this Agreement,
Agent and Lenders shall have received such opinions of counsel as Agent or any
Lender shall reasonably request, all in scope and substance reasonably
satisfactory to Agent and Lenders.

(b) Warranties and Representations True as of Closing Date. The warranties and
representations contained in this Agreement shall be true and correct in all
material respects on the Closing Date with the same effect as though made on and
as of that date, except to the extent such warranties and representations relate
to a specified date, in which case they shall be so true and correct as of such
date.

(c) No Default. The conditions set forth in Section 6.2 shall be satisfied.

 

- 66 -



--------------------------------------------------------------------------------

(d) First Lien on Collateral. Except for Excluded Property, Agent shall have a
perfected first and only Lien (except for Permitted Liens), in all of the
Contracts and other Collateral and in the documents underlying or securing each
of the Contracts. In no event shall the grant of any Lien under any Loan
Document secure an Excluded Swap Obligation of the granting obligor.

(e) Loan Documents. Any Loan Documents contemplated to be executed by the
Borrowers and the Guarantors and delivered to the Agent or Lenders on the
Closing Date shall be executed and delivered by such Person, including a consent
and reaffirmation from Guarantors, and secretary’s and member’s certificates, as
applicable.

(f) Uniform Commercial Code Financing Statements and Assignments of Contracts.
All filings of Code financing statements, assignments of the Contracts and all
other filings, recordings and action necessary to perfect Agent’s Liens granted
under this Agreement shall have been filed or recorded and confirmation thereof
shall have been received by Agent.

(g) Agency; Intercreditor. (i) Agent, Original Agent, Collateral Agent, Original
Collateral Agent, the Majority Lenders and the Borrowers party to the Original
Loan Agreement shall have entered into and delivered that certain Master
Agreement Regarding Agency dated on or about the date hereof, and the conditions
precedent to the resignation and succession transactions set forth therein shall
have been satisfied; and (ii) the Intercreditor Agreement and Security Agreement
shall have been duly executed and delivered by the parties thereto.

(h) Payment of Expenses, Charges, Etc. Agent shall have the right to pay out of
the proceeds of any Advance to be made by Lenders hereunder all sums which are
due from Borrowers to Agent or any Lender pursuant to the terms of this
Agreement and for which the Borrowers have received an invoice at least one
(1) Business Day prior to the Closing Date.

(i) Fee Letters. All fees due and payable on the Closing Date under the Fee
Letters shall have been paid to the applicable payees in accordance with the
terms thereof.

(j) AML/KYC Diligence. Each Borrower shall have provided, in form and substance
satisfactory to Agent and each Lender, all documentation and other information
as Agent or any Lender requests in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the U.S.
PATRIOT Act and Beneficial Ownership Regulation. If any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, it shall have
provided a Beneficial Ownership Certification to Agent and Lenders in relation
to such Borrower.

6.2 Conditions to all Advances and Letters of Credit. The obligation of the
Agent, Letter of Credit Issuer and Lenders to fund any Revolving Loans, issue
any Letters of Credit or to extend any other credit hereunder after the Closing
Date is subject solely to satisfaction of the following conditions precedent:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

 

- 67 -



--------------------------------------------------------------------------------

(b) The representations and warranties of each Borrower and Guarantor in the
Loan Documents shall be true and correct in all material respects (or in all
respects for such representations and warranties that provide for a materiality
qualifier therein) on the date of, and upon giving effect to, such funding,
issuance or grant (except for representations and warranties that expressly
relate to an earlier date);

(c) With respect to a request for Revolving Loans, Borrowers shall have made a
request therefor in accordance with Section 2.2(b);

(d) With respect to issuance of a Letter of Credit, the other conditions in
Section 2.18(b) shall have been satisfied; and

(e) no Level Two Regulatory Event shall have occurred or be continuing, or exist
after giving effect to the requested Advance on such date.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.

SECTION SEVEN - REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Representations and Warranties Reaffirmed. Each Borrower represents and
warrants by this Agreement, and with each Advance request, the following
matters. Each warranty and representation shall be deemed to be automatically
repeated with each Advance and shall be true and correct in all material
respects on the date of the making of such Advance, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, and such warranties and representations shall be conclusively
presumed to have been relied upon by Agent and each Lender regardless of any
information possessed or any investigation made by Agent or any Lender. The
warranties and representations shall be cumulative and in addition to all other
warranties, representations, and agreements which Borrower shall give or cause
to be given to Agent or any Lender, either now or hereafter.

7.2 Warranties and Representations Regarding Contracts. With respect to the
Contracts included in the Collateral:

(a) To the knowledge of Borrowers after due inquiry, each Contract is a bona
fide, valid, and binding obligation of the Contract Debtor, enforceable in
accordance with the terms of the Contract except to the extent enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, and Borrowers do not know of
any fact which impairs or will impair the validity of any such Contract.

(b) Each Contract and related Security Documents are free of any claim for
credit, deduction, discount, allowance, defense (including the defense of
usury), dispute, counterclaim or setoff except to the extent that such claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

- 68 -



--------------------------------------------------------------------------------

(c) Except for Permitted Liens, each Contract is free of any prior assignment
(except for assignments to a Borrower and except if such Contract is a
Reconveyed Contract), superior security interest, Lien, claim, or encumbrance in
favor of any Person other than Agent.

(d) Each Contract correctly sets forth the loan terms between such Borrower and
the Contract Debtor, including the interest rate applicable thereto.

(e) To the knowledge of Borrowers, the Security Documents correctly set forth
the legal description of any subject real property and reasonably describe the
subject personal property collateral.

(f) To the knowledge of Borrowers, the signatures of all Contract Debtors are
genuine and each Contract Debtor had the legal capacity to enter into and
execute such documents on the date thereof.

7.3 Warranties and Representations Regarding Collateral Generally. With respect
to all Collateral, including the Contracts:

(a) All state and federal laws have been complied with by the Borrowers in
conjunction with the Collateral, except such non-compliance that could not
reasonably be expected have a Material Adverse Effect.

(b) At the time of the assignment of any Collateral by any Borrower, such
Borrower has good and valid title to, and full right and authority to pledge and
collaterally assign, the same.

(c) The provisions of this Agreement and the other Loan Documents create legal
and valid Liens on all the Collateral in favor of the Agent and when all proper
filings, recordings and other actions necessary to perfect such Liens have been
made or taken such Liens will constitute perfected and continuing Liens on all
the Collateral, having priority over all other Liens on the Collateral (except
for Permitted Liens) securing all the Obligations, and enforceable against each
Borrower granting such Lien and all third parties.

7.4 Solvent Financial Condition. Immediately prior to each Advance, the present
aggregate fair salable value of the respective assets of Borrowers (and, for the
avoidance of doubt, excluding any Special Purpose Subsidiary) and any Guarantors
are greater than the amount required to pay their respective liabilities, and
each is able to pay its debts as they mature.

7.5 Organization and Authority. Each Borrower (i) is a limited liability company
or corporation, duly organized, validly existing and in good standing under the
laws of the state in which it is incorporated or otherwise organized; (ii) has
all requisite corporate or limited liability company power to carry on its
business as now conducted; and (iii) is duly qualified and is authorized to do
business as a foreign limited liability company or foreign corporation and is in
good standing as an entity in each jurisdiction where such qualification is
necessary, except for those jurisdictions where the failure to be qualified,
authorized to do business as a foreign limited liability company or foreign
corporation or in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

- 69 -



--------------------------------------------------------------------------------

7.6 Financial Statements. The audited consolidated financial statements of
Regional (excluding a Special Purpose Subsidiary) for the fiscal year ending
December 31, 2018, are true and correct in all material respects and have been
prepared in accordance with GAAP, consistently applied (except for changes in
application in which Borrowers’ accountants concur) and present fairly in all
material respects the financial position of Regional and its Subsidiaries as of
such dates and the results of their operations for such periods. Since the date
of the most recent financial statements delivered pursuant to this Agreement, no
Material Adverse Effect has occurred.

7.7 Full Disclosure. The financial statements referred to in Section 7.6 above,
this Agreement, and any written statement furnished by Borrowers to Agent or any
Lender (copies of which have been previously delivered), do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein or herein not misleading, in light of
the circumstances under which it was made; provided, that with respect to any
projections and pro forma financial information contained in the materials
referenced above, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made in light of the circumstances when made, it being recognized by Agent
and Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period covered by
such financial information may differ from the projected results as set forth
therein by a material amount.

7.8 Pending Litigation. There are no proceedings pending, or to the knowledge of
any Borrower threatened, against or affecting any Borrower or any Guarantor in
any court or before any Governmental Authority or arbitration board or tribunal
which could reasonably be expected to have a Material Adverse Effect. Neither
any Borrower nor any Guarantor is in default with respect to any order of any
court, Governmental Authority or arbitration board or tribunal, which could
reasonably be expected to result in a Material Adverse Effect. Borrowers shall
notify the Agent within three (3) Business Days after receipt by any Borrower of
notice of any such proceedings or threatened proceedings that arise after the
date hereof; provided, that no such notice shall be deemed satisfaction of the
representations and/or warranties made in this Section 7.8.

7.9 Titles to Properties. Each Borrower has good and marketable title to the
property (including all of the Collateral) it purports to own, free from Liens
except for Permitted Liens.

7.10 Licenses. Each Borrower has all licenses, permits, and franchises necessary
for the conduct of its business which violation or failure could reasonably be
expected to have a Material Adverse Effect.

7.11 Transaction is Legal and Authorized; Restrictive Agreements. The execution
and delivery of this Agreement and related documents by Borrowers, the grant of
the Liens to Agent in respect of the Collateral by Borrowers, and compliance by
Borrowers with all of the provisions of this Agreement are valid, legal, binding
and enforceable in accordance with their terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles relating to enforceability) and will not conflict
with or result in any breach of any of the

 

- 70 -



--------------------------------------------------------------------------------

provisions of any bylaws, charter, agreement or instrument to which any
Borrower, or any Subsidiary thereof, is a party. None of the Borrowers are party
to any agreement, and none are subject to any corporate restriction, which
adversely affects their ability to execute, deliver, and perform the Loan
Documents to which they are a party and repay the Obligations owing by it.

7.12 Taxes. All federal and state income tax returns, and all other material tax
returns, required to be filed by any Borrowers and any Guarantor in any
jurisdiction have been filed when due (after giving effect to any extensions
permitted by applicable law and regulations), and all federal and state income
taxes and all other material taxes, assessments, and other governmental charges
imposed upon Borrowers, or upon any of their properties, income or franchises,
which are due and payable, have been paid when due, except for taxes,
assessments and other governmental charges with respect to which (a) the
validity thereof is being contested in good faith by proper proceedings which
stay the enforcement of any Lien resulting from non-payment thereof,
(b) adequate reserves in accordance with GAAP have been set aside for the
payment thereof, and (c) the maximum amount in controversy, individually or in
the aggregate, does not exceed $10,000,000. The provisions for reserves for
Taxes on the books of Borrowers are adequate in all material respects for all
unaudited Fiscal Years and for its current fiscal period.

7.13 Compliance with Law. Each Borrower: (a) is not in violation of any laws,
ordinances, or governmental rules or regulations to which it or its business is
subject, the violation of which could reasonably be expected to have a Material
Adverse Effect, and (b) has not used illegal, improper, fraudulent or deceptive
marketing techniques or unfair business practices with respect to the Contracts
which could reasonably be expected to have a Material Adverse Effect. Each
Borrower has fully complied with all applicable federal statutes and all rules
and regulations promulgated thereunder and with all provisions of law of each
state whose laws, rules, and regulations relate to the Contracts, except to the
extent that such non-compliance could not reasonably be expected to have a
Material Adverse Effect. The information included in the Beneficial Ownership
Certification most recently provided to Agent and Lenders is true and complete
in all respects as of the date certified therein (it being understood that in
the event a new Subsidiary was formed after the date of such Beneficial
Ownership Certification, such representation and warranty does not include such
Subsidiary until a Beneficial Ownership Certification is delivered in respect of
such Subsidiary).

7.14 Borrowers’ Office and Names. As of the Closing Date, each Borrower’s chief
executive office is located at the address stated in Section 13.5(a) of this
Agreement, and each Borrower covenants and agrees that it will not, without
prior written notification to Agent, relocate said chief executive office. As of
the Closing Date, the exact legal name of each Borrower is as set forth on the
signature page of this Agreement and no Borrower has, during the five years
immediately prior to the date of this Agreement, been known by or used any other
legal name. Each Borrower agrees that it will not, without not less than 15
days’ prior written notification to Agent, change its legal name.

7.15 Credit Guidelines. Each Borrower represents and warrants that it shall not
make any changes in its credit guidelines (a copy of which has been furnished by
Borrowers to Agent and Lenders on the Closing Date) that are materially adverse
to the interests of the Lenders hereunder without Agent’s prior written consent
which Agent may withhold in its Permitted Discretion. Borrowers’ credit
guidelines shall state in reasonable detail the credit criteria used by
Borrowers in determining the creditworthiness of Contract Debtors with regard to
the Contracts originated by Borrowers and/or originated by third parties, as
appropriate.

 

- 71 -



--------------------------------------------------------------------------------

7.16 Subsidiaries. As of the Closing Date, Schedule 7.16 is a correct and
complete list of the names and relationship to each Borrower of each and all of
the Borrowers’ Subsidiaries and such Schedule sets forth each Borrower’s direct
and indirect equity interest in each Subsidiary. As of the Closing Date, the
outstanding shares of each such Subsidiary owned directly or indirectly by each
Borrower are duly authorized, validly issued, fully paid and nonassessable.

7.17 No Default. Neither the Borrowers nor any of their Subsidiaries are in
default with respect to any note, loan agreement, mortgage, lease, or other
material agreement to which such Borrower or any such Subsidiary is a party or
by which it is bound, which default could reasonably be expected to have a
Material Adverse Effect.

7.18 Use of Proceeds.

(a) None of the transactions contemplated in this Agreement (including the use
of the proceeds of the Revolving Loans) will violate or result in the violation
of Section 7 of the Securities Exchange Act of 1934, as amended, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Federal Reserve Board. No Borrower owns or intends to carry or
purchase any “margin stock” within the meaning of said Regulation U. None of the
proceeds of the loans will be used, directly or indirectly, by any Borrower or
any of its Subsidiaries to purchase or carry any “security” within the meaning
of the Securities Exchange Act of 1934, as amended.

(b) Each Borrower shall not, and shall ensure that each of its Subsidiaries
shall not, directly or indirectly, use (or knowingly permit any other member of
the Borrowing Group to use) any of the Advances to fund, finance or facilitate
any activities, business or transactions: (i) that are prohibited by Sanctions,
(ii) that would be prohibited by U.S. Sanctions if conducted by a U.S. Person,
or (iii) that would be prohibited by Sanctions if conducted by Agent, or any
other party hereto.

(c) Each Borrower shall not, and shall ensure that its Subsidiaries shall not,
directly or indirectly, use (or knowingly permit any other member of the
Borrowing Group to use) any of the Advances to fund, finance or facilitate any
activities, business or transactions that would be prohibited by Anti-Money
Laundering Laws or Anti-Corruption Laws.

(d) Borrowers shall not fund any repayment of the Obligations with proceeds, or
provide as collateral to secure the Obligations any property, that is known to
Borrowers to have been derived, directly or indirectly, from any transaction or
activity that is prohibited by Sanctions, Anti-Money Laundering Laws or
Anti-Corruption Laws, or that could otherwise reasonably be expected to cause
the Agent to be in violation of Sanctions, Anti-Money Laundering Laws or
Anti-Corruption Laws.

7.19 Bank Accounts. Schedule 7.19 sets forth, as of the Closing Date (and as of
the end of each calendar quarter when updated pursuant to Section 8.16 hereof),
a complete and accurate list of (i) the name of each Person with which each
Borrower or any of its Subsidiaries has a deposit

 

- 72 -



--------------------------------------------------------------------------------

account, cash management account, safekeeping or custodial account, lock box,
vault and deposit box; and (ii) the purpose of each such account, box or vault.
Other than as set forth in Schedule 7.19, as of the Closing Date (and as of the
end of each calendar quarter when updated pursuant to Section 8.16 hereof),
neither the Borrowers nor any of their Subsidiaries maintain any account or
other arrangement with any Person pursuant to which funds or securities of, or
monies, checks, instruments, remittances, proceeds or other payments to such
Borrower or such Subsidiary may be received or accepted by such Person for or on
behalf of such Borrower or such Subsidiary.

7.20 Proper Contract Documentation. Upon the reasonable request of Agent, not
less than ten days after the date on which any new Contracts are tendered to
Agent for inclusion in the Collateral (or within 30 days after a Contract
becomes a Reconveyed Contract (other than a Permitted Facility Reconveyed
Contract), if such Contract continues to be such a Reconveyed Contract at such
time), Borrowers shall have:

(i) delivered to Agent and Lenders such information concerning the Contracts and
Contract Debtors thereunder as Agent may reasonably require;

(ii) other than with respect to contracts in electronic form, properly and
effectively endorsed or collaterally assigned, as appropriate, to Agent, the
Contracts and other Collateral and the documents underlying or securing each of
such Contracts; and

(iii) other than with respect to contracts in electronic form, stamped or
otherwise included on the Contracts, Security Documents, and all other
Instruments constituting Collateral the following words:

“This document is subject to a security interest in favor of Wells Fargo Bank,
National Association, as Agent.”

; provided, that Contracts, Security Documents, and Instruments constituting
Collateral and generated by Borrowers prior to December 20, 2019 may instead be
stamped with or otherwise include the following words:

“This document is subject to a security interest in favor of Bank of America,
N.A., as Agent.”

Each of the Agent and the Lenders authorize the Borrowers or their agents or
assigns to cancel, supersede or otherwise modify any such legend or stamp upon
(a) a Permitted Transfer to a Special Purpose Subsidiary in connection with a
Permitted Facility and (b) a Permitted Charged Off Contracts Sale made in
accordance with Section 4.6, as the case may be. It is acknowledged and agreed
that modifying a contract to replace the reference to the Original Agent therein
with a reference to the Agent, and any form of contract that contains a
reference to the Agent rather than the Original Agent, shall not require a new
opinion with respect to the form thereof and such form, to the extent
constituting an Approved Form, will continue to constitute an Approved Form
notwithstanding any such changes.

 

- 73 -



--------------------------------------------------------------------------------

7.21 Credit File. With respect to each Contract, Borrowers shall maintain a
credit file for each Contract Debtor, containing financial information
reflecting the creditworthiness of each Contract Debtor.

7.22 Assignments of Contracts and Security Documents. Upon the request of Agent
(during a Dominion Period or a Report Failure Period (each as defined in the
Intercreditor Agreement), or during the existence of an Event of Default, or on
any date when Hypothetical Availability is less than or equal to 5% of the
Credit Facility Exposure), Borrowers shall execute and deliver to Agent formal
written collateral assignments of all new Contracts (other than, for the
avoidance of doubt, any Permitted Facility Contracts) and any related Security
Documents securing the same on a monthly basis, and all such other documents as
may be reasonably requested by Agent in connection therewith, which assignments
may be consummated as master assignment agreements with respect to multiple
Contracts and Security Documents or a series of Contracts and Security
Documents.

7.23 Pledging of Contracts. Borrowers shall not sell, assign, pledge, transfer
or in any manner encumber to any Person, other than Agent, a Contract or any
other Collateral, except for (i) Permitted Liens, (ii) as may be permitted
pursuant to Section 8.18, (iii) transfers between Borrowers, and (iv) sales
permitted by Section 4.6. In addition, Regional and its Subsidiaries shall not
sell, assign, pledge, or in any manner encumber to any Person, other than Agent,
the stock of RMC Reinsurance.

7.24 Accurate Records Regarding Collateral. Borrowers shall maintain accurate
and complete files relating to the Contracts and other Collateral.

7.25 Sanctions; Anti-Money Laundering and Anti-Corruption Laws.

(a) Sanctions. (i) No Borrower or Subsidiary of a Borrower or, to the knowledge
of any Borrower, any other member of the Borrowing Group is a Sanctioned Target;
and (ii) to Borrowers’ knowledge, no member of the Borrowing Group is under
investigation for an alleged violation of Sanction(s) by a Governmental
Authority that enforces Sanctions.

(b) Anti-Money Laundering and Anti-Corruption Laws. To Borrowers’ knowledge, no
member of the Borrowing Group is under investigation for an alleged violation of
Anti-Money Laundering Laws or Anti-Corruption Laws by a Governmental Authority
that enforces such laws. Each Borrower and its Subsidiaries has instituted,
maintains and complies with policies, procedures and controls reasonably
designed to ensure compliance with Laws, including, policies, procedures and
controls required under Anti-Money Laundering Laws and Anti-Corruption Laws
applicable to the Borrowers and their Subsidiaries.

7.26 ERISA. No Borrower or any of its Subsidiaries maintains or sponsors, or has
an obligation to contribute to a Pension Plan or is a participating employer in,
or has an obligation to contribute to, a Multiemployer Plan. The Borrowers
represent and warrant as of the Closing Date that the Borrowers are not and will
not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Revolving Loans, the Letters of Credit or the Commitments.

 

- 74 -



--------------------------------------------------------------------------------

7.27 Labor Relations. No Borrower or Subsidiary is party to or bound by any
collective bargaining agreement. There are no material grievances, disputes or
controversies with any union or other organization of any Borrower’s or
Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining which
could reasonably be expected to have a Material Adverse Effect. No Borrower or
Subsidiary is party to or bound by any management or consulting agreement, the
breach or termination of which could reasonably be expected to have a Material
Adverse Effect.

7.28 Regulatory Events. Borrowers shall notify the Agent within three
(3) Business Days after (a) any enforcement action, inquiry (other than ordinary
course information requests), or investigation instituted or, to Borrower’s or
any Subsidiary’s knowledge, threatened, against Borrower or any of its
Subsidiaries, servicer of the Borrowers’ portfolios of Contracts, or Borrowers’
or servicers’ respective Affiliates by any Governmental Authority, including
without limitation any proceeding or action to be commenced by the filing of a
stipulation and consent, (b) receipt by Borrower or any of its Subsidiaries,
servicer of the Borrowers’ portfolios of Contracts, or Borrowers’ or servicers’
respective Affiliates of an “Early Warning Notice,” “Notice and Opportunity to
Respond and Advise”, “Civil Investigative Demand”, or request for information
from the Consumer Financial Protection Bureau or similar notice or request from
any other Governmental Authority and (c) without duplication, the occurrence of
any Regulatory Event.

SECTION EIGHT - FINANCIAL AND OTHER COVENANTS

Each Borrower covenants that until the Obligations are Paid in Full:

8.1 Payment of Taxes and Claims. Each Borrower shall pay, before they become
delinquent, all federal and state income taxes and all other material taxes,
assessments and governmental charges imposed upon it or its property or the
Collateral and all claims or demands which, if unpaid, might result in the
creation of a Lien upon its property or the Collateral, in each case except for
taxes, assessments and other governmental charges with respect to which (i) the
validity thereof is being contested in good faith by proper proceedings which
stay the enforcement of any Lien resulting from non-payment thereof,
(ii) adequate reserves in accordance with GAAP have been set aside for the
payment thereof, and (iii) the maximum amount in controversy, individually or in
the aggregate, does not exceed $10,000,000.

8.2 Maintenance of Properties and Existence. Each Borrower shall:

(a) maintain insurance with respect to its properties and business against such
casualties and contingencies of such types and in such amounts as is customary
with companies of similar size and in the same or similar business as Borrowers
(provided that, if real estate secures any Obligations, flood hazard diligence,
documentation and insurance for such real estate shall comply with all Flood
Laws or shall otherwise be satisfactory to all Lenders);

(b) keep true books, records, and accounts of all its business transactions with
complete entries made to permit the preparation of financial statements in
accordance with GAAP;

 

- 75 -



--------------------------------------------------------------------------------

(c) keep in full force and effect its corporate existence, rights, and
franchises, as the case may be except as otherwise permitted under this
Agreement or the other Loan Documents or as could not reasonably be expected to
have a Material Adverse Effect; and

(d) not violate any laws, ordinances, or governmental rules or regulations to
which it is subject which violation could reasonably be expected to have a
Material Adverse Effect, so that all Contracts will be valid, binding and
legally enforceable in accordance with their terms, subsequent to the assignment
thereof to Agent.

8.3 Guaranties. Each Borrower shall not become or be liable in respect of any
guaranty except (a) by endorsement, in the ordinary course of business, of
negotiable instruments for deposit or collection issued in the ordinary course
of such Borrower’s business, (b) for guaranties in respect of Debt permitted by
Section 8.6, (c) for guaranties incurred in the ordinary course of business with
respect to surety and appeal bonds, performance bonds and other similar
obligations, and (d) for guaranties with respect to leases.

8.4 Financial Covenants

(a) Capital Base Ratio. As of the last day of each calendar month, the Borrowers
shall not permit the ratio, for the Borrowers, RMC Reinsurance, Credit Recovery
Associates, Inc. and Upstate Motor Company, of (a) all Funded Debt (excluding
all obligations under capital leases) to (b) Capital Base (denominator) (such
ratio, the “Capital Base Ratio”), to exceed 4.0:1.0.

(b) RESERVED.

(c) RESERVED.

(d) Consolidated Interest Coverage Ratio. Regional shall maintain a ratio,
calculated as of the last day of each fiscal quarter of the Borrowers, of
(a) the Adjusted Net Income of Regional Management plus interest expense of
Regional Management, each on a trailing twelve month basis (numerator), to
(b) interest expense of Regional Management on a trailing twelve month basis
(denominator) of not less than (i) 1.30:1.0 through and including the fiscal
quarter ending June 30, 2022 and (ii) 1.5:1.0 for each fiscal quarter
thereafter. As used herein, “interest expense” means the aggregate amount of
interest paid by Borrowers and their Subsidiaries on all Funded Debt, including
Borrowers’ Obligations (other than Bank Product Obligations) to Agent and
Lenders, during the applicable fiscal period.

(e) Consolidated Fund Debt to Consolidated Tangible Net Worth Covenant. As of
the last day of each calendar month, Regional Management shall not permit the
ratio, for Regional Management, of Consolidated Funded Debt to Consolidated
Tangible Net Worth to exceed 4.50:1.0.

(f) Collateral Performance Indicator. As of the last day of each calendar month,
the Borrowers shall have a Collateral Performance Indicator of no more than 30%.

 

- 76 -



--------------------------------------------------------------------------------

8.5 Business Conducted. No Borrower shall engage, directly or indirectly, in any
line of business other than the businesses of substantially the type in which
such Borrower is engaged on the Closing Date and businesses reasonably related
thereto.

8.6 Debt.

(a) Except as expressly consented to in writing by Agent, no Borrower shall,
directly or indirectly, permit, incur or maintain any Debt, other than Permitted
Debt.

(b) No Borrower shall (i) make any payments in respect of any Subordinated Debt,
except that Borrowers may make any regularly scheduled payments of principal and
interest due under such Borrower’s Subordinated Debt so long as no Default or
Event of Default then exists or would result therefrom and such payments are
made in accordance with the terms and conditions of any subordination agreement
among the holder or holders of such Subordinated Debt, Agent and/or Lenders or
the subordination provisions set forth in such Subordinated Debt documents,
(ii) amend, modify or rescind any provisions of any of Borrower’s Subordinated
Debt in such a manner as to affect adversely Agent’s Liens on the Collateral or
the prior position of the Obligations, or Agent’s Liens, or accelerate the date
upon which any installment of principal and interest of any such Subordinated
Debt is due or make the covenants and obligations of the Borrowers contained in
such Subordinated Debt documents materially more restrictive than those set
forth in the Loan Documents as of the date of such amendment or modification, or
(iii) permit the prepayment or redemption of all or any part of any Subordinated
Debt, except (i) with respect to Subordinated Debt in connection with a
Permitted Refinancing as permitted by clause (i) of the Permitted Debt
definition, and (ii) in connection with a prepayment or redemption of other
Subordinated Debt from time to time so long as no Default or Event of Default
then exists or would result therefrom and such payments are made in accordance
with the terms and conditions of any subordination agreement among the holder or
holders of such Subordinated Debt, Agent and/or Lenders or the subordination
provisions set forth in such Subordinated Debt documents.

8.7 Further Assurances. Each Borrower shall from time to time execute and
deliver to Agent such other documents and shall take such other action as may be
reasonably requested by Agent in order to implement or effectuate the provisions
of, or more fully perfect the rights granted or intended to be granted by each
Borrower to Agent and Lenders pursuant to the terms of, this Agreement, the
Notes, or any other Loan Document. Without limiting the generality of the
foregoing, promptly following any request therefor, provide information and
documentation reasonably requested by Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the U.S. PATRIOT Act and the
Beneficial Ownership Regulation.

8.8 Future Subsidiaries. Regional shall promptly notify Agent (for distribution
to the Lenders) upon any Person becoming a Subsidiary and, on or before the
earlier to occur of (x) the date that is 60 days after formation of such
Subsidiary and (y) the date on which such Subsidiary commences operations, shall
cause such Person to become a Borrower hereunder or to guaranty the Obligations
in a manner reasonably satisfactory to Agent, and to execute and deliver such
documents, instruments and agreements and to take such other actions as Agent
shall require to evidence and perfect a Lien in favor of Agent (on behalf of the
Lenders) on all assets (other than Excluded Property) of such Person, including
(x) delivery of such legal opinions, in form and

 

- 77 -



--------------------------------------------------------------------------------

substance reasonably satisfactory to Agent, as it shall deem appropriate,
(y) (i) upon the request of any Lender made prior to the applicable joinder,
Borrowers shall have provided to such Lender, and such Lender shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the U.S. PATRIOT Act, in
each case at least 3 Business Days prior to the date of such joinder; and
(ii) at least 10 days prior to the date of such joinder, any Borrower (including
any entity to be joined as a Borrower) that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall deliver, to each
Lender that so requests, a Beneficial Ownership Certification in relation to
such Borrower, and (z) execution and delivery of any amendments or supplements
to the Loan Documents (and any additional documents), including any schedules or
other attachments thereto, reasonably necessary for such Person be joined as a
Borrowers or, as applicable, Guarantors under the Loan Documents (including,
upon Agent’s request from time to time, a joinder to the Intercreditor
Agreement), in each case in form and substance required by Agent in its
Permitted Discretion (and Agent is hereby authorized on behalf of the Lenders to
enter into such documents and accept the same on behalf of the Lenders);
provided, however, that the foregoing provisions shall not apply with respect to
a Subsidiary that is a Special Purpose Subsidiary formed to consummate a
Permitted Facility pursuant to Section 8.18 (and such Special Purpose Subsidiary
shall not be required to be a Borrower or Guarantor under the Loan Documents),
but Regional shall nonetheless promptly notify Agent upon any such Person
becoming a Subsidiary.

8.9 Sanctions; Anti-Money Laundering and Anti-Corruption Laws. Each Borrower
shall, and each Borrower shall ensure that each of its Subsidiaries will, comply
(and will not knowingly take any action to cause any other member of the
Borrowing Group to fail to comply) with Sanctions, Anti-Money Laundering Laws,
and Anti-Corruption Laws.

8.10 Loss Reserve.

(a) Borrowers shall maintain all loss reserves required by GAAP and in the
amounts required by GAAP (including, in each case, any applicable current
expected credit loss standards, as applicable to Borrowers) and in the amounts
pursuant to the recommendation of the independent certified public accountant
auditing Borrowers’ financial statements; provided that, notwithstanding
anything in the Loan Documents to the contrary, the failure to maintain an
aggregate loss reserve pursuant to this clause (a) shall not constitute a
Default or an Event of Default, but shall only impact the calculation described
in Section 8.10(d) in accordance with the terms thereof.

(b) Agent may require Borrowers to increase the amount of the loss reserve and
aggregate loss reserves above the foregoing required minimums to an amount
determined by Agent, in its Permitted Discretion, to adequately reflect
Borrowers’ anticipated losses.

(c) Intentionally Omitted.

(d) To the extent that the loss reserves required under subsection (a) hereof
are inadequate to cover Borrower’s losses with respect to the Contracts reserved
against, the amount(s) of such shortfall(s) (adjusted for tax purposes using the
Borrowers’ then current tax rate but only as to subsection (i) below) shall be
deducted from (i) Adjusted Tangible Net Worth and

 

- 78 -



--------------------------------------------------------------------------------

Consolidated Tangible Net Worth for purposes of the calculations set forth in
Sections 8.4(a) and (e), respectively, and (ii) Adjusted Net Income for purposes
of calculating the Interest Coverage Ratio in Section 8.4(d), to the extent such
shortfall(s) was not previously deducted in the prior quarter’s Interest
Coverage Ratio test (i.e., the quarterly change in the calculation).

8.11 Charge-Off Policy. Borrowers shall establish and implement, in a manner
reasonably satisfactory to Agent, a policy for charging off the unpaid balance
of its delinquent Contracts. Without limiting the generality of the foregoing,
Borrowers’ policy shall provide that on the last Business Day of each month each
Borrower shall:

(a) either (i) charge off the unpaid balance of all Contracts with respect to
which any payment due thereunder is 180 or more days delinquent, as determined
on a contractual basis or (ii) (x) deduct the unpaid balance of all such
Contracts from Borrowers’ Adjusted Tangible Net Worth and Consolidated Tangible
Net Worth for purposes of the calculations set forth in Sections 8.4(a) and (e),
respectively, and (y) deduct the unpaid balance of all such Contracts from
Borrowers’ Adjusted Net Income for purposes of calculating the Interest Coverage
Ratio pursuant to Section 8.4(d), to the extent such unpaid balance was not
previously deducted in the prior quarter’s Interest Coverage Ratio test; and

(b) (i) charge off the unpaid balance of all Contracts which were secured by a
Lien on Property which has been repossessed for 120 days or more or (ii) (x)
deduct the unpaid balance of all such Contracts from Borrowers’ Adjusted
Tangible Net Worth and Consolidated Tangible Net Worth for purposes of the
calculations set forth in Sections 8.4(a) and (e), respectively, and (y) deduct
the unpaid balance of all such Contracts from Borrowers’ Adjusted Net Income for
purposes of calculating the Interest Coverage Ratio pursuant to Section 8.4(d),
to the extent such unpaid balance was not previously deducted in the prior
quarter’s Interest Coverage Ratio test.

8.12 Prohibition on Distributions; Payment of Certain Debt; Equity Capital
Changes. Borrowers shall not, without Agent’s prior written consent, directly or
indirectly:

(a) declare or make any Distribution, except for:

(i) Distributions by a Subsidiary of a Borrower to such Borrower or by a
Borrower to another Borrower;

(ii) Distributions used to pay employees’, officers’ (if any) and managing
members’ compensation, fees and expenses, including but not limited to
(1) policy premiums related to officers liability insurance, and (2) payments
under any employment agreement or non-competition agreement not to exceed
$1,000,000 in the aggregate in any Fiscal Year for all of the foregoing items in
this clause (ii)(2), to the extent such fees, expenses and payments relate to
the ordinary course of business of Regional, the other Borrowers and their
Subsidiaries;

(iii) issuances of stock options and other equity interests to directors,
officers and employees pursuant to any Management Incentive Plan then in effect;

 

- 79 -



--------------------------------------------------------------------------------

(iv) (x) so long as no Event of Default exists or would result therefrom, cash
payments made in connection with such Management Incentive Plan and repurchases
of stock options and other equity interests of directors, officers and employees
pursuant to a Management Incentive Plan then in effect, and (y) during the
existence of an Event of Default, cash payments made in connection with such
Management Incentive Plan and repurchases of stock options and other equity
interests of directors, officers and employees pursuant to a Management
Incentive Plan then in effect in an aggregate amount, in the case of this clause
(iv)(y), not to exceed $1,000,000 in any fiscal quarter;

(v) so long as no Event of Default exists or would result therefrom,
Distributions from Regional to its shareholders, including repurchases of
outstanding equity interests on the applicable market exchange; provided,
however, that Distributions under clauses (iv) and (v) of this Section 8.12(a)
shall not, in the aggregate, at the time of such Distribution exceed 50% of Net
Income of Regional Management, calculated for the period of eight
(8) consecutive fiscal quarters most recently ended for which financial
statements have been delivered under Section 9.1(a)(2) or (3); provided,
further, however, that the consent of Majority Lenders is required to permit
Borrowers to make the Distributions in such clauses (iv) and (v) to stockholders
if: (1) before or after giving effect to such Distribution, Hypothetical
Availability is 15% or less of the Credit Facility Exposure, or (2) if the
proposed Distribution is for an amount above 50% of Net Income of Regional
Management at the time of such Distribution, as calculated hereinabove for the
period of eight (8) consecutive fiscal quarters most recently ended for which
financial statements have been delivered under Section 9.1(a)(2) or (3);

(b) make any change in its capital equity structure which would cause any
Borrower or Guarantor to fail to be a wholly-owned direct Subsidiary of Regional
(or of a Borrower that is a wholly-owned direct Subsidiary of Regional);
provided that this clause (b) shall not be deemed to prohibit any transaction
permitted by Section 8.19; or

(c) make any payments (whether voluntary or mandatory) to effect a repurchase,
reassignment, reallocation and/or distribution of any Contracts subject to a
Permitted Facility, in each case, other than pursuant to a Permitted Transfer.

8.13 Limitation on Bulk Purchases. Without Agent’s prior approval, Borrowers
shall not make any Bulk Purchase, (i) during any period of time when
Hypothetical Availability is less than or equal 15% of the Credit Facility
Exposure or (ii) that, on a pro forma basis, after giving effect to the
contemplated Bulk Purchase, would result in Hypothetical Availability being less
than or equal to 15% of the Credit Facility Exposure. Without limiting the
foregoing, Contracts purchased as a result of a Bulk Purchase in compliance with
this Section: (x) with an aggregate purchase price that is less than
$15,000,000, are to be considered immediately eligible in the calculation of
Availability, (y) with an aggregate purchase price that is equal to or greater
than $15,000,000 but equal to or less than $30,000,000, are to be considered
eligible in the calculation of Availability only after Agent provides written
consent that such Contracts be considered eligible in the calculation of
Availability, and (z) with an aggregate purchase price that is greater than
$30,000,000, are to be considered eligible in the calculation of Availability
only after Agent provides written confirmation that Required Lenders have
consented to such Contracts being considered eligible in the calculation of
Availability, in each case provided such Contracts otherwise satisfy the other
requirements necessary to be included in the calculation of Availability.

 

- 80 -



--------------------------------------------------------------------------------

8.14 Transactions with Affiliates. Except as permitted by this Agreement, or the
other Loan Documents, no Borrower shall sell, transfer, distribute, or pay any
money or property to any Affiliate of such Borrower (except for transactions
(i) among Borrowers or among Borrowers and Guarantors, and (ii) in the ordinary
course of business upon fair and reasonable terms no less favorable than would
be obtained in a comparable arm’s-length transaction with a non-Affiliate), or
lend or advance money or property to any Affiliate of such Borrower, or invest
in (by capital contribution or otherwise), or purchase or repurchase any stock
or Debt, or any property, of any Affiliate of such Borrower or become liable on
any guaranty of the Debt, dividends, or other obligation of any Affiliate of
such Borrower. Notwithstanding the foregoing, (a) Borrowers (or any Subsidiary
of any Borrower) may make loans and advances to, and sell, transfer, distribute
and pay any money and property to, and invest in, and become liable on any
guaranty of any Permitted Debt of, Borrowers, (b) Borrowers may make loans to
RMC Reinsurance; provided the unpaid principal balance of such loans do not, in
the aggregate, exceed at any one time $2,000,000, (c) Borrowers may make (i) a
deemed advance or deemed capital contribution to a Special Purpose Subsidiary
and may enter into agreements (e.g. sub-servicing) with other Borrowers in
connection with any Permitted Facility permitted pursuant to Section 8.18
hereunder, (ii) Permitted Transfers pursuant to a Permitted Facility, and
(iii) transactions permitted by Section 8.12(c), (d) Distributions permitted by
Section 8.12 shall be permitted in accordance with the terms thereof, (e) the
transactions contemplated by Section 8.18 (including Permitted Transfers) and
Section 8.19 shall be permitted in accordance with the terms thereof,
(f) Regional may issue stock options pursuant to the Management Incentive Plan,
and, provided that no Event of Default exists or would result therefrom, may
purchase and repurchase any stock issued pursuant to such Management Incentive
Plan in accordance with Section 8.12, and (g) in addition to the foregoing,
Regional may invest up to $250,000, in the aggregate at any time outstanding, in
Subsidiaries (including in any Special Purpose Subsidiary prior to its entry
into a Permitted Facility) that have been formed, but which have not been
required to be joined as Borrowers pursuant to Section 8.8. Upon Agent’s
reasonable request from time to time, Borrowers shall deliver to Agent
information describing any Affiliate transactions of Borrowers. For the
avoidance of doubt, the payment of customary directors fees or employee
compensation arrangements shall not be subject to this Section 8.14.

8.15 Accounting Changes. No Borrower shall (i) make any significant change in
accounting treatment or reporting practices, except as permitted or required by
GAAP, or (ii) change its Fiscal Year.

8.16 Bank Accounts and Collection Account; Dominion. No Borrower shall
(i) establish any deposit account, cash management account, safekeeping or
custodial account or similar account or any lock box or vault or other
arrangement with any Person, without the prior written consent of the Agent,
which consent shall not be unreasonably withheld, conditioned or delayed,
(ii) receive or accept any monies, checks, instruments, remittances, proceeds or
other payments, including proceeds of Contracts, in any account other than the
Collection Account, an account listed in Schedule 7.19 or a new account opened
in accordance with this Section 8.16 or (iii) commingle proceeds of Collateral
with funds from any other source except as contemplated by the Intercreditor
Agreement and the Security Agreement; provided, however, that, with respect to
any such account, unless Agent notifies Borrower Agent to the contrary prior to
opening any such

 

- 81 -



--------------------------------------------------------------------------------

account, Agent consent under clause (i) hereof shall not be required if such
Borrower is in compliance with Section 5.2(a) with respect to such account and,
not less frequently than each calendar quarter, such Borrower delivers to Agent
an update to Schedule 7.19. Except as otherwise agreed to by Agent, Borrowers
shall maintain the Collection Account at all times at Bank of America or Wells
Fargo. Subject to the terms of the Intercreditor Agreement, during the
continuance of an Event of Default, a Dominion Period or a Report Failure Period
(each as defined in the Intercreditor Agreement) or on any date when
Hypothetical Availability is less than or equal to 5% of the Credit Facility
Exposure, the Agent shall have the right to notify the bank identified in any
Collection Account Agreement to terminate Borrowers’ right to withdraw any funds
from the Collection Accounts identified therein and only Agent shall thereafter
have a right to withdraw any funds from the Collection Accounts. Agent shall
rescind such notice and reinstate such Borrower’s right to withdraw funds from
the Collection Accounts if no Event of Default, Dominion Period or Report
Failure Period is in effect (or, as applicable, Hypothetical Availability is
greater than 5% of the Credit Facility Exposure) for a period of 60 consecutive
days, to the extent not inconsistent with the Intercreditor Agreement.

8.17 Plans. No Borrower or Borrower Affiliate shall become a party to any
Multiemployer Plan or Foreign Plan.

8.18 Securitizations; Warehouse Facilities.

(a) Permitted Facilities and Transfers.

(i) Borrowers may consummate one or more Permitted Facilities from time to time,
so long as (A) such Permitted Facility is consummated pursuant to documents and
terms that do not contravene any terms, covenants or provisions of this
Agreement and are either (x) substantially similar to the Permitted Facilities
consummated prior to the Closing Date, (y) a Warehouse Facility that is
comprised of small loans (i.e., loans with a principal balance of less than
$2,500) or (z) acceptable to Agent in its sole but reasonable discretion;
(B) the Borrowers have provided to Agent on or prior to the closing of the
related Permitted Facility certified true copies of all material documents
consummating such Permitted Facility; (C) such Permitted Facility is subject to
the Intercreditor Agreement and each Permitted Facility Agent, as applicable,
shall have joined the Intercreditor Agreement, the applicable Special Purpose
Subsidiary shall have acknowledged such Intercreditor Agreement, and the
Borrowers shall have provided to Agent an opinion of Borrowers’ counsel
regarding the enforceability of the Intercreditor Agreement and any joinders
thereto; (D) such Permitted Facility shall not involve any recourse to the
selling Borrower(s) or any other Borrowers or any of their Subsidiaries, other
than a Special Purpose Subsidiary, for any reason other than (I) repurchases,
reassignments, reallocations or substitutions of receivables and related assets
solely as a result of a breach by such selling Borrower(s) or Regional in its
capacity as servicer, of a representation, warranty or covenant (provided such
representation, warranty or covenant is within industry standards) with respect
thereto, (II) retention of credit risk required by applicable laws of the United
States (including Regulation RR, and by the laws of the European Union
(including the EU Securitization Regulation)), in each case in no greater amount
than required by such laws, (III) liabilities and disclosure and reporting
obligations under applicable federal and state securities laws, including
Regulation AB, including, but not limited to, liabilities for customary
indemnification obligations set forth under the applicable documents, and
(IV) transaction obligations within industry standards and customary

 

- 82 -



--------------------------------------------------------------------------------

liabilities, including but not limited to, the payment of certain
indemnification obligations, fees and expenses of the transaction parties under
the applicable documents; (E) no Event of Default shall exist at the time of,
and, on a pro forma basis, no Default or Event of Default shall result from,
exist or continue as a result of the transfer of property from Borrowers in
connection with such Permitted Facility, (F) Borrowers and/or the applicable
Special Purpose Subsidiary pay solely out of the proceeds of such Permitted
Facility, certain expenses incurred in connection with the consummation thereof
(including without limitation, legal and other third party fees and expenses);
(G) the applicable Special Purpose Subsidiary joins the Security Agreement to
the extent such Special Purpose Subsidiary is not already a party as an obligor
under the identified Permitted Facility; (H) any sale, transfer, retransfer,
assignment, reassignment, allocation, reallocation, substitution, contribution
and/or distribution of property in connection with any such Permitted Facility
shall be a Permitted Transfer, and (I) (1) solely in connection with the direct
sale or transfer of Contracts by one or more Borrowers into a Permitted
Facility, with respect such Contracts, each of the following conditions are
satisfied: (A) no Event of Default shall exist at the time of, and, on a pro
forma basis, no Default or Event of Default shall result from, exist or continue
as a result of such transaction, (B) on a pro forma basis, prior to, or as a
result of such transaction, Hypothetical Availability shall be no less than 7.5%
of the Credit Facility Exposure, and Agent shall have received, not less than
three (3) Business Days prior to such transaction, a Borrowing Base Certificate
demonstrating such Hypothetical Availability as of the immediately preceding
Business Day, (C) net proceeds of any such transaction shall be applied pursuant
to Section 8.18(c) and (D) such Borrower complies with the provisions of
Section 8.18(b) in respect of Release Requests of Agent in connection with any
such transaction and in respect of any joinders to the Intercreditor Agreement
and the Security Agreement, provided that, for the avoidance of doubt,
subclauses (A)-(D) shall only apply solely to the initial sale or transfer of
Contracts released from the Collateral subject to this Agreement, and shall not
apply to any other subsequent Permitted Transfers and/or Permitted Facilities
and (2) in connection with the initial closing of a Permitted Facility,
(A) Borrowers shall have provided Agent with not less than five (5) Business
Days’ prior written notice to such transaction and (B) Agent shall have
received, not less than three (3) Business Day prior to such transaction, (i) a
report from Borrowers demonstrating that the Collateral after such transaction
will show no material change from the portfolio existing immediately prior to
such transaction (other than as a result of reducing the denominator in any
applicable financial covenants in Section 8.4) in aging trends, weighted average
remaining term, weighted average loan-to-value, weighted average coupon, and
weighted average FICO, (ii) a certification that with respect to the Contracts
subject to such transaction, that no adverse selection procedures were used to
select such Contracts (except as is necessary to comply with normal and
customary eligibility criteria for Permitted Facilities involving collateral
similar to the Contracts), and (iii) such other information as may be reasonably
requested by Agent in connection therewith.

Except for Permitted Facilities permitted by this Section 8.18(a)(i), Borrowers
shall not consummate any Securitization or Warehouse Facility, provided, that,
the Warehouse Facility and Securitizations consummated by the Borrowers prior to
the Closing Date in accordance with the terms of the Original Loan Agreement
shall be deemed to constitute Permitted Facilities hereunder.

(ii) For purposes of hereof, a “Permitted Transfer” shall include the following
(so long as in connection with a Permitted Facility):

(A) the sale, transfer, assignment, allocation, substitution, and/or

 

- 83 -



--------------------------------------------------------------------------------

contribution of Permitted Facility Contracts or Contracts, either directly or
indirectly, by (i) a Borrower to another Borrower or a Special Purpose
Subsidiary, or (ii) a Special Purpose Subsidiary to another Special Purpose
Subsidiary or a Borrower, in each case pursuant to the terms of the Permitted
Facility Documents;

(B) the sale, retransfer, reassignment, reallocation, substitution and/or
distribution of Permitted Facility Contracts or Contracts, either directly or
indirectly, by either (i) a Special Purpose Subsidiary to another Special
Purpose Subsidiary or a Borrower, or (ii) a Borrower to another Borrower or a
Special Purpose Subsidiary, in each case pursuant to the terms of the Permitted
Facility Documents, including but not limited to in connection with a repurchase
or substitution of any receivable solely as a result of a breach by such
transferor Special Purpose Subsidiary or such transferor Borrower (or Regional
in its capacity as servicer) of a representation, warranty or covenant with
respect thereto under a Permitted Facility Document, or the exercise of any
other optional, mandatory or permitted repurchase, reassignment, substitution or
prepayment right permitted pursuant to the terms of the related Permitted
Facility Documents, provided that in connection with any voluntary repurchase of
any defaulted receivables (other than pursuant to a transaction described in
clauses (D), (F) or (G) below) by a Borrower from a Permitted Facility (x) the
purchase price by such Borrower for such Contract is the fair market value of
such Contract as determined in good faith by such Borrower, and (y) no Specified
Event of Default has occurred and is continuing;

(C) the sale, retransfer, reassignment, reallocation, substitution and/or
distribution of Permitted Facility Contracts or Contracts, either directly or
indirectly, by either (i) a Special Purpose Subsidiary to another Special
Purpose Subsidiary or a Borrower, or (ii) a Borrower to another Borrower or a
Special Purpose Subsidiary, in each case pursuant to the terms of the Permitted
Facility Documents in connection with the transfer of Permitted Facility
Contracts from one Permitted Facility to another Permitted Facility;

(D) the sale of charged-off Permitted Facility Contracts or Contracts by a
Borrower or a Special Purpose Subsidiary to a third-party either pursuant to the
terms of the related Permitted Facility Document, or in the case of a Borrower,
pursuant to Section 4.6(b) of this Agreement.

(E) the acquisition or purchase of any equity interest or beneficial ownership
interest in any Special Purpose Subsidiary by (i) a Borrower from another
Borrower or a Special Purpose Subsidiary, or (ii) a Special Purpose Subsidiary
from another Special Purpose Subsidiary or a Borrower, in each case pursuant to
the terms of the Permitted Facility Documents;

(F) the sale, retransfer, reassignment, reallocation, substitution and/or
distribution of Permitted Facility Contracts or Contracts by one or more
Borrowers or one or more Special Purpose Subsidiaries to one or more Borrowers
or one or more Special Purpose Subsidiaries in connection with the voluntary
repayment in full and termination of a Permitted Facility prior to its stated
maturity or as a result of the exercise of an optional clean-up call pursuant to
the terms of the Permitted Facility Documents; and

(G) the sale, retransfer, reassignment, reallocation, substitution

 

- 84 -



--------------------------------------------------------------------------------

and/or distribution of Permitted Facility Contracts or Contracts by one or more
Borrowers or one or more Special Purpose Subsidiaries to one or more Borrowers
or one or more Special Purpose Subsidiaries in connection with the redemption,
retirement, defeasance or acquisition of any securities issued in connection
with a Permitted Facility pursuant to the related Facility Documents.

(b) Releases and Joinders. Borrowers may, from time to time, request a Release
Request to Agent in order to effectuate a transfer of Collateral in connection
with a Permitted Facility permitted by Section 8.18(a). Agent agrees to approve
and effectuate such Release Request within three (3) Business Days after Agent’s
receipt thereof and authorize the filing of the UCC-3 Termination Statement with
respect to the specific Collateral being transferred so long as such transfer is
consummated pursuant to a Permitted Facility entered into in accordance with
Section 8.18(a). Each Release Request delivered by Borrowers shall be deemed a
representation and warranty by Borrowers to Agent that the transfer contemplated
thereby is a Permitted Transfer relating to a Permitted Facility permitted under
Section 8.18(a). Agent agrees to cooperate with Borrowers in providing any
joinders, in form and substance reasonably satisfactory to Agent, to the
Intercreditor Agreement and Security Agreement contemplated thereby in
connection with a Permitted Facility. For the avoidance of doubt, the Agent and
the Lenders agree and acknowledge that once Collateral has been released
pursuant to a Release Request in connection with a Permitted Facility, such
Collateral is effectively released (but without limiting Agent’s Lien in any
Reconveyed Contracts that are not Permitted Facility Reconveyed Contracts or
related Collateral) and the Borrowers do not need to request and obtain a
separate Release Request from the Agent in connection with a subsequent transfer
of such Collateral to another Permitted Facility. Upon such release, Agent
shall, within a reasonable period of time, return the original Contract(s) and
original Security Documents in its possession, if any, being released.

(c) Ongoing Covenants. Any net proceeds of a Permitted Transfer of Contracts
into a Permitted Facility received by Borrowers from time to time shall (i) in
the case of a Warehouse Facility, first be promptly applied to reduce the
existing indebtedness under this Agreement, or (ii) in the case of a
Securitization, first be promptly applied to reduce the existing indebtedness
under any related Warehouse Facility, to the extent such net proceeds were
received as a result of assets being transferred from a Warehouse Facility
substantially concurrently with the receipt of such net proceeds, and second any
remaining net proceeds shall be promptly applied to reduce the existing
indebtedness under this Agreement. Borrowers shall not amend or modify any
Permitted Facility in a manner that would contravene any terms, covenants or
provisions of this Agreement or in any manner which would cause such
Securitization or Warehouse Facility to no longer be permitted under
Section 8.18(a), unless acceptable to Agent in its sole but reasonable
discretion.

(d) Notices. Borrowers shall notify the Agent within three (3) Business Days
after: (i) the occurrence of a “servicer default” or “event of default” (or
terms comparable thereto) under any Securitization or Warehouse Facility; or
(ii) any demand, request or obligation to repurchase, redeem or retire any
notes, securities or Permitted Facility Contracts relating to a Permitted
Facility with a payment obligation in excess of $1,000,000. Borrowers shall give
Agent prompt notice of any material modifications to the financial or economic
terms of the Warehouse Facility.

 

- 85 -



--------------------------------------------------------------------------------

8.19 Mergers, Consolidations or Acquisitions. Borrower shall not, and shall not
permit any of its Subsidiaries to, (i) consummate any transaction of merger,
statutory division, reorganization, or consolidation without Agent’s written
approval, provided that any Borrower or Guarantor may merge with and into any
other Borrower or a Guarantor so long as, if a Borrower is a party to any such
transaction, a Borrower is the surviving entity, or (ii) transfer, sell, assign,
lease, or otherwise dispose of all or substantially all of its Property (other
than to a Borrower), or (iii) wind up, liquidate or dissolve, or agree to do any
of the foregoing. Any proposed Acquisition (other than a Permitted Acquisition
or a transaction permitted by the immediately preceding sentence) requires
Required Lenders’ approval. Notwithstanding the foregoing, Borrowers may, with
the consent of the Agent, (i) effect the dissolution of Upstate Motor Company or
any other immaterial Subsidiary and (ii) subject to Section 8.13, make Bulk
Purchases.

8.20 Use of Loan Proceeds. Borrowers shall use the proceeds of the Revolving
Loans advanced hereunder on or after the Closing Date, first, to pay all fees
and other expenses of the Agent and/or any Lender in connection with the closing
of this Agreement, and in accordance with the terms hereof and the terms of the
Fee Letters, and, second, for working capital and general corporate purposes
(including consummating Permitted Acquisitions). Borrowers shall not, directly
or indirectly, use any Letter of Credit or Revolving Loan proceeds, or use,
lend, contribute or otherwise make available any Letter of Credit or Loan
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities of or business with any Person, or in any Designated Jurisdiction
that, at the time of issuance of the Letter of Credit or funding of the Loan, is
the target of any Sanction; or (ii) in any manner that would result in a
violation of a Sanction by any Person (including any Lender or other individual
or entity participating in any transaction).

8.21 Forms of Contracts. Upon Agent’s request from time to time in its Permitted
Discretion, Borrowers shall engage outside legal counsel reasonably acceptable
to Agent (at Borrowers’ sole cost and expense) to undertake a review of Contract
documentation of Borrowers and provide Agent within sixty (60) days after each
such request (or such longer period as Agent shall agree in its sole discretion)
with an opinion that is reasonably acceptable to Agent in all material respects
from such outside legal counsel with respect to the compliance with applicable
law of such Contract documentation.

SECTION NINE - INFORMATION AS TO BORROWER

9.1 Financial Statements/Collateral Reporting. Borrowers shall submit to Agent
(for distribution to the Lenders):

(a) Monthly, Quarterly and Annual Statements. As soon as practicable: (1) after
the end of each month of each fiscal year of Regional, and in any event within
45 days after the end of such period (for (i), (ii), (v), (vi) and (vii) below
only), (2) after the end of each fiscal quarter of Regional, and in any event
within 90 days after the end of such period, and (3) after the end of each
fiscal year of Regional, and in any event within 120 days thereafter, copies of:

(i) balance sheets of Regional and its Subsidiaries, as at the end of such
monthly period, such fiscal quarter and such year, prepared on a consolidated
basis including a Special Purpose Subsidiary and on a consolidating basis
excluding any Special Purpose Subsidiary;

 

- 86 -



--------------------------------------------------------------------------------

(ii) statements of income of Regional and its Subsidiaries, for such month,
fiscal quarter and year, prepared on a consolidated basis including a Special
Purpose Subsidiary and on a consolidating basis excluding a Special Purpose
Subsidiary;

(iii) statements of cash flows of Regional and its Subsidiaries, for each such
fiscal quarter and fiscal year, prepared on a consolidated basis including a
Special Purpose Subsidiary and on a consolidating basis excluding a Special
Purpose Subsidiary;

(iv) statements of changes in stockholders equity of Regional and its
Subsidiaries for each such fiscal quarter and year, prepared on a consolidated
basis including a Special Purpose Subsidiary and on a consolidating basis
excluding a Special Purpose Subsidiary;

(v) statements of material changes of accounting policies, presentations, or
principles made during such year for Regional and its Subsidiaries;

(vi) notes to such annual and quarterly financial statements;

(vii) copies of monthly reports (and such other reports as reasonably requested
from time to time by the Agent) relating to Permitted Facility Contracts that
are required under a Permitted Facility and simultaneously with the delivery of
such reports required under a Permitted Facility;

(viii) concurrently with delivery of monthly financial statements hereunder, or
more frequently if requested by Agent upon and during the continuance of an
Event of Default, a Compliance Certificate executed by the chief financial
officer of Borrower Agent; and

(ix) a monthly report of distributions declared from all Special Purpose
Subsidiaries to Regional in form and content reasonably satisfactory to Agent
and consistent with Regional’s past practices.

Monthly statements and annual statements shall all be in reasonable detail,
fairly presenting the financial position and the results of operations, and
certified as complete and correct in all material respects, subject to change as
resulting from year-end adjustments, by the treasurer or chief financial officer
of Regional or the applicable Subsidiary, as appropriate. Monthly financial
statements shall be prepared on a consolidated basis for all Borrowers and
Guarantors. Annual statements of Regional and its Subsidiaries shall be audited
and prepared in accordance with GAAP and shall be accompanied by a report
thereon unqualified as to scope by an independent nationally recognized
certified accounting firm selected by Regional and reasonably satisfactory to
Agent. In addition, at the request of Agent, the annual statements shall be
prepared on a consolidated basis, and on a consolidating basis for each of the
Borrowers and Guarantors.

(b) Audit Reports. Promptly upon receipt thereof, one copy of each audit report,
if any, submitted to any and all Borrowers by independent public accountants in
connection with any annual, interim, or special audit or examination made by
them of the books of such Borrower.

 

- 87 -



--------------------------------------------------------------------------------

(c) Notice of Default or Event of Default. Within three (3) Business Days after
becoming aware of the existence of any condition or event which constitutes a
Default or an Event of Default, a written notice specifying the nature of the
claimed Default, Event of Default or other default and what action Borrower is
taking or proposes to take with respect thereto.

(d) Monthly Reports and Additional Reports Re Collateral. (i) Within 20 days
after the end of each calendar month during the term of this Agreement, a
Collateral and Loan Status Report (the “Borrowing Base Certificate”), in
substantially the form attached hereto as Exhibit F (or in such other form
approved by Agent), which will include information for such month regarding
delinquencies, charge-offs, and cash collections, (ii) within 20 days after the
end of each calendar month during the term of this Agreement, month-end trial
balances (separately listing all active accounts in the form of a monthly
electronic portfolio data report) for such month, and the servicer report for
such month delivered under each Warehouse Facility and each Securitization, in
form and content reasonably satisfactory to Agent, (iii) within 45 days after
the end of each fiscal quarter during the term of this Agreement, static pool
reports as of such fiscal quarter end in form and content reasonably
satisfactory to Agent, and (iv) any other reports regarding the Collateral and
Permitted Facility Contracts as Agent may request in its Permitted Discretion at
any time and from time to time; provided, however, that (x) Borrowers may elect
to deliver Borrowing Base Certificates (together with the other information
required by this Section 9.1(d)) more frequently than monthly, so long as
(I) Borrowers provide Agent with at least 5 Business Days prior written notice
of such election; and (II) Borrowers continue the frequency of reporting that
was elected by Borrowers in such notice for not less than 90 consecutive days
after the date such reporting commenced (and a failure to do so shall constitute
a breach of this Section 9.1(d)) (or such shorter time period as agreed to by
Agent in its Permitted Discretion); and (y) upon and during the continuance of
an Event of Default, Agent may require that Borrowers provide daily or weekly
Borrowing Base Certificates. To the extent Borrowers have elected or are
required pursuant to this Section 9.1(d) to deliver Borrowing Base Certificates
on a weekly basis, Borrowers shall deliver such weekly Borrowing Base
Certificates to Agent by Wednesday of each week (or such later day as Agent
shall agree in its sole discretion) prepared as of the close of business on
Friday of the previous week.

(e) Requested Information. With reasonable promptness, such other information
as, from time to time, may be reasonably requested by Agent or any Lender.

9.2 Inspection. Borrowers shall permit Agent and its representatives to make
such verifications and inspections of the Collateral and to make audits and
inspections, at any time during normal business hours of such Borrower and as
frequently as Agent reasonably desires upon reasonable advance notice to such
Borrower, of Borrowers’ books, accounts, records, correspondence and such other
papers as it may desire and of Borrowers’ premises and the Collateral. Borrowers
shall supply Agent with copies and shall permit Agent to copy such records and
papers as Agent shall request, and shall permit Agent to discuss Borrowers’
affairs, finances, and accounts with Borrowers’ employees, officers, and
independent public accountants (and by this provision each Borrower hereby
authorizes said accountants to discuss with Agent the finances and affairs of
such Borrower) all at such reasonable times and as often as may be reasonably

 

- 88 -



--------------------------------------------------------------------------------

requested. Borrowers further agree to supply Agent with such other reasonable
information relating to the Collateral and to Borrowers as Agent shall request.
In the event of litigation between any Borrower and Agent, Agent’s right of
civil discovery shall be in addition to, and not in lieu of its rights under
this Section 9.2. Each Lender shall have the right, at its own expense, to
accompany the Agent on any such audit or inspection. No Availability calculation
shall include Collateral acquired in a Permitted Acquisition or otherwise
outside the ordinary course of business until completion of all applicable field
examinations or audits and appraisals (which costs shall not be included in the
limits provided above) satisfactory to Agent in its Permitted Discretion.

SECTION TEN - EVENTS OF DEFAULT; REMEDIES

10.1 Events of Default. An “Event of Default” shall exist under this Agreement
upon the occurrence of any of the following events or conditions:

(a) Interest or Principal. Failure by the Borrowers to pay (i) when due and
payable, all or any portion of the principal of Obligations (other than with
respect to Bank Product Obligations) owing to Agent or any Lender under this
Agreement and the other Loan Documents or (ii) within three (3) Business Days
after the same shall become due and payable, all or any portion of any other
Obligations;

(b) Warranties or Representations. Any warranty, representation, or other
statement made or furnished to Agent or any Lender by any Borrower or any
Guarantor or any instrument furnished in compliance with this Agreement shall
have been false or misleading in any material respect when made or furnished;

(c) Financial Covenants. Failure by any Borrower or any Guarantor to comply with
any financial covenant set forth in Section 8.4;

(d) Other Covenants. Failure by any Borrower or any Guarantor to comply with any
other covenants or agreements relating to any Borrower or any Guarantor as
contained in this Agreement, any Guaranty, or any other agreement executed in
connection herewith or therewith (excluding in respect of any Bank Products) for
more than 30 days (to the extent such failure can be cured and such Borrower or
Guarantor, as applicable, is actively pursuing such cure in good faith but
otherwise immediately) after such failure shall first become known to any
Borrower or to any Guarantor, or failure by any Borrower to comply with any
covenant or agreement relating to such Borrower as contained in any agreement
with respect of Bank Products beyond the applicable grace or cure period, if
any, applicable thereto;

(e) Insolvency. The commencement of an Insolvency Proceeding by or against any
Borrower or Guarantor or their assets and, if instituted against the Borrower or
any Guarantor, are consented to or are not dismissed within 60 days after such
commencement, or an order for relief is entered in an such Insolvency
Proceeding, or the making by any Borrower or any Guarantor of any offer of
settlement, extension or composition to its unsecured creditors generally;

(f) Attachment, Judgment, Tax Liens. The issuance or filing against any Borrower
or any Guarantor of any lien, attachment, injunction, execution or judgment for
the payment of money in excess of $10,000,000 which is not vacated, satisfied or
discharged in full or stayed within 30 days after issuance or filing;

 

- 89 -



--------------------------------------------------------------------------------

(g) Default in Other Agreements. Default in the payment of any sum due under any
instrument of Debt for borrowed money (other than the Obligations) in excess of
$15,000,000 owed by any Borrower or any Guarantor to any Person or any other
default under such instrument of Debt which permits such Debt to become due
prior to its stated maturity or permits the holders of such Debt to elect a
majority of the board of directors or manage the business of any Borrower or any
Guarantor; provided, however, no Event of Default shall result hereunder if such
Borrower or Guarantor cures any such default (in accordance with the cure
provisions of such other agreement) or if the Person to whom such Debt is owed
waives such default;

(h) Loss of License. The loss, revocation, or failure by Borrowers to renew any
license, permit, and/or franchise now held or hereafter acquired by any
Borrower, which is necessary for the continued operation of such Borrower’s
business which does or could reasonably be expected to have a Material Adverse
Effect;

(i) Liens. If any Borrower shall pledge, hypothecate or otherwise give a Lien on
the Collateral, any Contract or the stock of RMC Reinsurance to, or if such Lien
shall be obtained by, any Person other than Agent other than Permitted Liens;

(j) Breach of Collection Agreement. Failure by any Borrower to observe, or a
breach by any Borrower of, any covenant contained in any Collection Account
Agreements;

(k) Change in Control. Any Change in Control shall occur;

(l) Guaranty Termination. Default under, written revocation of, or termination
of any Guaranty, other than as a result of a Guarantor ceasing its existence in
connection with a transaction permitted by Section 8.19;

(m) Anti-Terrorism; Criminal Indictments. (i) Any Borrower, any Guarantor or any
Subsidiary of a Borrower or Guarantor is subject to any criminal indictment or
proceeding which could reasonably be expected to result in a Material Adverse
Effect; or (ii) any Borrower, any Guarantor or any Subsidiary of a Borrower or
Guarantor fails to comply with any anti-terrorism or money laundering laws,
including the U.S. PATRIOT Act;

(n) ERISA Event. An ERISA Event has occurred that would reasonably be expected
to result in liability to Borrowers or Guarantors of more than $10,000,000;

(o) Regulatory Event. The occurrence of a Level Two Regulatory Event which
(A) remains unvacated, undischarged, unbounded or unstayed by appeal or
otherwise for a period of 60 days from the date of its entry and (B) is
reasonably likely to have a Material Adverse Effect; or

(p) Events of Default; Servicer Defaults. There has occurred a “servicer
default” or “event of default” (or terms comparable thereto) under any Permitted
Facility beyond any applicable notice and/or cure period.

 

- 90 -



--------------------------------------------------------------------------------

10.2 Default Remedies.

(a) Acceleration of Obligations; Right to Dispose of Collateral. Upon the
occurrence and during the continuance of an Event of Default as provided in
Section 10.1 above, all of the Obligations (except Bank Product Obligations as
to which all applicable notice and cure periods shall have to have elapsed) due
from Borrowers to Agent and Lenders, at the option of Agent (or at the direction
of the Majority Lenders), and upon written notice thereof to Borrowers by Agent
or any Lender, shall accelerate and become at once due and payable and the
Commitments shall immediately terminate; Borrowers shall forthwith pay to Agent,
in addition to any and all sums and charges due, the entire principal of and
accrued interest on the Notes and all other Obligations; provided, however, that
upon the occurrence of any Event of Default described in Section 10.1(e), the
Commitments shall automatically and immediately terminate and all Obligations
shall automatically become immediately due and payable without notice or demand
of any kind. Agent thereupon shall have all the rights and remedies of a secured
party under the Code and all other legal and equitable rights to which it may be
entitled, and Agent may and shall, at the direction of the Majority Lenders,
take such action as is required under Section 12.5 hereof. If not previously
delivered to Agent, Agent shall also have the right to require Borrowers to
assemble the Collateral, at Borrowers’ expense, and make it available to Agent
at a place designated by Agent, and Agent shall have the right to take immediate
possession of the Collateral and may enter any of the premises of Borrowers or
wherever the Collateral shall be located, with or without force or process of
law, and to keep and store the same on said premises until sold and if said
premises are the property of Borrowers, Borrowers agree not to charge Agent for
storage thereof for a period of at least ninety (90) days after the sale or
disposition of the Collateral. Borrowers waive the right to require the filing
of any undertaking or bond to obtain any such process of law. Ten (10) days’
notice to Borrowers of any public or private sale or other disposition of
Collateral shall be reasonable notice thereof and such sale shall be at such
location(s) as Agent shall designate in said notice. The Agent may sell and
deliver any Collateral at public or private sales, for cash, upon credit or
otherwise, at such prices and upon such terms as the Majority Lenders deem
advisable, in their discretion, and may, if the Agent deems it reasonable,
postpone or adjourn any sale of the Collateral by an announcement at the time
and place of sale or of such postponed or adjourned sale without giving a new
notice of sale. Agent and each Lender shall have the right to bid at such sale
on its own behalf. Out of proceeds arising from any such sale, Agent shall
retain all costs and charges, including attorneys’ fees for pursuing,
reclaiming, taking, keeping, storing, and advertising such Collateral for sale,
selling and any and all other charges and expenses in connection therewith. Any
balance shall be applied upon the Obligations of Borrowers to Agent and Lenders;
and in the event of deficiency, Borrowers shall remain liable to Agent and
Lenders. In the event of any surplus, such surplus shall be paid to the party
entitled by law to same. In no event shall proceeds obtained from one or more
Borrowers or Guarantors be applied to its Excluded Swap Obligations.

Upon the occurrence and during the continuance of an Event of Default, Agent
may, upon prior notice to Borrowers, from time to time, attempt to sell all or
any part of the Collateral by a private placement restricting the bidder and
prospective purchasers. In so doing, Agent may solicit offers to buy the
Collateral, or any part of it, for cash, from a limited number of purchasers
deemed by Agent, in its reasonable judgment, to be responsible parties who might
be interested in purchasing the Collateral, and if Agent solicits such offers
from not less than three such purchasers then the acceptance by Agent of the
highest offer obtained therefrom shall be deemed to be a commercially reasonable
method of disposition of such Collateral.

 

- 91 -



--------------------------------------------------------------------------------

(b) Application of Collateral; Termination of Agreements. Upon the occurrence
and during the continuance of an Event of Default, Agent may (and shall, at the
direction of Majority Lenders) also, with or without proceeding with such sale
or foreclosure or demanding payment of the Obligations, without notice,
terminate further performance under this Agreement or any other Loan Document,
without further liability or obligation by Agent or any Lender, and may also, at
any time, appropriate and apply on any Obligations any and all Collateral in the
possession of Agent or any Lender, and any and all balances, credits, deposits,
accounts, reserves, indebtedness, or other monies due or owing to Borrowers or
held by Agent or any Lender hereunder or otherwise, whether accrued or not; and
Agent and Lenders shall not, in any manner, be liable to Borrowers for any
failure to make or continue to make any Revolving Loans or Advances under this
Agreement. Neither such termination, nor the termination of this Agreement by
lapse of time, the giving of notice, or otherwise shall absolve, release, or
otherwise affect the liability of Borrowers in respect of transactions had prior
to such termination, nor affect any of the Liens, security interests, rights,
powers and remedies of Agent or any Lender, but they shall, in all events,
continue until all Obligations of Borrowers to Agent and Lenders have been Paid
in Full.

(c) Remedies Cumulative. All undertakings of Borrowers contained in this
Agreement, or in any documents referred to herein concurrently, or hereafter
entered into, shall be deemed cumulative. The failure or delay of Agent or any
Lender to exercise or enforce any rights or remedies under this Agreement or
under any of the aforesaid agreements or Collateral shall not operate as a
waiver of such rights and remedies, but all such rights and remedies shall
continue in full force and effect until Payment in Full of all Revolving Loans
and Advances and all other Obligations owing or to become owing from Borrowers
to Agent and Lenders, and all rights and remedies herein provided for are
cumulative and none are exclusive.

(d) Collection Account Access. Upon the occurrence and during the continuance of
an Event of Default (and subject to Section 5.2(a) hereof), upon the occurrence
and during the continuance of a Dominion Period or a Report Failure Period (each
as defined in the Intercreditor Agreement) or on any date when Hypothetical
Availability is less than or equal to 5% of the Credit Facility Exposure, Agent
may (and shall, at the direction of Majority Lenders) notify the bank identified
in any Collection Account Agreement to terminate Borrowers’ right to withdraw
any funds from the Collection Accounts identified therein.

(e) Level Two Regulatory Event. So long as a Level Two Regulatory Event is
continuing, Agent shall have the right to immediately substitute a third party
acceptable to Agent as servicer or asset manager of the Borrowers’ respective or
collective portfolios of Contracts, and upon and after such substitution, such
replacement servicer shall be entitled to receive a commercially reasonable fee
for such services; provided that upon the satisfactory cure, in the Required
Lenders’ discretion, of such Event of Default, Regional shall be reinstated as
such servicer or asset manager as promptly as practicable.

 

- 92 -



--------------------------------------------------------------------------------

SECTION ELEVEN - AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

11.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement, and no consent with respect to any departure by Borrowers therefrom,
shall be effective unless the same shall be in writing and signed by Majority
Lenders (or by Agent at the written request of Majority Lenders) and Borrowers,
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by
(i) all the Lenders (or the affected Lender in the case of clause (c) below),
Borrowers and Agent, or (ii) by Agent (at the written request of all the Lenders
(or the affected Lender in the case of clause (c) below)) and Borrowers, do any
of the following (in each case excluding, except with respect to the following
clauses (a), (c), (d) and (e), Defaulting Lenders):

(a) extend the Maturity Date of this Agreement;

(b) increase the Commitment of any Lender such that the Total Credit Facility
after such increase is greater than $650,000,000;

(c) increase the Commitment of any Lender without such Lender’s consent;

(d) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document (other
than any election not to impose the Default Rate or to withdraw the imposition
of the Default Rate);

(e) reduce the principal of, or the rate of interest specified herein on any
Revolving Loan, or any fees or other amounts payable hereunder or under any
other Loan Document (other than with respect to interest accruing at the Default
Rate);

(f) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Loans which is required for the Lenders or any
of them to take any action hereunder;

(g) amend the definitions of “Advance Rate”, “Availability”, “Eligible
Contracts”, “Excess Availability” or “Principal Balance”;

(h) amend this Section 11.1 or any provision of this Agreement providing for
consent or other action by all Lenders, Required Lenders or Majority Lenders;

(i) release Collateral other than as permitted by Section 12.10 or release any
Guarantor (except to the extent otherwise permitted by Section 13.21); or

(j) amend the definitions of “Majority Lenders”, “Required Lenders”, “Warehouse
Facility”, or “Securitization” or amend Section 8.18(a) or (b);

(k) approve a Change in Control; or

(l) modify Section 2.4 hereof.

 

- 93 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) Agent may, in its discretion and
notwithstanding the limitations contained in clauses (b) and (g) above and any
other terms of this Agreement, make Agent Advances in accordance with the
provisions of Section 2.2(i) in an amount not to exceed five percent (5%) of the
Availability and (ii) if real estate secures any Obligations, no modification of
a Loan Document shall add, increase, renew or extend any Obligations until the
completion of flood diligence and documentation as required by all Flood Laws or
as otherwise satisfactory to all Lenders.

It is understood and agreed that no amendment, waiver or consent shall, unless
in writing and signed by Agent, affect the rights or duties of Agent under this
Agreement or any other Loan Document. Further, notwithstanding anything to the
contrary contained herein, if following the Closing Date, the Agent and the
Borrowers shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Agent and the Borrowers shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

11.2 Assignments; Participations.

(a) Any Lender may, with the prior written consent of Agent (which consent shall
not be unreasonably withheld) and, so long as no Event of Default has occurred
and is continuing, prior written consent of Borrowers, assign and delegate to
one or more Eligible Assignees (provided that no consent of Agent or any
Borrower shall be required in connection with any assignment and delegation by a
Lender to an Affiliate of such Lender and no consent of any Borrower shall be
required in connection with any assignment and delegation by a Lender to another
Lender) (each an “Assignee”) all, or any ratable part of all, of the Revolving
Loans, the Commitments and the other rights and obligations of such Lender
hereunder, in a minimum amount of $5,000,000 (provided that, unless an assignor
Lender has assigned and delegated all of its Revolving Loans and Commitments, no
such assignment and/or delegation shall be permitted unless, after giving effect
thereto, such assignor Lender retains a Commitment in a minimum amount of
$5,000,000); provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee, shall have been given to Borrowers and Agent by such Lender and the
Assignee; (ii) such Lender and its Assignee shall have delivered to Borrowers
and Agent an Assignment and Acceptance in the form of Exhibit B (“Assignment and
Acceptance”), together with any Note or Notes subject to such assignment; and
(iii) the assignor Lender or Assignee has paid to Agent a processing fee in the
amount of $3,000.

(b) From and after the date that Agent notifies the assignor Lender that it has
received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and related
credit support have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been

 

- 94 -



--------------------------------------------------------------------------------

assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by Borrowers to
Agent or any Lender in the Collateral; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance or observance by Borrowers
of any of their obligations under this Agreement or any other Loan Document
furnished pursuant hereto; (iii) such Assignee confirms that it has received a
copy of this Agreement, together with such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such Assignee will, independently and
without reliance upon Agent, such assigning Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such Assignee appoints and authorizes Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to Agent by the terms hereof, together with such
powers, including the discretionary rights and incidental power, as are
reasonably incidental thereto; (vi) such Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender; and (vii) such
Assignee is an Eligible Assignee and not a Person to whom Obligations may not be
assigned pursuant to clause (i) below.

(d) The Agent, acting for this purpose as an agent of the Borrowers, shall
maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount (and stated interest)
of the Loans and Letter of Credit Obligations owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrowers
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing fee referred to in subsection (a) of this section and any written
consent to such assignment required by subsection (a) of this section, the Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
section.

 

- 95 -



--------------------------------------------------------------------------------

(f) Immediately upon satisfaction of the requirements of Section 11.2(a), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom. The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto.

(g) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (other than a natural person) not Affiliates of
any Borrower (a “Participant”) participating interests in any Revolving Loans,
the Commitment of that Lender and the other interests of that Lender (the
“originating Lender”) hereunder and under the other Loan Documents; provided,
however, that (i) the originating Lender’s obligations under this Agreement
shall remain unchanged, (ii) the originating Lender shall remain solely
responsible for the performance of such obligations, (iii) Borrowers and Agent
shall continue to deal solely and directly with the originating Lender in
connection with the originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, and (iv) no Lender shall transfer or
grant any participating interest under which the Participant has rights to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document (other than the rights described in
Section 11.1 as being rights that are voted on by all Lenders), and all amounts
payable by Borrowers hereunder shall be determined as if such Lender had not
sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence and during the continuance of an Event of
Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement to
the same extent and subject to the same limitation as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.

(h) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Board or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute such pledgee or assignee for such Lender as
a party hereto.

(i) No assignment or participation may be made to a Borrower, Affiliate of a
Borrower, Defaulting Lender or natural person. Agent shall have no obligation to
determine whether any assignment is permitted under the Loan Documents. Any
assignment by a Defaulting Lender must be accompanied by satisfaction of its
outstanding obligations under the Loan Documents in a manner satisfactory to
Agent, including payment by the Defaulting Lender or Eligible Assignee of an
amount sufficient upon distribution (through direct payment, purchases of
participations or other methods acceptable to Agent in its discretion) to
satisfy all funding and payment liabilities of the Defaulting Lender. If any
assignment by a Defaulting Lender (by operation of law or otherwise) does not
comply with the foregoing, the assignee shall be deemed a Defaulting Lender for
all purposes until compliance occurs.

 

- 96 -



--------------------------------------------------------------------------------

SECTION TWELVE - THE AGENT

12.1 Appointment and Authorization. Each Lender hereby designates and appoints
Wells Fargo as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Agent agrees to act as such on the
express conditions contained in this Section Twelve. The provisions of this
Section Twelve are solely for the benefit of Agent and Lenders, and Borrower
shall have no rights as a third party beneficiary of any of the provisions
contained herein. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, Agent shall not have
any duties or responsibilities to Lenders, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions which Agent is expressly entitled to take or assert under
this Agreement and the other Loan Documents, including (a) the determination of
the applicability of ineligibility criteria with respect to the calculation of
the Availability, (b) the making of Agent Advances pursuant to Section 2.2(i),
and (c) the exercise of remedies pursuant to Section 10.2, and any action so
taken or not taken shall be deemed consented to by Lenders. Without limiting
Section 11.1, Agent may, and each Lender authorizes Agent to, enter into all
Loan Documents to which Agent is intended to be a party and accept all Loan
Documents and to enter into amendments, restatements, modifications and
supplements to the Loan Documents entered into between Agent and one or more
Borrowers or Guarantors from time to time to take any action contemplated or
permitted by the terms of this Agreement. Any action taken by Agent in
accordance with the provisions of the Loan Documents, and the exercise by Agent
of any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized by and binding upon all
Lenders. Without limiting the generality of the foregoing, each Lender hereby
authorizes each of Collateral Agent and Agent to enter into the Intercreditor
Agreement and the Security Agreement (together with any joinders thereto and any
amendments, modifications or supplements thereto to make conforming changes to
the Loan Documents, resolve any ambiguities in Agent’s discretion and make
corrective amendments thereto), and to take all actions contemplated by the
Intercreditor Agreement and the Security Agreement.

12.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

- 97 -



--------------------------------------------------------------------------------

12.3 Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrowers or any Subsidiary or
Affiliate of any Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrowers or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Borrower or any of Borrowers’
Subsidiaries or Affiliates.

12.4 Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of Required
Lenders or Majority Lenders, as applicable, as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by all Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of Required
Lenders or Majority Lenders, as applicable, (or all Lenders if so required by
Section 11.1) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders. Each Lender hereby ratifies
each action taken by Agent prior to the date hereof. Each Lender acknowledges
and agrees that it has, independently and without reliance upon Agent or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Borrower and Guarantor
and its own decision to enter into this Agreement and to fund Revolving Loans
and participate in Letter of Credit Obligations hereunder. Each Lender has made
such inquiries as it feels necessary concerning the Loan Documents, Collateral,
Borrowers and Guarantors. Each Lender acknowledges and agrees that the other
Lenders and Agent have made no representations or warranties concerning any
Borrower, any Guarantor, any Collateral or the legality, validity, sufficiency
or enforceability of any Loan Documents or Obligations. Each Lender will,
independently and without reliance upon any other Lender or Agent, and based
upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Revolving Loans and participating in Letter of Credit Obligations, and
in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender or which
are expressly described herein as being delivered to the Agent for distribution
to the Lenders, Agent shall have no duty or responsibility

 

- 98 -



--------------------------------------------------------------------------------

to provide any Lender with any notices, reports or certificates furnished to
Agent by any Borrower or Guarantor, or any credit or other information
concerning the affairs, financial condition, business or properties of any
Borrower or Guarantor (or any of its Affiliates) which may come into possession
of Agent or its Affiliates.

12.5 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, unless Agent shall have
received written notice from a Lender or Borrowers referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” Agent will notify Lenders of its receipt of any such
notice. Upon the written request of any Lender, Agent shall send notice of such
Default or Event of Default under this Agreement to the Borrowers within ten
(10) Business Days, with a copy provided to each of the Lenders, unless such
Default is cured within the applicable cure period or such Event of Default is
waived. Otherwise, Agent shall take such action with respect to such Default or
Event of Default as may be requested by Majority Lenders in accordance with
Section 10.2; provided, however, that unless and until Agent has received any
such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable. Agent and each of the Lenders agree to use
reasonable good faith efforts to disclose to each other, as soon as practicable
after discovery by a senior officer with direct responsibility for the
management of the transactions with Borrowers, any information or communication
(believed to be reliable and substantially accurate) which the disclosing Lender
has reason to believe (a) is not known by Agent or the other Lenders (as
applicable) and (b) may have a material and adverse effect upon the business or
operations of the Borrowers and/or upon the collateral security for the
Obligations, and as a result, may impair the repayment of the Obligations as and
when due; provided, however, that neither the Agent nor the other Lenders shall
have any liability as a result of its or their failure to disclose any
information pursuant to this section, nor shall any Lender assert any such
failure by Agent or another Lender as a defense to any claim asserted against a
Lender under the provisions of this Agreement.

12.6 Indemnification. Whether or not the transactions contemplated hereby are
consummated, Lenders shall indemnify upon demand the Agent-Related Persons (to
the extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so), pro rata, from and against any and all
Indemnified Liabilities as such term is defined in Section 13.14 and from and
against any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Agent in connection with any Obligations, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that no Lender shall be liable for
the payment to the Agent-Related Persons of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section 12.6 shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 

- 99 -



--------------------------------------------------------------------------------

12.7 Agent in Individual Capacity. Wells Fargo and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any Borrower and its
subsidiaries and Affiliates as though Wells Fargo were not Agent hereunder and
without notice to or consent of Lenders. Lenders acknowledge that, pursuant to
such activities, Wells Fargo or its Affiliates may receive information regarding
any Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Borrower or such Affiliate) and
acknowledge that Agent and Wells Fargo shall be under no obligation to provide
such information to them. With respect to its Revolving Loans, Wells Fargo shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not Agent, and the terms “Lender” and
“Lenders” include Wells Fargo in its individual capacity.

12.8 Successor Agent. Agent may resign as Agent upon 30 days’ notice to Lenders
and Borrower, such resignation to be effective upon the acceptance of a
successor agent to its appointment as Agent. In the event Wells Fargo sells all
of its Commitment and Obligations as part of a sale, transfer or other
disposition by Wells Fargo of substantially all of its loan portfolio, Wells
Fargo shall resign as Agent. If Agent resigns under this Agreement, Majority
Lenders shall appoint from among Lenders a successor agent for Lenders with, in
the absence of Specified Event of Default, the prior written consent of
Borrowers (not to be unreasonably withheld, conditioned or delayed). If no
successor agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with Lenders with, in the absence of
a Specified Event of Default, the prior written consent of Borrowers (not to be
unreasonably withheld, conditioned or delayed), a successor agent from among
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section Twelve shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement.

12.9 Withholding Tax. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent that will enable the
Borrower or the Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. On or before the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), the Lender
shall deliver to Borrowers and Agent two duly completed copies of IRS Form W-9,
W-8BEN, W-8BEN-E, W-8IMY or W-8ECI, as applicable (or any subsequent replacement
or substitute form therefor), together with any attachments or exhibits required
by such forms, certifying that such Lender can receive payment of Obligations
without deduction or withholding of any United States federal income taxes. Each
Lender and Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or

 

- 100 -



--------------------------------------------------------------------------------

certification or promptly notify the Borrowers and Agent in writing of its legal
inability to do so. During any period that a Lender does not or is unable to
establish that it can receive payments without deduction or withholding of such
taxes, other than by a change in treaty or law that occurs after it becomes a
Lender, Agent may withhold taxes from payments to such Lender at the applicable
statutory and treaty rates, and Borrowers shall not be required to pay any
additional amounts under this Section 12.9 or Section 2.11 as a result of such
withholding.

If payment of an Obligation to a Lender would be subject to withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the IRS Code), such Lender shall deliver to Borrowers and Agent at
the time(s) prescribed by law and otherwise as reasonably requested by Borrowers
or Agent such documentation prescribed by applicable law (including
Section 1471(b)(3)(C)(i) of the IRS Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment. Solely for purposes of this Section 12.9,
“FATCA” shall include any amendments made to FATCA after the date hereof.

12.10 Collateral Matters.

(a) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion, to release any Agent’s Lien upon any Collateral (i) upon the
termination of the Commitments and Payment in Full of the Obligations;
(ii) constituting property being sold or disposed of in compliance with this
Agreement and so long as Borrowers certify to Agent that the sale or disposition
is made in compliance with this Agreement (and Agent may rely conclusively on
any such certificate, without further inquiry); (iii) as contemplated by
Section 4.6 and Section 8.18; (iv) constituting property in which Borrowers
owned no interest at the time the Lien was granted or at any time thereafter; or
(v) constituting property leased to Borrowers under a lease which has expired or
been terminated in a transaction permitted under this Agreement. Except as
provided above or in Section 13.21, Agent will not release any of the Agent’s
Liens without the prior written authorization of Lenders. Upon request by Agent
or Borrowers at any time, Lenders will confirm in writing Agent’s authority to
release any Agent’s Liens upon particular types or items of Collateral pursuant
to this Section 12.10; it being understood that such confirmation is not a
condition to any Lien release otherwise permitted by this clause (a).

(b) If a Lien release is authorized by the foregoing clause (a), upon prior
written request by Borrowers, Agent shall (and is hereby irrevocably authorized
by Lenders to) promptly thereafter execute such documents as may be necessary to
evidence the release of the Agent’s Liens upon such Collateral (each to be in
form and substance acceptable to Agent in its Permitted Discretion); provided,
however, that (i) Agent shall not be required to execute any such document on
terms which, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrowers in respect of) all
interests retained by Borrowers, including the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

 

- 101 -



--------------------------------------------------------------------------------

(c) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrowers or is cared for, protected
or insured or has been encumbered, or that the Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to any of the Loan Documents, it being understood and agreed that
in respect of the Collateral, or any act, omission or event related thereto,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing.

12.11 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express consent of
all Lenders, and that it shall, to the extent it is lawfully entitled to do so,
upon the request of all Lenders, set off against the Obligations, any amounts
owing by such Lender to Borrowers or any accounts of Borrowers now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by Agent, take or cause to be taken
any action to enforce its rights under this Agreement or against Borrowers,
including the commencement of any legal or equitable proceedings, to foreclose
any lien on, or otherwise enforce any security interest in, any of the
Collateral.

(b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of Borrowers to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from Agent pursuant to the terms of
this Agreement, or (ii) payments from Agent in excess of such Lender’s ratable
portion of all such distributions by Agent, such Lender shall promptly (1) turn
the same over to Agent, in kind, and with such endorsements as may be required
to negotiate the same to Agent, or in same day funds, as applicable, for the
account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (2) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among Lenders in accordance with their Pro Rata Shares;
provided, however, that if all or part of such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

12.12 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with Article 9 of the Code, can be perfected only by
possession. Should any Lender (other than Agent) obtain possession of any such
Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor shall deliver such Collateral to Agent or in accordance with
Agent’s instructions.

 

- 102 -



--------------------------------------------------------------------------------

12.13 Payments by Agent to Lenders. All payments to be made by Agent to Lenders
shall be made by bank wire transfer or internal transfer of immediately
available funds to each Lender pursuant to wire transfer instructions delivered
in writing to Agent on or prior to the effectiveness of this Agreement (or if
such Lender is an Assignee, on the applicable Assignment and Acceptance), or
pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to Agent. Concurrently with each such payment,
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium or interest on the Revolving Loans or otherwise.

12.14 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs Agent to enter into this Agreement and the other Loan
Documents, for the ratable benefit and obligation of Agent and Lenders. Each
Lender agrees that any action taken by Agent, Majority Lenders or Required
Lenders, as applicable, in accordance with the terms of this Agreement or the
other Loan Documents, and the exercise by Agent, Majority Lenders, or Required
Lenders, as applicable, of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.

12.15 Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent or other Borrower
Materials provided to Agent;

(b) expressly agrees and acknowledges that neither Wells Fargo nor Agent
(i) makes any representation or warranty as to the accuracy of any Report or
other Borrower Materials, or (ii) shall be liable for any information contained
in any Report or other Borrower Materials;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or Wells Fargo or other party performing any
audit or examination will inspect only specific information regarding Borrowers
and will rely significantly upon Borrowers’ books and records, as well as on
representations of Borrowers’ personnel and other Borrower Materials;

(d) agrees to keep all Reports and other Borrower Materials confidential and
strictly for its internal use, and not to distribute except to its participants,
or use any Report or other Borrower Materials in any other manner;

(e) agrees that Reports and other Borrower Materials may be made available to
Lenders by providing access to them on the Platform, but Agent shall not be
responsible for system failures or access issues that may occur from time to
time; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other

 

- 103 -



--------------------------------------------------------------------------------

credit accommodations that the indemnifying Lender has made or may make to
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrower; and (ii) to pay and protect,
and indemnify, defend and hold Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses and other amounts (including Attorney Costs) incurred by Agent
and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

12.16 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of Agent) authorized to act for, any other Lender.

12.17 Bank Product Providers. Each Bank Product Provider, by delivery of a
notice to Agent of a Bank Product, agrees to be bound by the Loan Documents,
including Section 2.4. Each Bank Product Provider shall indemnify and hold
harmless each Indemnified Person, to the extent not reimbursed by Borrowers or
Guarantor, against all claims that may be incurred by or asserted against any
Indemnified Person in connection with such provider’s Bank Product Obligations.

12.18 Certain ERISA Matters.

(a) Each Lender represents and warrants, as of the date it became a Lender party
hereto, and covenants, from the date it became a Lender party hereto to the date
it ceases being a Lender party hereto, for the benefit of, Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrowers and Guarantors,
that at least one of the following is and will be true: (A) Lender is not using
“plan assets” (within the meaning of ERISA Section 3(42) or otherwise) of one or
more Benefit Plans with respect to Lender’s entrance into, participation in,
administration of and performance of the Revolving Loans, Letters of Credit,
Commitments or Loan Documents; (B) the transaction exemption set forth in one or
more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to Lender’s entrance into, participation in,
administration of and performance of the Revolving Loans, Letters of Credit,
Commitments and Loan Documents; (C) (i) Lender is an investment fund managed by
a “Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (ii) such Qualified Professional Asset Manager made the investment
decision on behalf of Lender to enter into, participate in, administer and
perform the Revolving Loans, Letters of Credit, Commitments and Loan Documents,
(iii) the entrance into, participation in, administration of and performance of
the Revolving Loans, Letters of Credit, Commitments and Loan Documents satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14, and
(iv) to the best knowledge of Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to Lender’s entrance into,
participation in, administration of and performance of the Revolving Loans,
Letters of Credit, Commitments and Loan Documents; or (D) such other
representation, warranty and covenant as may be agreed in writing between Agent,
in its discretion, and Lender.

 

- 104 -



--------------------------------------------------------------------------------

(b) Unless Section 12.18(a)(A) or (D) is true with respect to a Lender, such
Lender further represents and warrants, as of the date it became a Lender
hereunder, and covenants, from the date it became a Lender to the date it ceases
to be a Lender hereunder, for the benefit of, Agent and not, for the avoidance
of doubt, to or for the benefit of any Borrower or Guarantor, that Agent is not
a fiduciary with respect to the assets of such Lender involved in its entrance
into, participation in, administration of and performance of the Revolving
Loans, Letters of Credit, Commitments and Loan Documents (including in
connection with the reservation or exercise of any rights by Agent under any
Loan Document).

(c) Agent hereby informs the Lenders that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Revolving Loans, the Letters of Credit, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Revolving Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Revolving Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, or other early termination fees or fees similar to the foregoing.

SECTION THIRTEEN - GENERAL

13.1 Expenses. Promptly following any Borrower’s receipt of any monthly or other
statement from Agent, Borrowers shall pay all of the following expenses
(“Agent’s Expenses”):

(a) except as otherwise expressly provided herein, all reasonable and documented
out-of-pocket costs and expenses incurred by Agent in the administration of this
Agreement and the Obligations, including but not limited to mailing costs and
accounting fees, and any reasonable costs or out-of-pocket expenses (including
Attorney Costs) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, or amendment (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of,
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein;

(b) all taxes levied against or paid by Agent or any Lender (other than Excluded
Taxes) and all filing and recording fees, costs and expenses which may be
incurred by Agent in respect to the filing and/or recording of any document or
instrument relating to the transactions described in this Agreement; and

(c) all reasonable and documented out-of-pocket costs, expenses or advances that
Agent may incur during the continuance of an Event of Default, or during the
pendency of an Insolvency Proceeding of a Borrower or Guarantor, or in the
enforcement of this Agreement or the defense of legal proceedings involving any
claim made against Agent or any Lender (other than

 

- 105 -



--------------------------------------------------------------------------------

claims solely amongst any Lenders or Agent and any Lender) arising out of this
Agreement or the protection of the Collateral, including those relating to
(i) any audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (ii) any action, arbitration
or other proceeding (whether instituted by or against Agent, any Lender, any
Borrower or Guarantor, any representative of creditors of a Borrower or
Guarantor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Agent’s Liens with respect
to any Collateral), Loan Documents, Letters of Credit or Obligations, including
any lender liability or other Indemnified Liabilities; (iii) the exercise of any
rights or remedies of Agent in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of taxes, charges or Liens with respect to any
Collateral; (e) any enforcement action (including any action to enforce any
Obligations or Loan Documents or to exercise any rights or remedies relating to
any Collateral, whether by judicial action, self-help, notification of account
debtors, setoff or recoupment, credit bid, deed in lieu of foreclosure, action
in an Insolvency Proceeding or otherwise); and (f) negotiation and documentation
of any modification, waiver, workout, restructuring or forbearance with respect
to any Loan Documents or Obligations.

Borrowers shall not be obligated to pay Attorney Costs for internal counsel of
Agent or the Lenders or for more than one primary outside counsel for Agent and
the Lenders, in addition to one additional local counsel for the Agent and the
Lenders in each relevant jurisdiction and any counsel engaged by Agent for
itself and the Lenders in respect of a specialized area of law applicable to the
transactions contemplated by the Loan Documents, and, in the case of any actual
conflict of interest among some or all of the Lenders and Agent, one additional
outside counsel.

13.2 Invalidated Payments. If after receipt of any payment which is applied to
the payment of all or any part of the Obligations, Agent or any Lender is for
any reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by Agent or such Lender, and Borrowers shall be liable to pay to
Agent and Lenders, and hereby does indemnify Agent and Lenders and hold Agent
and Lenders harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 13.2 shall be and remain effective notwithstanding
any contrary action which may have been taken by Agent or any Lender in reliance
upon such payment or application of proceeds, and any such contrary action so
taken shall be without prejudice to Agent’s and Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Section 13.2 shall survive the termination of this Agreement.

13.3 Application of Code to Agreement. This Agreement has been entered into
pursuant to the provisions of the Code. Any additional remedies available to
Agent and Lenders under the applicable provisions of the Code not specifically
included herein shall be deemed a part of this Agreement, and Agent and Lenders
shall have the benefit of any such additional remedies.

13.4 Parties, Successors and Assigns. This Agreement shall be binding upon each
party hereto and its respective successors and assigns, and inure to the benefit
of the successors and

 

- 106 -



--------------------------------------------------------------------------------

assigns of Agent and each Lender; provided, however, that no interest herein may
be assigned by (a) Borrowers without prior written consent of Agent and each
Lender or (b) any Lender, except to the extent expressly permitted by
Section 11.2 hereof. The rights and benefits of Agent and Lenders hereunder
shall, if such Persons so agree, inure to any party acquiring any interest in
the Obligations or any part thereof. Any attempted assignment in violation of
the foregoing shall be of no force or effect and shall be null and void, ab
initio.

13.5 Notices and Communications.

(a) Notice Address. All notices, requests and other communications by or to a
party hereto shall be in writing and shall be given to any Borrower or Agent at
the address below:

 

Agent:    Wells Fargo Bank, National Association    123 South Broad Street, 5th
Floor    MAC: Y1379-059, Philadelphia, Pennsylvania 19109    Attention:
Mr. William M. Laird, Senior Vice President    Facsimile: (215) 670-6120
Borrowers:    Regional Management Corp.    979 Batesville Road, Suite B   
Greer, South Carolina 29651    Attention: General Counsel    Facsimile: (864)
729-4261

or to a Lender stated on Schedule A (or, in the case of a Person who becomes a
Lender after the Closing Date, at the address shown on its Assignment and
Acceptance), or at such other address as a party may hereafter specify by notice
in accordance with this Section 13.5. Each such notice, request or other
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received (except that, if not given during normal business hours for the
recipient, such notice shall be deemed to have been given at the opening of
business on the next business day for the recipient); (b) if given by certified
or registered U.S. mail, upon receipt, with first-class postage pre-paid,
addressed to the applicable address; or (c) if given by personal delivery, when
duly delivered to the notice address with receipt acknowledged. Notwithstanding
the foregoing, no notice to Agent pursuant to Sections 2.2, 2.18 or 3.1 shall be
effective until actually received by the Agent. Any written notice, request or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party. Any notice received by Regional shall be deemed received by all
Borrowers.

(b) Electronic Communications; Voice Mail. Electronic mail and internet websites
may be used only for routine communications, such as financial statements,
Borrowing Base Certificates and other information required by Section 9.1,
administrative matters and distribution of Loan Documents for execution. Agent
and Lenders make no assurances as to the privacy and security of electronic
communications. Electronic and voice mail may not be used as effective notice
under the Loan Documents.

 

- 107 -



--------------------------------------------------------------------------------

(c) Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the Platform, and Borrowers and
Lenders acknowledge that “public” information is not segregated from material
non-public information on the Platform. The Platform is provided “as is” and “as
available.” Agent does not warrant the accuracy or completeness of any
information on the Platform nor the adequacy or functioning of the Platform, and
expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
BORROWER MATERIALS OR THE PLATFORM. Parties acknowledge that Borrower Materials
may include material non-public information of Borrowers and Affiliates of
Borrowers and should not be made available to any personnel who do not wish to
receive such information or who may be engaged in investment or other
market-related activities with respect to any securities of Borrowers and
Affiliates of Borrowers. Neither Agent nor Indemnified Person related to Agent
shall have any liability to Borrowers, Lenders or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform or delivery of
Borrower Materials and other information through the Platform or over the
internet.

(d) Non-Conforming Communications. Agent and Lenders may rely upon any notices
purportedly given by or on behalf of any Borrower even if such notices were not
made in a manner specified herein, were incomplete or were not confirmed, or if
the terms thereof, as understood by the recipient, varied from a later
confirmation. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNIFIED
PERSON FROM ANY LIABILITIES, LOSSES, COSTS AND EXPENSES ARISING FROM ANY
TELEPHONIC COMMUNICATION PURPORTEDLY GIVEN BY OR ON BEHALF OF A BORROWER, EXCEPT
TO THE EXTENT SUCH LIABILITIES, LOSSES, COSTS AND EXPENSES RESULT FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON.

13.6 Accounting Principles. Subject to Section 1.2(g), all accounting
computations required to be made for the purposes of this Agreement shall be
done in accordance with GAAP as provided in Section 8.15 or unless otherwise
agreed to in writing by Agent, at the time in effect, to the extent applicable,
except where such principles are inconsistent with the requirements of this
Agreement.

13.7 Total Agreement; References. This Agreement and all other agreements
referred to herein or delivered in connection herewith shall constitute the
entire agreement between the parties relating to the subject matter hereof, and
shall not be changed or terminated orally. Each of the Loan Documents and any
and all other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms of the Original Loan Agreement or pursuant to
the terms hereof are hereby amended so that any reference therein to the
Original Loan

 

- 108 -



--------------------------------------------------------------------------------

Agreement shall mean a reference to this Agreement. This Agreement serves only
to amend and restate in its entirety the Original Loan Agreement; is not
intended to create or result in either a novation or an accord or satisfaction;
does not effect a refinancing, repayment, satisfaction or extinguishment of any
of the Obligations outstanding under the Original Loan Agreement; and does not
extinguish, release, terminate or otherwise affect any security interest or
other Lien granted under the Original Loan Agreement or any other Loan
Documents. All security interests and Liens granted under or evidenced by the
Original Loan Agreement and the other Loan Documents are hereby ratified,
confirmed and continued and shall remain outstanding and continue to secure all
of the Obligations (including those in existence on the date hereof under the
Original Loan Agreement). Borrowers hereby ratify and reaffirm the Original Loan
Agreement, as amended and restated herein, and all covenants, duties,
liabilities and obligations thereunder.

13.8 Governing Law. PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE
SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE LAWS OF
ANOTHER JURISDICTION TO APPLY (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).

13.9 Survival. All warranties, representations, and covenants made by Borrowers
under this Agreement shall be considered to have been relied upon by Agent and
each Lender and shall survive the delivery to Lenders of the Notes regardless of
any investigation made by Agent or any Lender or on its behalf.

13.10 Power of Attorney. Each Borrower hereby appoints Agent, and its agents and
designees, the true and lawful agents and attorneys-in-fact of such Borrower,
with full power of substitution, (a) to (i) during the continuance of an Event
of Default, upon prior written notice to Borrowers, receive, open and dispose of
all mail addressed to such Borrower relating to the Collateral, (ii) during the
continuance of an Event of Default, upon prior written notice to Borrowers,
notify and direct the United States Post Office authorities by notice given in
the name of such Borrower and signed on its behalf, to change the address for
delivery of all mail addressed to such Borrower relating to the Collateral to an
address to be designated by Agent, and to cause such mail to be delivered to
such designated address where Agent may open all such mail and remove therefrom
any notes, checks, acceptances, drafts, money orders or other instruments in
payment of the Collateral in which Agent has a security interest hereunder and
any documents relative thereto, with full power to endorse the name of such
Borrower upon any such notes, checks, acceptances, drafts, money order or other
form of payment or on Collateral or security of any kind and to effect the
deposit and collection thereof, and Agent shall have the further right and power
to endorse the name of such Borrower on any documents otherwise relating to such
Collateral, (iii) during the continuance of an Event of Default, upon prior or
contemporaneous written notice to Borrowers, send notices to such Contract
Debtors or account debtors, and (iv) during the continuance of an Event of
Default, do any and all other things necessary or proper to carry out the intent
of this Agreement; and (b) at all times, to do any and all other things
necessary or proper to perfect and protect the Liens and rights of Agent and
Lenders created under this Agreement. Each Borrower agrees that neither Agent or
any Lender nor any of its agents, designees or attorneys-in-fact will be liable
for any acts of commission or omission, or for any

 

- 109 -



--------------------------------------------------------------------------------

error of judgment or mistake of fact or law, except for those arising from the
gross negligence or willful misconduct of the Agent or any Lender or any of
their agents, designees or attorneys-in-fact.

The powers granted hereunder are coupled with an interest and shall be
irrevocable during the term hereof. Agent shall have the right to apply all
money or security otherwise due to Borrowers to the payment of any of the
Advances or other sums payable pursuant to this Agreement at such time and in
such order of application as Agent may determine.

13.11 LITIGATION. PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, ANY STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES AMONG ANY BORROWER, AGENT AND LENDERS, PERTAINING TO THIS
AGREEMENT. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.

13.12 Severability. To the extent any provision of this Agreement is not
enforceable under applicable law, such provision shall be deemed null and void
and shall have no effect on the remaining portions of this Agreement.

13.13 Jury Trial Waiver. BORROWERS, LENDERS AND AGENT EACH IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. BORROWER, LENDERS AND AGENT EACH
AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

13.14 Indemnity of Agent and Lenders by Borrower. EACH BORROWER AGREES TO
DEFEND, INDEMNIFY AND HOLD THE AGENT-RELATED PERSONS, AND EACH LENDER AND EACH
OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL, AGENTS AND
ATTORNEYS-IN-FACT (EACH, AN “INDEMNIFIED PERSON”) HARMLESS FROM AND AGAINST ANY
AND ALL

 

- 110 -



--------------------------------------------------------------------------------

LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, CHARGES, EXPENSES AND DISBURSEMENTS (INCLUDING ATTORNEY COSTS) OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING AT ANY TIME FOLLOWING
REPAYMENT OF THE LOANS AND THE TERMINATION, RESIGNATION OR REPLACEMENT OF AGENT
OR REPLACEMENT OF ANY LENDER) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY
SUCH PERSON BY A PERSON WHO IS NOT ALSO AN INDEMNIFIED PERSON IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN, OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY ACTION TAKEN
OR OMITTED BY ANY SUCH PERSON UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING,
INCLUDING WITH RESPECT TO ANY INVESTIGATION, LITIGATION OR PROCEEDING (INCLUDING
ANY INSOLVENCY PROCEEDING OR APPELLATE PROCEEDING) RELATED TO OR ARISING OUT OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE LOANS OR THE USE OF THE PROCEEDS
THEREOF, WHETHER OR NOT ANY INDEMNIFIED PERSON IS A PARTY THERETO (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, THAT,
BORROWERS SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES (I) RESULTING SOLELY FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON OR (II) THAT ARE
AWARDED AS DIRECT OR ACTUAL DAMAGES (AND NOT ANY DAMAGES CONSTITUTING SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE) TO ANY BORROWER OR GUARANTOR IN AN ACTION
BROUGHT BY SUCH BORROWER OR GUARANTOR AGAINST AN INDEMNIFIED PERSON FOR BREACH
OF SUCH INDEMNIFIED PERSON’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT IF SUCH BORROWER OR GUARANTOR HAS OBTAINED A FINAL, NON-APPEALABLE
JUDGMENT IN ITS FAVOR IN SUCH ACTION AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION. THE AGREEMENTS IN THIS SECTION 13.14 SHALL SURVIVE PAYMENT OF ALL
OTHER OBLIGATIONS.

13.15 Limitation of Liability. NO CLAIM MAY BE MADE BY ANY BORROWER, AGENT, ANY
LENDER OR OTHER PERSON AGAINST ANY BORROWER, AGENT, ANY LENDER, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, OR AGENTS OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR
BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF, OR RELATED
TO, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND BORROWER,
AGENT AND EACH LENDER HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

13.16 Right of Setoff. In addition to any rights and remedies of Lenders
provided by law, if an Event of Default exists or the Obligations have been
accelerated, each Lender is authorized

 

- 111 -



--------------------------------------------------------------------------------

at any time and from time to time, without prior notice to Borrowers, any such
notice being waived by Borrower to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of Borrowers against
any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not Agent or such Lender shall have made demand under
this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify Borrowers and
Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL
EXERCISE ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT
ACCOUNT OR PROPERTY OF BORROWER HELD OR MAINTAINED BY SUCH LENDER IN CONNECTION
WITH AN EXERCISE OF RIGHTS OR REMEDIES IN CONNECTION WITH THIS AGREEMENT AFTER
AN EVENT OF DEFAULT WITHOUT THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS.

13.17 Joint and Several Liability.

(a) Each Borrower agrees that it is jointly and severally, directly and
primarily liable to Agent and Lenders for Payment in Full of the Obligations,
except its Excluded Swap Obligations, and that such liability is independent of
the duties, obligations, and liabilities of the other Borrowers. Agent or any
Lender may bring a separate action or actions on each, any, or all of the
Obligations against any Borrower, whether action is brought against the other
Borrower(s).

(b) Each Borrower agrees that any release which may be given by Agent or any
Lender to the other Borrowers or any guarantor or endorser of any of the
Obligations shall not release such other Borrowers from their obligations
hereunder.

(c) Each Borrower hereby waives any right to assert against Agent or any Lender
any defense (legal or equitable), setoff, counterclaim, or claims which any
Borrower individually may now or any time hereafter have against the other
Borrowers or any other party liable to Agent or any Lender in any manner or way
whatsoever.

(d) Any and all present and future indebtedness of a Borrower to the other
Borrowers is hereby subordinated to the Full Payment of the Obligations.

(e) Each Borrower is presently informed as to the financial condition of the
other Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower hereby covenants that it will keep itself informed as to the financial
condition of the other Borrowers, the status of the other Borrowers and of all
circumstances which bear upon the risk of nonpayment. Absent a written request
from any Borrower to Agent or any Lender for information, each Borrower hereby
waives any and all rights it may have to require Agent or any Lender to disclose
to such Borrower any information which Agent or any Lender may now or hereafter
acquire concerning the condition or circumstances of the other Borrower.

 

- 112 -



--------------------------------------------------------------------------------

(f) Each Borrower waives all rights to notices of default, existence, creation,
or incurring of new or additional indebtedness, and all other notices of
formalities to which such Borrower may, as joint and several Borrower hereunder,
be entitled.

(g) At the request of Borrowers to facilitate and expedite the administration
and accounting processes and procedures of their borrowings hereunder, Agent and
Lenders have agreed, in lieu of maintaining separate loan accounts, that Agent
shall maintain a single loan account under the name of Borrowers (“Loan
Account”). The Revolving Loans shall be made jointly and severally to the
Borrowers and shall be charged to their Loan Account, together with all interest
and other charges as permitted under and pursuant to this Agreement. The
Revolving Loans shall be credited with all repayments of Obligations received by
Agent, on behalf of Lenders, from any Borrower as paid into a Collection Account
pursuant to the terms of this Agreement.

(h) Requests for borrowings may be made by any Borrower, pursuant to the terms
of Section Two hereof. Each Borrower expressly agrees and acknowledges that
neither Agent nor any Lender shall have any responsibility to inquire into the
correctness of the apportionment or allocation of or any disposition by any of
the Borrowers of (i) any Obligations, or (ii) any of the expenses and other
items charged to the Loan Account pursuant to this Agreement. All Obligations
and such expenses and other items shall be made for the collective, joint, and
several account of the Borrowers and shall be charged to their Loan Account.

(i) Each Borrower agrees and acknowledges that the administration of the
Obligations on a combined basis as set forth in this Section 13.17 is being done
as an accommodation to Borrowers and at their request, and that neither Agent
nor any Lender shall incur any liability to any of the Borrowers as a result
thereof. TO INDUCE AGENT AND LENDERS TO DO SO, AND IN CONSIDERATION THEREOF,
EACH OF THE BORROWERS HEREBY AGREES TO INDEMNIFY AND HOLD AGENT AND EACH LENDER
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY, EXPENSES, LOSS, DAMAGE, CLAIM
OF DAMAGE, OR INJURY, MADE AGAINST AGENT OR ANY LENDER BY ANY OF BORROWERS OR BY
ANY OTHER PERSON, ARISING FROM OR INCURRED BY REASON OF SUCH ADMINISTRATION OF
THE OBLIGATIONS, EXCEPT TO THE EXTENT SUCH LIABILITIES, EXPENSES, LOSSES,
DAMAGES, CLAIMS AND INJURIES (I) RESULT SOLELY FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF AGENT OR ANY LENDER OR (II) ARE AWARDED AS DIRECT OR
ACTUAL DAMAGES (AND NOT ANY DAMAGES CONSTITUTING SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE) TO ANY BORROWER OR GUARANTOR IN AN ACTION BROUGHT BY
SUCH BORROWER OR GUARANTOR AGAINST AN INDEMNIFIED PERSON FOR BREACH OF SUCH
INDEMNIFIED PERSON’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT IF
SUCH BORROWER OR GUARANTOR HAS OBTAINED A FINAL, NON-APPEALABLE JUDGMENT IN ITS
FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.

(j) Each Borrower represents and warrants to Agent and each Lender that the
collective administration of the Obligations is being undertaken by Agent and
each Lender pursuant to this Section 13.17, because Borrowers are integrated in
their operation and

 

- 113 -



--------------------------------------------------------------------------------

administration and require financing on a basis permitting the availability of
credit from time to time to each of the Borrowers. Each Borrower will derive
benefit, directly and indirectly, from such collective administration and credit
availability because the successful operation of each Borrower is enhanced by
the continued successful performance of the integrated group.

(k) Each Borrower hereby postpones and subordinates to the Payment in Full of
the Obligations any right of subrogation it has or may have against the other
Borrowers with respect to the Obligations or any other indebtedness incurred
pursuant to this Agreement. In addition, each Borrower hereby postpones any
right to proceed against the other Borrowers, now or hereafter, for
contribution, indemnity, reimbursement, and any other rights and claims, whether
direct or indirect, liquidated or contingent, such Borrower may now have or
hereafter have as against any other Borrower with respect to the Obligations or
any other indebtedness incurred pursuant to this Agreement, until all
Obligations have been finally Paid in Full. Each Borrower agrees that in light
of the immediately foregoing agreements, the execution of this Agreement shall
not be deemed to make such Borrower a “creditor” of any other Borrower, and that
for purposes of §§547 and 550 of the Bankruptcy Code (11 U.S.C. §§547, 550),
such Borrower shall not be deemed a “creditor” of the other Borrower.

(l) Each Borrower or Guarantor that is a Qualified ECP when its guaranty of or
grant of Lien as security for a Swap Obligation becomes effective hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this section voidable under any applicable fraudulent
transfer or conveyance act). The obligations and undertakings of each Qualified
ECP under this section shall remain in full force and effect until Full Payment
of all Obligations. Each Borrower and Guarantor intends this section to
constitute, and this section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Borrower for all purposes of the Commodity Exchange Act.

13.18 Counterparts; Execution. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement; provided, that, in any event, each party hereto shall promptly
deliver a manually executed counterpart of this Agreement to Agent. Any
electronic signature, contract formation on an electronic platform and
electronic record-keeping shall have the same legal validity and enforceability
as a manually executed signature or use of a paper-based recordkeeping system to
the fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.

13.19 Headings. The headings, captions and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement.

 

- 114 -



--------------------------------------------------------------------------------

13.20 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any present or
future supplement thereto, or in any other agreement between or among Borrower
and Agent and/or any Lender, or delay by Agent or any Lender in exercising the
same, will operate as a waiver thereof. No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by Agent or the Lenders on any occasion shall affect or
diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrower of any provision of this Agreement. Agent and the
Lenders may proceed directly to collect the Obligations without any prior
recourse to the Collateral. Agent’s and each Lender’s rights under this
Agreement will be cumulative and not exclusive of any other right or remedy
which Agent or any Lender may have.

13.21 Other Security and Guarantees. Agent, may, without notice or demand and
without affecting any Borrower’s obligations hereunder, from time to time:
(a) take from any Person and hold collateral (other than the Collateral) for the
payment of all or any part of the Obligations and exchange, enforce or release
such collateral or any part thereof; and (b) accept and hold any endorsement or
guaranty of payment of all or any part of the Obligations and release or
substitute any such endorser or guarantor, or any Person who has given any Lien
in any other collateral as security for the payment of all or any part of the
Obligations, or any other Person in any way obligated to pay all or any part of
the Obligations. The Lenders and the Letter of Credit Issuer irrevocably
authorize Agent, at its option and in its discretion, to release any Guarantor
from its obligations under a guaranty and/or release any security interest in
the Collateral owned by such Guarantor if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder. Upon request by Agent at any
time, the Majority Lenders will confirm in writing Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 13.21.

13.22 NO ORAL AGREEMENTS. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
AS WRITTEN, REPRESENT THE FINAL AGREEMENT AMONG AGENT, LENDERS AND BORROWERS AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG AGENT,
LENDERS AND BORROWERS.

13.23 U.S. PATRIOT Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the U.S. PATRIOT Act, Agent and Lenders are required to obtain,
verify and record information that identifies each Borrower, including its legal
name, address, tax ID number and other information that will allow Agent and
Lenders to identify it in accordance with the U.S. PATRIOT Act. Agent and
Lenders will also require information regarding each personal guarantor, if any,
and may require information regarding Borrowers’ management and owners, such as
legal name, address, social security number and date of birth. Borrowers shall,
promptly upon request, provide all documentation and other information as Agent,
Letter of Credit Issuer or any Lender may request from time to time in order to
comply with any obligations under any “know your customer,” anti-money
laundering or other requirements of Applicable Law.

13.24 Replacement of Lenders. If (a) only one Lender requests compensation under
Section 2.13 with respect to a particular event giving rise to such
compensation, (b) if a Borrower is required to pay any additional amount to only
one Lender or any Governmental Authority for

 

- 115 -



--------------------------------------------------------------------------------

the account of one Lender pursuant to Section 2.11 with respect to a particular
event giving rise to such payment, (c) if any Lender is a Defaulting Lender,
(d) if any Lender is acquired by or merges with any other Person and such Lender
is not the surviving Person, or (e) if any Lender fails to approve an amendment,
consent or waiver hereunder which is approved by the Majority Lenders, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
Agent, (1) notwithstanding clauses (i), (iii) and (iv) below, prepay all
outstanding amounts owed to such Lender (it being understood that,
notwithstanding anything herein to the contrary, such payment may be made
without the Borrowers being required to make pro rata payments in respect
thereof to any other Lender hereunder), as more specifically described in clause
(ii) below (excluding any prepayment penalty set forth in Section 3.1, it being
acknowledged and agreed that such Lender shall not be entitled to payment of
prepayment penalty) and permanently reduce the aggregate Commitments by the
Commitment held by such Lender or (2) require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.2), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) Borrowers or the assignee shall have paid Agent the assignment fee specified
in Section 11.2(a).

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.14 from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts));

(iii) such assignment does not conflict with applicable laws; and

(iv) such assignment is completed within ninety (90) days after any request in
(a) above, payment in (b) above, default in (c) above, merger in (d) above, or
any failure to approve in (e) above .

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. The right to replace a Lender hereunder in subsections (a), (b)
and (e) does not apply if more than one Lender is affected in each scenario.

13.25 Confidentiality. The Agent and each Lender agrees to keep confidential any
information provided by the Borrowers or their Subsidiaries, or their respective
representatives, or agents, hereunder or under any other Loan Document, to
maintain procedures with respect to such information substantially comparable to
those applied by the Agent and each Lender in respect of other non-public
information, and not to use such information for any purpose other than in
connection with the Revolving Loans or in connection with other financial
accommodations being provided or to be provided by the Agent and any Lender to
any Borrower; provided that the Agent and each Lender may disclose such
information (a) to the extent required by applicable law, (b) to any
Agent-Related Persons or to counsel for the Agent or Lenders or to their
respective accountants, (c) to bank examiners and auditors and appropriate
government examining

 

- 116 -



--------------------------------------------------------------------------------

authorities, (d) to any actual or prospective participant in the Agent or
Lenders’ interest in its Revolving Loans and other rights or obligations
hereunder, provided that each such actual or prospective participant has agreed
in writing, that it will comply with the restrictions contained in this
Section 13.25 to the same extent as if it were the Agent or a Lender and that
such written agreement provides that (i) it can be relied upon by the Borrowers
and (ii) such information will be used by such prospective participant only in
its evaluation of its participation in the credit facility, (e) in connection
with the enforcement of any Borrower’s Obligations hereunder or under any other
Loan Document upon the occurrence and during the continuance of an Event of
Default or (f) in connection with any litigation relating to this Agreement or
the other Loan Documents upon the occurrence and during the continuance of an
Event of Default.

13.26 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Lender) acknowledges that, with respect to any Lender that is an
EEA Financial Institution, any unsecured liability of such Lender arising under
a Loan Document may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority, and each party hereto agrees and consents to, and
acknowledges and agrees to be bound by, (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liability which
may be payable to it by such Lender; and (b) the effects of any Bail-in Action
on any such liability, including (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent, or a bridge institution that may be issued to
it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under any Loan Document; or (iii) the variation of the terms of such
liability in connection with the exercise of any Write-Down and Conversion
Powers.

13.27 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Hedge
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the

 

- 117 -



--------------------------------------------------------------------------------

event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject
to a proceeding under a U.S. Special Resolution Regime, Default Rights under the
Loan Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Loan
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

(b) As used in this Section 13.28, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

13.28 Intentionally Omitted.

13.29 RELEASE OF CLAIMS. To induce Agent and the Lenders to enter into this
Agreement, each Borrower hereby releases, acquits and forever discharges Agent
and Lenders, and all officers, directors, agents, employees, successors and
assigns of any of them, from any and all liabilities, claims, demands, actions
or causes of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that such Borrower now has or ever had against Agent or any Lender arising on or
prior to the date hereof in connection with any of the Loan Documents.

13.30 Documentation Agent. Anything herein to the contrary notwithstanding, the
Documentation Agent listed on the cover page hereof shall not have any
liabilities, duties or responsibilities under this Agreement or any of the other
Loan Documents in such capacity.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES BEGIN ON FOLLOWING PAGE.]

 

- 118 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement on the day and year
first above written.

BORROWERS

REGIONAL MANAGEMENT CORP.

REGIONAL FINANCE CORPORATION OF SOUTH CAROLINA

REGIONAL FINANCE CORPORATION OF GEORGIA

REGIONAL FINANCE CORPORATION OF TEXAS

REGIONAL FINANCE CORPORATION OF NORTH CAROLINA

REGIONAL FINANCE CORPORATION OF ALABAMA

REGIONAL FINANCE CORPORATION OF TENNESSEE

REGIONAL FINANCE COMPANY OF OKLAHOMA, LLC

REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC

REGIONAL FINANCE COMPANY OF MISSOURI, LLC

REGIONAL FINANCE COMPANY OF GEORGIA, LLC

REGIONAL FINANCE COMPANY OF MISSISSIPPI, LLC

REGIONAL FINANCE COMPANY OF LOUISIANA, LLC

RMC FINANCIAL SERVICES OF FLORIDA, LLC

REGIONAL FINANCE COMPANY OF KENTUCKY, LLC

REGIONAL FINANCE COMPANY OF VIRGINIA, LLC

REGIONAL FINANCE CORPORATION OF WISCONSIN

REGIONAL FINANCE COMPANY OF ILLINOIS, LLC

 

By:  

 

Name:   Title:  

Signature Page to Seventh Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

AGENT WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:  

                 

Name:   Title:  

 

LENDERS WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

                 

Name:   Title:  

 

BANK OF AMERICA, N.A., as a Lender By:  

 

Name:   Christy Lynn Bowen Title:   Vice President

 

BMO HARRIS FINANCING, INC., as a Lender By:  

                 

Name:   Title:  

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:  

                 

Name:   Title:  



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A., as a Lender By:  

                 

Name:   Title:  

 

SYNOVUS BANK, as a Lender By:  

                 

Name:   Title:  

 

BANKUNITED, N.A., as a Lender By:  

                 

Name:   Title:  

 

AXOS BANK, as a Lender By:  

                 

Name:   Title:  

 

121



--------------------------------------------------------------------------------

SCHEDULE A

WELLS FARGO BANK, NATIONAL ASSOCIATION

123 South Broad Street, 5th Floor

MAC: Y1379-059, Philadelphia, Pennsylvania 19109

Attention: Mr. William M. Laird, Senior Vice President

Commitment $165,000,000.00

BANK OF AMERICA, N.A.

4 Penn Center

1600 John F. Kennedy Blvd Suite 1100

Philadelphia, PA 19103

Attention: Christy Lynn Bowen

Commitment $120,000,000.00

BMO HARRIS FINANCING, INC.

115 S. LaSalle – 18-W

Chicago, IL 60603

Attention: Daniel Ryan, Vice President

Commitment $120,000,000.00

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

165 Madison Ave, 10th Floor

Memphis, TN 38118

Attention: Rachel Hayes, Senior Portfolio Manager

Commitment $60,000,000.00

TEXAS CAPITAL BANK, N.A.

4609 Bluebonnet Blvd, Suite B

Baton Rouge, LA 70809

Attention: Stephanie Bowman, Senior Vice President

Commitment $45,000,000.00

SYNOVUS BANK

3400 Overton Park Drive

Atlanta, GA 30329

Attention: Joe Aagaard, ABL Portfolio Manager

Commitment $30,000,000.00

BANKUNITED, N.A.

4010 Boy Scout Blvd, Suite 475

Tampa, FL 33607

Attention: Brian Scott, Vice President

Commitment $35,000,000.00

AXOS BANK

4350 LaJolla Village Dr., Suite 140

San Diego, CA 92122

Attention: Joel Kodish, First Vice President

Commitment $65,000,000.00

 

A-1